Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 1 of 142 PageID: 3199




  William B. Federman
  (admitted pro hac vice)
  FEDERMAN & SHERWOOD
  10205 N. Pennsylvania Avenue
  Oklahoma City, OK 73120
  Telephone: (405) 235-1560
  wbf@federmanlaw.com

  Lead Counsel for the Class


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   STEVEN MILLER, Individually and On
   Behalf of All Others Similarly Situated,
                                                Case No.: 2:17-cv-00929-JMV-JBC
                                  Plaintiff,
                                                THIRD AMENDED CONSOLIDATED
                  v.                            CLASS ACTION COMPLAINT FOR
                                                VIOLATIONS OF THE FEDERAL
    GALENA BIOPHARMA, INC., MARK
    W. SCHWARTZ, and CHRISTOPHER S.             SECURITIES LAWS
    LENTO,

                                  Defendants.
                                                JURY TRIAL DEMANDED
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 2 of 142 PageID: 3200




                                                 TABLE OF CONTENTS


        NATURE OF THE ACTION AND OVERVIEW .............................................................. 1
        JURISDICTION AND VENUE .......................................................................................... 4
        PARTIES ............................................................................................................................. 4
        SUBSTANTIVE ALLEGATIONS ..................................................................................... 6
        A.         Background of Galena and Its Highly Addictive Drug, Abstral .............................. 6
        B.         Legal and Regulatory Framework Governing Abstral............................................. 7
              1. Federal Anti-Kickback Provisions ......................................................................... 7
              2. Government’s Strict Enforcement of Laws Regulating Opioids ............................ 8
        C.         Defendants Provided Illegal Kickbacks to Disreputable Doctors to Artificially
                   Inflate Abstral Sales and Revenues........................................................................ 10
              1. Galena’s Abstral Sales Were Propped Up By Two Doctors Illegally Prescribing
                 Abstral For Non-Medically Necessary Purposes ................................................. 10
              2. Evidence Presented During the Criminal Trial Against Drs. Ruan and Couch
                 Demonstrate that Defendants Knowingly Paid Illegal Kickbacks to Doctors ..... 13
              3. Defendants Knew Drs. Ruan and Couch Were Overprescribing Abstral for Non-
                 Medically Necessary Purposes ............................................................................. 27
              4. Defendants Knew That Abstral Sales Were Artificially Inflated and
                 Unsustainable ....................................................................................................... 29
        Defendants’ False and Misleading Statements Violated Sections 10(b) and 20(a) of The
        Exchange Act and SEC Rule 10b-5 ................................................................................... 30
        A.         Defendants’ Materially False or Misleading Statements ....................................... 30
              1. November 3, 2014 and November 5, 2014 Statements ........................................ 30
              2. March 5, 2015 Statements .................................................................................... 34
              3. May 7, 2015 Statements ....................................................................................... 36
              4. August 6, 2015 Statements ................................................................................... 38
        B.         The Truth Emerges With Galena’s November 9, 2015 Corrective Disclosure ..... 41
        C.         Loss Causation ....................................................................................................... 42
        D.         Motive .................................................................................................................... 43
        E.         Summary of Allegations Demonstrating Defendants’ Violations of Sections 10(b)
                   and 20(a) of The Exchange Act and SEC Rule 10b-5 ........................................... 46
        CLASS ACTION ALLEGATIONS .................................................................................. 48
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 3 of 142 PageID: 3201




        APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-ON-THE-MARKET
        DOCTRINE) ...................................................................................................................... 50
        NO SAFE HARBOR ......................................................................................................... 52
        FIRST CLAIM ................................................................................................................... 52
        SECOND CLAIM .............................................................................................................. 55
        PRAYER FOR RELIEF .................................................................................................... 56
        JURY TRIAL DEMANDED ............................................................................................. 56




                                                                  2
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 4 of 142 PageID: 3202



          Lead Plaintiffs Dan Grunfeld, Shawn Kracht, Joseph Selinger, James Huisman, and Brooks

 Lieske (“Plaintiffs”), by and through their attorneys, allege the following upon information and

 belief, except as to those allegations concerning Plaintiffs, which are alleged upon personal

 knowledge. Plaintiffs’ information and beliefs are based upon, among other things, Plaintiffs’

 counsel’s investigation, which includes without limitation: (a) review and analysis of regulatory

 filings made by Galena Biopharma, Inc., (“Galena” or the “Company”), with the United States

 (“U.S.”) Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases

 and media reports issued by and disseminated by Galena; (c) review and analysis of transcripts and

 exhibits from the criminal trial against Dr. Xiulu Ruan and Dr. John Patrick Couch in USA v. Couch,

 No. 1:15-cr-00088-CG-B (S.D. Ala.); (d) interviews with confidential witnesses who are former

 employees of Galena; and (e) review of other publicly available information concerning Galena.

                               NATURE OF THE ACTION AND OVERVIEW

          1.      This is a class action on behalf of persons and entities that acquired Galena’s securities

 from November 3, 2014 through November 9, 2015, inclusive (the “Class Period”), or in the

 alternative from August 6, 2015 through November 9, 2015, against the Defendants, 1 seeking to

 pursue remedies under the Securities Exchange Act of 1934 (the “Exchange Act”).

          2.      Galena is a biopharmaceutical company that develops hematology and oncology

 therapeutics. On October 3, 2013, the Company announced the product launch of Abstral (fentanyl).

 Galena manufactures and markets Abstral in the United States through its commercial organization.

 As explained by the Company in its SEC filings, Galena “sell[s] Abstral in the United States to

 wholesale pharmaceutical distributors and retail pharmacies, or our ‘customers[.]’”

          3.      Abstral (fentanyl), a powerful opioid narcotic, is approved by the U.S. Food and Drug

 Administration (“FDA”), as a sublingual (under the tongue) tablet for the management of


 1
     “Defendants” refers to Galena, Mark W. Schwartz, and Christopher S. Lento collectively.
                                                      1
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 5 of 142 PageID: 3203



 breakthrough pain in patients with cancer, 18 years of age and older, who are already receiving, and

 who are tolerant to, opioid therapy for their persistent baseline cancer pain. Abstral is a transmucosal

 immediate release fentanyl (“TIRF”) product with product class oversight by the TIRF Risk

 Evaluation and Mitigation Strategy (REMS) access program implemented by the FDA.

         4.     During the Class Period, Galena had only two commercial products that were

 approved by the FDA and could be marketed and sold: Abstral and Zuplenz. However, Galena had

 no sales of, or revenues from, Zuplenz during the Class Period or at any time, making Abstral

 Galena’s only revenue generating commercial product.

         5.     Unbeknownst to investors, throughout the Class Period, Defendants were paying

 kickbacks to the Company’s top two prescribers of Abstral (by significant margins) to incentivize

 them to prescribe the highly addictive medication (often for non-medically necessary purposes). In

 May 2015, these prescribers were arrested for running a “pill mill” and their practices were shut

 down.

         6.     On August 6, 2015, Galena reported sales of $3.38 million from Abstral and an

 operating loss of $11.3 million for the second quarter ended March 31, 2015, underperforming Wall

 Street projections. Additionally, Galena announced that full-year revenue from sales of Abstral

 would be closer to $15 million, which was the low end of the Company’s beginning-of-the-year

 forecast of $15 million to $18 million and about $1 million below what Wall Street was projecting.

 On this news Galena’s stock price fell $0.12, or 7.4%, from its closing price of $1.63 on August 6,

 2015 to close at $1.51 on August 7, 2015.

         7.     Then, on November 9, 2015, Galena announced that it had decided to divest its

 commercial business, that is, Abstral and Zuplenz. As such, the Company’s commercial business

 activities were classified as “discontinued operations,” and Galena stated that it anticipated exiting

 the commercial business by the end of the first quarter of 2016. Galena also reported an $8.1 million


                                                    2
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 6 of 142 PageID: 3204



 impairment charge to its commercial business net asset group. On this news, the price of Galena

 common stock fell $0.19 per share, or 11%, to close at $1.53 per share on November 10, 2015.

        8.      Following the close of the Class Period, news concerning Galena’s Abstral

 promotional practices, and the federal investigation of those promotional practices, trickled out to

 the public, including from Galena’s SEC filings and from periodic reports concerning the criminal

 trial and sentencing of the two high-prescribing Abstral doctors.

        9.      On September 8, 2017, after the close of the Class Period, the United States

 Department of Justice (“DOJ”) announced that it reached an agreement with Galena “to resolve

 allegations that [Galena] paid kickbacks to doctors to induce them to prescribe its fentanyl-based

 drug Abstral.” The settlement resolves a lawsuit filed by a whistleblower under the False Claims

 Act, which permits private parties to file suit on behalf of the United States and obtain a portion of

 the government’s recovery. As part of the settlement Galena agreed to pay $7.55 million. The DOJ

 press release stated: ‘“The conduct alleged by the government and resolved by today’s settlement

 was egregious because it incentivized doctors to over-prescribe highly addictive opioids,’ Acting

 U.S. Attorney Fitzpatrick said.” No other information about the government’s investigation of, or

 lawsuits against, Galena was disclosed due to the fact that “the matter remains under seal as to

 allegations against entities other than Galena.”

        10.     Plaintiffs allege that during the Class Period, Defendants materially misled the

 investing public concerning the value of Galena’s securities. Specifically, Defendants issued

 materially false or misleading statements that touted the Company’s increased Abstral revenues

 while attributing those revenues to legitimate and legal promotions of Abstral. In truth, however,

 the Company’s revenues were the result of illegal and unsustainable promotional practices, including

 illegal kickbacks to two disreputable pain doctors who made up 30% of all Abstral sales in the




                                                    3
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 7 of 142 PageID: 3205



 country and who were overprescribing Abstral in an attempt to earn those illegal kickbacks from

 Galena.

         11.     As the concealed risks of Galena’s illegal promotional practices materialized—i.e.,

 when the two over-prescribing doctors’ practices were shut down and Abstral sales dropped off, and

 when Galena was then forced to divest its Abstral product line—the artificial inflation in Galena

 stock dissipated and investors suffered significant damages.

                                        JURISDICTION AND VENUE

         12.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange Act

 (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

 240.10b-5).

         13.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

 § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

         14.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud or

 the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

 including the dissemination of materially false and/or misleading information, occurred in substantial

 part in this Judicial District.

         15.     In connection with the acts, transactions, and conduct alleged herein, Defendants

 directly and indirectly used the means and instrumentalities of interstate commerce, including the

 United States mail, interstate telephone communications, and the facilities of a national securities

 exchange.

                                                    PARTIES

         16.     Plaintiff Dan Grunfeld, as set forth in the certification previously filed with the Court,

 and incorporated by reference herein, purchased Galena common stock during the Class Period and


                                                     4
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 8 of 142 PageID: 3206



 suffered damages as a result of the federal securities law violations and false and/or misleading

 statements and/or material omissions alleged herein.

        17.    Plaintiff Shawn Kracht, as set forth in the certification previously filed with the Court,

 and incorporated by reference herein, purchased Galena common stock during the Class Period and

 suffered damages as a result of the federal securities law violations and false and/or misleading

 statements and/or material omissions alleged herein.

        18.    Plaintiff Joseph Selinger, as set forth in the certification previously filed with the

 Court, and incorporated by reference herein, purchased Galena common stock during the Class

 Period and suffered damages as a result of the federal securities law violations and false and/or

 misleading statements and/or material omissions alleged herein.

        19.    Plaintiff James Huisman, as set forth in the certification previously filed with the

 Court, and incorporated by reference herein, purchased Galena common stock during the Class

 Period and suffered damages as a result of the federal securities law violations and false and/or

 misleading statements and/or material omissions alleged herein.

        20.    Plaintiff Brooks Lieske, as set forth in the certification previously filed with the Court,

 and incorporated by reference herein, purchased Galena common stock during the Class Period and

 suffered damages as a result of the federal securities law violations and false and/or misleading

 statements and/or material omissions alleged herein.

        21.    Defendant Galena Biopharma, Inc. is a Delaware corporation headquartered in San

 Ramon, California. Galena’s common stock trades on the NASDAQ Stock Market (“NASDAQ”)

 under the symbol “GALE.”

        22.    Defendant Mark W. Schwartz (“Schwartz”) was the President, and CEO of Galena

 from August 20, 2014, through the end of the Class Period. From 2011 until his appointment as




                                                   5
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 9 of 142 PageID: 3207



 CEO, Defendant Schwartz served as Executive Vice President and Chief Operating Officer (“COO”)

 for Galena.

        23.     Defendant Christopher S. Lento (“Lento”) was the Senior Vice President of Oncology

 Commercial Operations at Galena from around May 2013 through December 31, 2015.

        24.     Defendants Schwartz and Lento, (collectively the “Individual Defendants”), because

 of their positions with the Company, possessed the power and authority to control the contents of

 Galena’s reports to the SEC, press releases and presentations to securities analysts, money and

 portfolio managers, and investors. The Individual Defendants were provided with copies of the

 Company’s reports and press releases alleged herein to be misleading prior to, or shortly after, their

 issuance and had the ability and opportunity to prevent their issuance or cause them to be corrected.

 Because of their positions and access to material non-public information available to them, the

 Individual Defendants knew that the adverse facts specified herein had not been disclosed to, and

 were being concealed from, the public, and that the positive representations which were being made

 were then materially false and/or misleading. The Individual Defendants are liable for the false

 statements pleaded herein.

                                     SUBSTANTIVE ALLEGATIONS

        A.      Background of Galena and Its Highly Addictive Drug, Abstral

        25.     On October 3, 2013, the Company announced the product launch of Abstral (fentanyl)

 sublingual tablets, a drug designed to address breakthrough cancer pain.

        26.     Abstral (fentanyl) is an opioid pain medication that is associated with a high risk of

 addiction and dependence. Fentanyl is reportedly fifty times more potent than heroin and up to 100

 times stronger than morphine, making it the most powerful and potentially lethal opioid pain

 medication available. Fentanyl is among the medications at the epicenter of the growing opioid




                                                   6
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 10 of 142 PageID: 3208



  epidemic in the United States, which has attracted the attention of United States regulators and other

  public officials, including former President Barrack Obama and current President Donald Trump.

          27.     Fentanyl is a major contributor to the alarming number of opioid overdose deaths

  currently plaguing the nation. For example, as reported in a May 14, 2016 Wall Street Journal article

  entitled “Hooked: One Family’s Ordeal With Fentanyl,” in twelve states particularly affected by the

  opioid epidemic, including New Hampshire, Massachusetts, and Ohio, more than 5,500 people died

  of fentanyl-related overdoses between 2013 and 2015.

          28.     Abstral is specifically indicated by the FDA only for “the management of

  breakthrough pain in cancer patients 18 years of age and older who are already receiving and who

  are tolerant to around-the-clock opioid therapy for their underlying persistent cancer pain.”

  Prescriptions written to patients that do not fit this criteria are considered off-label. 2

          29.     While doctors are permitted to prescribe a pharmaceutical for a legitimate medical

  off-label purpose, it is illegal for doctors to prescribe a controlled substance for non-medically

  necessary purposes.

          B.      Legal and Regulatory Framework Governing Abstral

                  1. Federal Anti-Kickback Provisions
          30.     Galena’s marketing practices are subject to federal anti-kickback laws, which

  prohibit, among other misconduct, offering, paying, or soliciting remuneration to induce the

  purchasing or ordering (or arranging for the purchase or ordering of) any healthcare item, such as a

  drug, reimbursable under any federally financed healthcare program, such as Medicare and

  Medicaid.


  2
    Under the Federal Food, Drug, and Cosmetic Act (“FDCA”) and its implementing regulations, 21
  U.S.C. § 301, et seq., a drug manufacturer, such as Galena, is prohibited from distributing drugs in
  interstate commerce for any intended use that the FDA has not approved as safe and effective. 21
  U.S.C. § 355 (a) and (b). Thus, it is illegal for drug companies to promote the off-label use of
  pharmaceuticals. See 21 U.S.C. § 355 (a), (b), (d), (j).
                                                       7
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 11 of 142 PageID: 3209



         31.     Specifically, under the Anti-Kickback Statute, it is illegal for an individual to

  knowingly and willfully offer or pay remuneration in cash or in kind to induce a physician to order

  a good or service that is reimbursed by a federal healthcare program. See 42 U.S.C. § 1320a-

  7(b)(2). “Remuneration” refers broadly to anything of value offered or paid in return for purchasing,

  ordering, or recommending the purchase or order of any item reimbursable by a federal healthcare

  program. See Department of Health and Human Services, Office of Inspector General Compliance

  Program Guidance for Pharmaceutical Manufacturers, 68 Fed. Reg. 23731, 23737 (May 5, 2003).

         32.     The purpose of the Anti-Kickback Statute is to prohibit such remuneration in order to

  secure proper medical treatment and referrals and to limit unnecessary treatment, services, or goods

  that are based not on the needs of the patient but on improper incentives given to others, thus

  interfering with the patient’s right to choose proper medical care and services. See Medicare and

  Medicaid Programs; Fraud and Abuse OIG Anti-Kickback Provisions, 54 Fed. Reg. 3088, 309

  (proposed Jan. 23, 1989) (codified at 42 C.F.R. pt. 1001).

                 2. Government’s Strict Enforcement of Laws Regulating Opioids
         33.     The U.S. government strictly enforces laws that regulate the distribution of controlled

  substances. Such stringent enforcement is necessary in order to counterbalance monetary incentives

  to increase the distribution of dangerous drugs for non-medical purposes. As such, the U.S.

  Department of Justice, and state attorneys general, have repeatedly taken legal action against

  pharmaceutical companies that violate applicable laws. For example, on November 4, 2013, the DOJ

  issued a press release entitled, “Johnson & Johnson to Pay More than $2.2 Billion to Resolve

  Criminal and Civil Investigations: Allegations Include Off-Label Marketing and Kickbacks to

  Doctors and Pharmacists.” 3 Coincidentally, the issuance of this DOJ press release on November 4,


  3
    The press release is available at: https://www.justice.gov/opa/pr/johnson-johnson-pay-more-22-
  billion-resolve-criminal-and-civil-investigations.


                                                    8
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 12 of 142 PageID: 3210



  2013 came just as Defendants were beginning to engage in similarly unlawful conduct, as described

  below.

           34.    In fact, Defendants were clearly aware of the government’s strict enforcement of such

  laws, as evidenced by the following disclosure in Galena’s 2013 Form 10-K, filed on March 17,

  2014, just months before the start of the Class Period:

           Our Abstral operations are directly, or indirectly through our customers and health
           care professionals, subject to various U.S. federal and state fraud and abuse laws,
           including, without limitation, the federal Anti-Kickback Statute, federal False
           Claims Act, federal Sunshine Act, and federal Foreign Corrupt Practices Act. These
           laws may impact, among other things, our Abstral sales, and marketing and
           education programs.

           The federal Anti-Kickback Statue prohibits persons from knowingly and willfully
           soliciting, offering, receiving, or providing renumeration, directly or indirectly,
           in exchange for or to induce either the referral of an individual, or the furnishing
           or arranging for a good or service, for which payment may be made under a federal
           health care program such as the Medicare and Medicaid programs. Several courts
           have interpreted the statute's intent requirement to mean that if any one purpose
           of an arrangement involving renumeration is to induce referrals of federal health
           care covered business, the statute has been violated. The Anti-Kickback Statue is
           broad, and despite a series of narrow safe harbors, prohibits many arrangements
           and practices that are lawful in businesses outside of the health care industry.
           Penalties for violations of the federal Anti-Kickback Statute include criminal
           penalties and civil and administrative sanctions such as fines, imprisonment and
           possible exclusion from Medicare, Medicaid and other federal health care
           programs. An alleged violation of the Anti-Kickback Statute may be used as a
           predicate offense to establish liability pursuant to other federal laws and regulations
           such as a the federal False Claims Act. Many states have also adopted laws similar
           to the federal Anti-Kickback Statute, some of which apply to the referral of
           patients for health care items or services reimbursed by any source, not only
           Medicare and Medicaid programs.

           [Emphasis added.]

           35.    A substantially similar disclosure was included in Galena’s 2014 Form 10-K, filed on

  March 5, 2015—during the middle of the Class Period.




                                                       9
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 13 of 142 PageID: 3211



         C.      Defendants Provided Illegal Kickbacks to Disreputable Doctors to Artificially
                 Inflate Abstral Sales and Revenues

                 1. Galena’s Abstral Sales Were Propped Up By Two Doctors Illegally
                    Prescribing Abstral For Non-Medically Necessary Purposes
         36.     More than thirty percent of Galena’s Abstral sales were generated by just two pain

  management doctors, Dr. Xiulu Ruan and Dr. John Patrick Couch, who were convicted of running a

  pill mill in Mobile, Alabama. 4 The facts alleged in the below paragraphs in this section came directly

  from information provided by the United States Department of Justice in public releases.

         37.     Dr. Ruan and Dr. Couch jointly owned and operated two pain management clinics

  under the name Physicians Pain Specialists of Alabama (“PPSA”) as well as C&R Pharmacy, which

  was co-located with one of the PPSA clinic locations. C&R Pharmacy would only fill prescriptions

  written by the doctors at PPSA, and Dr. Ruan and Dr. Couch split 75% of the profits that came in

  from the prescription drug reimbursements. According to the DOJ, approximately 91% of the

  Abstral prescriptions written by Drs. Ruan and Couch—which cost their patients’ insurance

  anywhere between $1,000 to $24,000 per month—were filled at C&R Pharmacy.

         38.     PPSA’s clinics were raided by law enforcement on May 20, 2015, following an

  extensive joint investigation by the FBI and DEA. Both doctors were charged with a litany of federal

  felony offenses, including RICO conspiracy, conspiracy to violate the Controlled Substances Act,

  substantive drug distribution offenses, conspiracies to commit wire fraud, mail fraud, healthcare

  fraud, and to violate the federal Anti-Kickback Statute, as well as money laundering. All charges

  stemmed from the doctors’ operation of PPSA and C&R Pharmacy. While no charges were brought

  against Drs. Ruan or Couch specifically for their relationship with Galena, both doctors were charged

  with, among others: (1) prescribing controlled substances, including Galena’s drug Abstral, “based



  4
   Another 10% was generated by Dr. Rho, also a pain management doctor and a “good friend” of Dr.
  Ruan.
                                                    10
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 14 of 142 PageID: 3212



  on their own financial interests, rather than the legitimate medical needs of the patients” (see Second

  Superseding Indictment at 15, attached hereto as Exhibit 6); (2) distributing and dispensing fentanyl,

  including Galena’s drug Abstral, “outside the usual course of professional medical practice and not

  for a legitimate medical purpose” (id. at 21); (3) distributing controlled substances, including

  Galena’s Abstral, “for no legitimate medical purpose and outside the usual course of professional

  practice” (id. at 23). 5

          39.      During a criminal trial, which lasted from early January to late February 2017, the

  United States presented evidence that Dr. Ruan and Dr. Couch utilized PPSA and C&R Pharmacy to

  knowingly and willfully prescribed Schedule II and III Controlled Substances, including fentanyl

  (with brand names including Abstral), outside the usual course of professional practice and not for

  a legitimate medical purpose. Of particular importance in the trial were two brand name instant-

  release fentanyl drugs — Abstral and Subsys. Both Abstral and Subsys are only FDA-indicated for

  breakthrough cancer pain in opioid-tolerant adult patients. However, evidence showed that Dr. Ruan

  and Dr. Couch exclusively, or nearly exclusively, prescribed these drugs off-label for neck, back,

  and joint pain. The United States argued Drs. Ruan and Couch’s motives for this illegal prescribing

  were their own financial self-interests.

          40.      With regard to Abstral, evidence showed that Drs. Ruan and Couch received illegal

  kickbacks from Galena in exchange for the doctors’ prescribing the drug. The evidence also

  showed that Dr. Ruan and Dr. Couch purchased more than $1.6 million worth of stock in Galena, the

  manufacturer of Abstral, and sought to manipulate the stock price by driving up Abstral sales. From

  the third quarter of 2013 through at least the end of 2014, Dr. Ruan and Dr. Couch were the number



  5
    While the Indictment included, as Count Eighteen, charges related to Drs. Ruan and Couch’s
  relationship with Galena, this Count was later dropped and was not presented to the jury. The
  dismissal of this Count may have been in exchange for Galena’ cooperation with the prosecution—
  cooperation that was discussed in a DOJ press release. See infra ¶42.
                                                    11
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 15 of 142 PageID: 3213



  one and two prescribers of Abstral in the entire United States, prescribing inordinately large amounts

  of Abstral that far exceeded the prescriptions written by other doctors. During this same time period,

  nearly one out of every three Abstral prescriptions written in the U.S. were written by either Dr.

  Ruan or Dr. Couch for off-label non-cancer pain.

         41.     After seven weeks of trial, the jury convicted both doctors of several counts, including

  conspiracy to prescribe Schedule II and III Controlled Substances outside the usual course of

  professional practice, conspiracy to prescribe more than 40 grams of fentanyl (including Abstral)

  outside the usual course of professional practice, conspiracy to commit healthcare fraud, and several

  substantive illegal drug distribution counts related to prescriptions written to particular patients. See

  Verdicts, attached hereto as Exhibit 7 (showing that both doctors were convicted on Counts One,

  Three, and Eight, which specifically related to the doctors’ prescriptions of Abstral). 6 Dr. Ruan and

  Dr. Couch were sentenced to 252 months and 240 months, respectively.

         42.     During this time, the DOJ and DNJ had instituted a civil and criminal investigation

  into Galena for illegal kickbacks Galena paid to doctors, including Drs. Ruan and Couch, in violation

  of the Anti-Kickback Statute and False Claims Act. As disclosed in a press release issued by the

  DOJ on September 8, 2017, the action was settled in exchange for Galena paying more than $7.55

  million to the government. The DOJ’s September 8, 2017 press release read, in pertinent part, as

  follows:

         Galena Biopharma Inc. (Galena) will pay more than $7.55 million to resolve
         allegations under the civil False Claims Act that it paid kickbacks to doctors to induce
         them to prescribe its fentanyl-based drug Abstral, the Department of Justice
         announced today.
          “Given the dangers associated with opioids such as Abstral, it is imperative that
         prescriptions be based on a patient’s medical need rather than a doctor’s financial
         interests,” said Acting Assistant Attorney General Chad A. Readler of the Justice
         Department’s Civil Division. “The Department of Justice intends to vigorously pursue

  6
   In addition, both doctors were convicted of conspiracy to commit mail and wire fraud, and Dr. Ruan
  was convicted of both conspiracy and substantive money laundering counts.
                                                     12
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 16 of 142 PageID: 3214



         those who offer and receive illegal inducements that undermine the integrity of
         government health care programs.”
          “The conduct alleged by the government and resolved by today’s settlement was
         egregious because it incentivized doctors to over-prescribe highly addictive opioids,”
         said Acting U.S. Attorney William E. Fitzpatrick for the District of New Jersey. “This
         settlement constitutes another example of the Department of Justice’s ongoing efforts
         to battle the opioid epidemic on every front.”
          The United States contends that Galena paid multiple types of kickbacks to induce
         doctors to prescribe Abstral, including providing more than 85 free meals to doctors
         and staff from a single, high-prescribing practice; paying doctors $5,000, and speakers
         $6,000, plus expenses, to attend an “advisory board” that was partly planned, and
         attended, by Galena sales team members and paying approximately $92,000 to a
         physician-owned pharmacy under a performance-based rebate agreement to induce
         the owners to prescribe Abstral. The United States also contends that Galena paid
         doctors to refer patients to the company’s RELIEF patient registry study, which
         was nominally designed to collect data on patient experiences with Abstral, but
         acted as a means to induce the doctors to prescribe Abstral. Galena has not marketed
         any pharmaceutical drug since the end of 2015.
         Two of the doctors who received remuneration from Galena were tried, convicted and
         later sentenced to prison in the U.S. District Court for the Southern District of
         Alabama following a jury trial of, among other counts, offenses relating to their
         prescriptions of Abstral. Galena cooperated in that prosecution.
                                                  ***
         The settlement is the result of a coordinated effort by the Civil Division’s Commercial
         Litigation Branch and the U.S. Attorney’s Office for the District of New Jersey, with
         assistance from the Department of Health and Human Services Office of Counsel to
         the Inspector General, and the Food and Drug Administration Office of Criminal
         Investigations’ Metro Washington Field Office.
         [Emphasis added.]
         43.     The DOJ also brought charges against former officers of Insys Therapeutics, Inc., the

  manufacturer of Subsys, for illegal kickbacks the company paid to doctors in exchange for writing

  prescriptions of Subsys.

                 2. Evidence Presented During the Criminal Trial Against Drs. Ruan and Couch
                    Demonstrate that Defendants Knowingly Paid Illegal Kickbacks to Doctors
         44.     Evidence presented during the criminal trial against Drs. Ruan and Couch

  demonstrates that during the Class Period, Defendants Lento and Schwartz were paying illegal

  kickbacks to Drs. Ruan and Couch to increase the doctors’ prescriptions of Abstral. Defendants

                                                   13
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 17 of 142 PageID: 3215



  Schwartz and Lento paid these illegal kickbacks despite knowing since at least October 2013 that

  Drs. Ruan and Couch treated few, if any, cancer patients but that these doctor’s prescriptions of

  Abstral were higher than other doctors by huge and inordinate margins.

                           a.     Galena’a “RELIEF” Registry

           45.      According to evidence and testimony presented at the criminal trial of Drs. Ruan and

  Couch, Galena created and maintained a “RELIEF” registry/program that Galena launched in July

  31, 2013. According to Galena’s “fact sheet” for the registry, the name RELIEF stands for “Rapid

  Evaluation of Lifestyle, Independence, and Elimination of Breakthrough Cancer Pain with

  Freedom.” See Exhibit 2 (attached hereto). The program was purportedly designed to be an

  “[o]bservational patient registry study as indicated for the management of breakthrough pain (BTcP)

  in cancer patients 18 years of age and older who are already receiving and who are tolerant to opioid

  therapy for their underlying persistent cancer pain.” Id. Conveniently, the program also paid doctors

  $500 for every Abstral patient the doctors enrolled in the RELIEF registry. On paper, the RELIEF

  program was only available to a “patient prescribed Abstral for BTcP [breakthrough cancer pain].” 7

  Id. Importantly, however, David Corin (“Corin”) (Galena’s National Sales Director) unequivocally

  testified that in application, Galena knowingly used the RELIEF program for prescriptions to treat

  non-cancer pain in patients who did not even have cancer. Indeed, Mr. Corin’s sworn testimony is

  clear:

                 Q: Who were the patients that could qualify for the RELIEF Program?

                 A: Cancer and noncancer patients.

           46.      Defendants Lento and Schwartz knew that the RELIEF program was operating to

  pay doctors for Abstral prescriptions. According to emails from October 2013 between Defendant



  7
   While the term BTcP is used in Galena’s literature, the abbreviation BTcP to stand for breakthrough
  cancer pain is well known in the industry. See e.g. https://www.ncbi.nlm.nih.gov/pubmed/29875184.
                                                     14
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 18 of 142 PageID: 3216



  Lento and Dr. Ruan—emails that were copied to Defendant Schwartz, Allan Valmonte (Galena’s

  Director of Clinical Affairs), and David Rowan (Galena’s Regional Business Director)—Defendant

  Lento promoted the RELIEF program to Dr. Ruan. See Exhibit 3 (attached hereto). Indeed, the

  emails reflect that Galena’s sales representative Jeff Palmer had pitched the RELIEF program to Dr.

  Ruan and that Dr. Ruan had expressed “interest” in the program; however, when Dr. Ruan was sent

  the information for the RELIEF program, he did not think he had qualifying patients—because the

  documentation suggested that it applied only to cancer patients with breakthrough cancer pain. See

  id. 8 (explaining that Dr. Ruan initially “was under the impression that the candidates for the study

  would be patients with non-malignant pain” but he later thought (after reviewing the documentation)

  that the RELIEF program only applied to cancer patients for which his “practice does not have very

  many patients who qualify,” i.e., does not have many cancer patients). In response to the email

  explaining that Dr. Ruan did not think he had patients that could participate in the RELIEF program,

  Defendant Lento, coping and referring to Defendant Schwartz, corrected Dr. Ruan and tried to

  persuade Dr. Ruan to prescribe Abstral to his non-cancer patients and to enroll them in the illegal

  RELIEF program, saying:

         I hope all is well. I was surprised to receive this note today (via Neil). I had thought
         that you were very excited to participate in Galena’s RELIEF Registry. I believe
         there might exist some confusion on patient eligibility. Would it be possible to
         discuss at your earliest convenience?

         I’m copying Mark Schwartz, (Galena COO), and Allan Valmonte, (Director of
         Clinical Affairs), and Dave Corin (Regional Business Director).

         Thank you for your consideration.




  8
   The emails reflect that Galena was partially working through Sunbelt Research Group, LLC, to get
  Dr. Ruan to participate in the RELIEF program. Research indicates that Sunbelt Research Group,
  LLC is/was classified as a “pharmaceutical preparations company.”
                                                   15
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 19 of 142 PageID: 3217



  Exhibit 3 at p. 1 (emphasis added). Indeed, as David Corin later testified, Dr. Ruan misunderstood

  the program’s eligibility because Galena’s RELIEF program actually enrolled both “cancer and non-

  cancer patients.”

         47.     While Dr. Ruan ultimately chose not to participate in Galena’s RELIEF program (out

  of concern that he would not be able to freely trade his Galena stock), Dr. Couch did participate in

  Galena’s RELIEF program and received several payments from Galena for his Abstral prescriptions

  to non-cancer patients. In fact, while Galena’s RELIEF program was originally designed to have a

  limit so that a doctor could only enroll a maximum of 25 patients on the RELIEF program, “the

  parameters were changed where Dr. Couch was allowed to enroll up to 75 patients” in the RELIEF

  program, according to David Corin’s testimony. In addition, David Corin testified that while the

  RELIEF program was also originally designed to pay the doctor $500 per patient, Dr. Couch was

  allowed to request payment of “up to $2,500 per patient.” Thus, Defendants not only paid kickbacks

  to Dr. Couch for his “enrollment” of non-cancer patients in the RELIEF program but even changed

  the program’s parameters to allow Dr. Couch to receive more kickbacks and at apparently higher

  payments.

         48.     It is clear that Defendants implemented and maintained the RELIEF program to

  knowingly pay doctors for their Abstral prescriptions, in violation of the Anti-Kickback Statute.

  Unsurprisingly then, in the DOJ press release announcing its settlement with Galena, the DOJ and

  DNJ specifically took aim at the RELIEF program, describing it as an obvious kickback, saying:

  “Galena paid doctors to refer patients to the company’s RELIEF patient registry study, which was

  nominally designed to collect data on patient experiences with Abstral, but acted as a means to induce

  the doctors to prescribe Abstral.”




                                                   16
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 20 of 142 PageID: 3218



                     b. Galena’s Rebate Agreement
         49.     David Corin (Galena’s National Sales Director) testified that Galena had rebate

  agreements with several dispensing clinics. According to Corin, under the rebate agreements, Galena

  was to pay the dispensing clinics a percentage, generally ranging from 8.75% to 20%, of the

  prescription dollars the clinic/pharmacy sold in a given month. 9 This, again, is a classic example of

  a kickback.

         50.     On October 1, 2014, Galena entered into such a rebate agreement with C&R

  pharmacy, the pharmacy owned by Drs. Couch and Ruan. As Corin testified, in 2014, “the company

  and C&R Pharmacy [Dr. Couch and Dr. Ruan’s pharmacy] partnered on a marketing services

  agreement,” which was “also known as the rebate agreement.”            The prosecution entered the

  marketing services/rebate agreement into evidence, and as Corin testified, the rebate agreement was

  signed by Defendant Schwartz on behalf of Galena and was executed on October 1, 2014. See

  attached hereto Exhibit 4 (rebate agreement). Under the rebate agreement, Galena would pay C&R

  Pharmacy a certain percentage, between 8.75% and 20%, for the prescriptions of Abstral the

  pharmacy sold in a month. Corin said that he was aware that Drs. Couch and Ruan owned C&R

  Pharmacy. As Justin Palmer (nurse practitioner at PPSA) testified, “C&R [the pharmacy owned by

  Drs. Couch and Ruan] was part of PPSA, at least in my mind, and it was connected to the building.”

  Mr. Palmer further testified that the PPSA patients essentially always got their Abstral prescriptions

  filled at C&R Pharmacy, connected to the PPSA clinic, due to the fact that Abstral “was such an

  expensive drug, that nobody else really carried it and we did.”

         51.     As Corin explained, “[t]he average prescription [of Abstral] could be several thousand

  dollars. For the higher doses, you can get into the $10,000 range.” Press releases from the DOJ have



  9
   Indeed, Mr. Corin, explained that the rebate agreements would essentially be the same as the one
  Galena entered into with C&R pharmacy: “the only difference is it’s C&R.”
                                                   17
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 21 of 142 PageID: 3219



  similarly explained that Abstral costs a patients’ insurance anywhere from $1,000.00 to $24,000.00

  per month. Accordingly, the 8.75% to 20% kickback available to C&R, pursuant to the rebate

  agreement, was a significant incentive to Drs. Ruan and Couch to write more prescriptions of Abstral

  (regardless of medical need).

           52.   Corin testified that “when this agreement went into place, C&R Pharmacy would earn

  more money from filling Abstral prescriptions.” And the rebate agreement did provide more money

  to Drs. Ruan and Couch, as evidenced by a Federal Reserve document that the prosecution entered

  into evidence, which reflected a February 18, 2015 wire in the amount of $97,924 from Galena to

  C&R Pharmacy’s Wells Fargo bank account. FBI agent Amy White testified that the FBI believed

  the $97,924 wire to be a payment pursuant to the rebate agreement.

           53.   Corin testified that the rebate agreement was, in fact, made “in order to add additional

  profit to C&R’s prescrib[ing] or dispensing of Abstral.” In other words, Galena entered into the

  rebate agreement with C&R Pharmacy to incentivize Drs. Couch and Ruan to write more

  prescriptions for Abstral.

           54.   Specifically, the testimony of David Corin indicates that Galena entered into the

  rebate agreement with the doctors in order to increase Drs. Ruan and Couch’s Abstral prescriptions

  following a drop in the doctors’ prescription rate. Indeed, while Drs. Ruan and Couch were

  consistently the top prescribers of Abstral, the number of prescriptions Drs. Ruan and Couch wrote

  had decreased beginning in early 2014. According to Corin, Galena largely attributed the decreased

  prescriptions 10 to a change to how the Company’s voucher program was applied to Drs. Ruan and

  Couch:

           Q:    What, if anything, did Galena Biopharma attribute the dropoff in Dr. Ruan
                 and Dr. Couch to during that time period, from quarter one to quarter two?

  10
    Mr. Corin also testified that the drop-off in Abstral prescriptions from Drs. Ruan and Couch
  coincided with an insider trading scandal at Galena that was made public in or around February 2014
  and which upset Drs. Ruan and Couch because it negatively affected their Galena stock holdings.
                                                   18
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 22 of 142 PageID: 3220




         A:      The change in rules that we put into the voucher program.

         Q:      And by and large, as you reviewed this document [attached hereto as Exhibit
                 5] previously, did you see similar massive drop-offs for a lot of other doctors
                 from first to second quarter?

         A:      No.

         55.     According to testimony from David Corin, since the time Galena began marketing

  Abstral, it had a voucher program that permitted new Abstral patients to receive certain initial

  prescriptions of Abstral for free. Corin testified that Galena’s voucher program allowed new Abstral

  patients to “get up to three prescriptions of Abstral at 32 tablets apiece, so up to 96 tablets of Abstral

  free of charge while that patient worked to get to the right dosage to treat their cancer pain.”

  Conveniently, the voucher program also paid the pharmacy that filled the prescription 8.75 percent

  of the prescription amount as a “service fee.” As Corin testified, “[s]o we pay the pharmacy 8.75

  percent for a voucher to initiate the patient.” Corin explained that for non-voucher “maintenance”

  prescriptions (i.e., prescriptions for patients already taking Abstral), the pharmacy would not receive

  the 8.75 percent “service fee.”

         56.     As Corin also testified, Galena initially permitted Dr. Ruan and Couch to use all three

  vouchers (for a total of 96 tablets of Abstral) at once, but Galena stopped allowing this in March

  2014. As Corin testified:

                 Q:      Did Dr. Ruan and Dr. Couch abide by the way the voucher program
                         was supposed to work?

                 A:      They -- they used it differently.

                 Q:      How did they -- how did Dr. Ruan and Dr. Couch use the voucher
                         program?

                 A:      All three prescriptions would be written at once.

                 Q:      Why is that different than what you described as the way it was
                         supposed to work?


                                                     19
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 23 of 142 PageID: 3221



                A:      Because the titration model didn’t fall into place, so the dose was pre-
                        selected for all three prescriptions.

                                                  ***
                Q:      Was there a change – you mentioned that a change was made to the
                        voucher program?

                A:      Yes.

                Q:      When was that change made?

                A:      In March of 2014.

                Q:      Why was that change made?

                A:      Because we were losing money on the voucher program.

         57.    Following the March 2014 change to Galena’s voucher program, Drs. Ruan and

  Couch “couldn’t write three vouchers at once,” according to Corin:

                Q:      When the voucher program changed, did it affect the way that
                        pharmacies were reimbursed for Abstral?

                A:      For the voucher fee?

                Q:      Yes.

                A:      Well, it would only affect it in that they couldn’t write three vouchers
                        at one.

                Q:      And is that what Dr. Ruan and Dr. Couch had been doing at that
                        time?

                A:      Yes, for the most part.

  In other words, after March 2014, Drs. Ruan and Couch could not as readily access the 8.75 percent

  “service fee” that C&R had been receiving under the voucher program.

         58.    Thus, the rebate agreement was executed with Dr. Ruan and Couch’s C&R Pharmacy

  to get Drs. Ruan and Couch’s prescriptions back up following the change to how Galena permitted

  C&R to use its Abstral vouchers. Indeed, Corin testified that he made a trip to Mobile on September




                                                   20
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 24 of 142 PageID: 3222



  24, 2014 to visit with Drs. Ruan and Couch to try to come to an arrangement with Drs. Ruan and

  Couch. As Corin testified:

         Q:      What was the purpose of this trip?

         A:      Again, Dr. Ruan was very upset with the company and wanted to
                 understand – although he was upset, wanted to find ways to work with the
                 company too.

                                                 ***
         Q:      What, if anything, did Dr. Ruan suggest be done during this meeting?

         A:      He suggested that the company work with the pharmacy to find a better way
                 to procure Abstral.

         Q:      And when you say “work with the pharmacy,” which pharmacy are you
                 talking about?

         A:      C&R.

         Q:      And procure Abstral, what do you mean work with C&R for a better way to
                 procure Abstral?

         A:      The concern was that the pharmacy was currently losing money prescribing
                 the product for maintenance scripts.

         Q:      And are the maintenance scripts, are those the full-month scripts, not voucher
                 scripts?

         A:      Yes. Yes.

         Q:      What, if anything, did Dr. Ruan suggest be done?

         A:      He suggested that the company talk to the pharmacy and the -- and to find
                 a way to partner up.

         Q:      And by “partner up” what do you mean?

         A:      Find a way to make sure the pharmacy wasn’t losing money.

         59.     The solution was the rebate agreement, which was signed days later. The rebate

  agreement achieved its intended purpose of driving up Abstral prescriptions and Galena revenues, as

  Mr. Corin admitted that the number of prescriptions for Abstral from Dr. Ruan and Dr. Couch

  increased after the rebate agreement went into effect:
                                                   21
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 25 of 142 PageID: 3223



                 A: It went into place right here and around October 1st, 2014.

                 Q: After that time period, after it went into place, do you know from working
                    at Galena whether or not prescriptions form Abstral from Dr. Ruan and
                    Dr. Couch increased?

                 A: They did increase.

         60.     This increase was reflected in an internal Galena document emailed on February 5,

  2015 by David Corin to Galena sales representatives, including a confidential witness (“CW”) who

  was a Territory Business Manager for Galena from August 2014 through August 2015. 11 The

  document emailed by Corin, and copied to Defendant Lento, on February 5, 2015 shows that the

  amount of Abstral prescriptions written by Drs. Ruan and Couch notably increased after the rebate

  agreement was executed, in the following material numbers:

                 Aug. 2014      Sept. 2014    Oct. 2014     Nov. 2014      Dec. 2014     Jan. 2015

   Dr. Ruan      $101,172       $147,421      $150,683      $245,783       $230,887      $163,638

   Dr. Couch     $96,590        $98,706       $188,934      $228,631       $212,827      $157,064


         61.     Thus, in comparing the two months before the rebate agreement and the two months

  after the rebate agreement, we see that Dr. Ruan wrote a total of $248,593 (for August and

  September) versus a total of $476,670 (for November and December), and Dr. Couch wrote a total

  of $195,296 (for August and September) versus a total of $441,458 (for November and December).

  See also Exhibit 5 (chart of Drs. Ruan and Couch’s Abstral prescriptions showing a significant uptick

  in prescriptions around October 2014). 12 Accordingly, the rebate agreement had a material impact

  to Galena, particularly since the Company’s total previous quarterly revenues were in the range of




  11
    The internal Galena document was provided to Plaintiffs’ Counsel by CW.
  12
    The chart was presented as evidence in their criminal trial of Drs. Ruan and Couch. The writing
  on the chart was made by counsel for the U.S. Attorneys’ Office.


                                                   22
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 26 of 142 PageID: 3224



  around $1 million to $2.3 million. See infra ¶¶82, 85, 88 (comparing net revenues to the previous

  year’s revenues). Indeed, based on the above information, Dr. Ruan’s prescriptions created $627,353

  in revenue for the fourth quarter of 2014, and Dr. Couch’s prescriptions created $630,392 in revenue

  for the fourth quarter of 2014, making a combined total of $1,257,745 in revenue for 2014 Q4 just

  from these two doctors. That amounts to more than half of any quarterly revenue the Company had

  reported by this time.

         62.     Moreover, Drs. Ruan and Couch’s prescriptions under the rebate agreement were

  being paid for, unlike the prescriptions they had written under the voucher program (which,

  according to Corin, made up the majority of Drs. Ruan and Couch’s prescriptions prior to March

  2014), for which Galena had to provide free of charge. As such, Drs. Ruan and Couch post-rebate

  agreement prescriptions created significantly more revenue for Galena. Indeed, Galena announced

  its “strongest Abstral quarter to date” as the fourth quarter of 2014—the quarter that started with

  the signing of the rebate agreement. See infra ¶82. And Galena continued to report revenue numbers

  that were consistently materially higher than Galena’s revenue numbers in 2013 and early 2014

  (when Drs. Ruan and Couch had been prescribing massive amounts of Abstral but when most those

  prescriptions were provided at the expense of Galena under the voucher program), with Galena

  announcing for the first quarter 2015 its “second-highest quarter of net revenues since our relaunch

  of Abstral in 2013” (¶85), and announcing for the second quarter of 2015 Galena’s new “strongest

  net revenue quarter to date” (¶88). Specifically, as set forth infra, after entering into the rebate

  agreement with Drs. Ruan and Couch, Galena reported revenue of: (1) “$3.2 million in the fourth

  quarter of 2014 and $9.3 million for the year ended December 31, 2014, compared to $1.3 million

  and $2.5 million, respectively, for the same periods of 2013” (¶82); (2) “$2.8 million in the first

  quarter of 2015, a 28% increase compared to $2.2 million for the same period a year ago” (¶85); and

  (3) “$3.4 million in the second quarter of 2015, a 48% increase compared to $2.3 million reported


                                                  23
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 27 of 142 PageID: 3225



  for the same period in 2014[.]” ¶88. It is, indeed, reasonably inferable that the prescriptions by Drs.

  Ruan and Couch in 2015 were predominantly responsible for these revenue numbers given that

  following the government raid and shutdown of Drs. Ruan and Couch’s PPSA clinic in May 2015,

  Galena was unable to even continue manufacturing and selling Abstral.

         63.     By providing percentage payments to C&R Pharmacy (owned by Drs. Couch and

  Ruan) for the prescriptions of Abstral filled there, Galena was paying Drs. Ruan and Couch for the

  prescriptions of Abstral they wrote—the definition of a kickback. Accordingly, the DOJ would later

  allege in a lawsuit filed in the District of New Jersey that the rebate agreement operated to provide

  illegal kickbacks. 13 See supra.

                     c. Defendants’ Repeated Interactions with the Doctors
         64.     Evidence presented at the criminal trial of Drs. Ruan and Couch demonstrate that

  Defendants Schwartz and Lento, along with other Galena representatives, frequently communicated

  with Drs. Ruan and Couch and even traveled to Mobile for promotional visits with the two doctors.

         65.     For example, according to an email between Defendant Lento and Dr. Ruan by

  December 5, 2013, the two had “discussed in [] previous conversations” the opportunity for Dr. Ruan

  to be “involved with Galena at the highest advisory/consultatory level.” 14 Other evidence showed

  that Defendant Lento, along with David Corin (National Director of Sales) and Jeff Palmer (Galena’s



  13
    Because Defendants entered into the rebate agreement with Drs. Ruan and Couch’s pharmacy after
  Defendants Lento and Schwarz had been specifically told by Dr. Ruan that PPSA treated few, if any,
  cancer patients, the rebate agreement was not only an illegal kickback, it also constituted off-label
  promotion of a drug for an unindicated purpose.
  14
    Dr. Couch attended at least one of Galena’s Advisory Board Meetings, for which, according to the
  US Department of Justice, Galena paid Dr. Couch $5,000 plus expenses. According to other emails
  presented during the trial, Dr. Ruan ultimately decided not to attend Galena’s Advisory Board
  Meeting due to concerns that he might hear inside information that would prevent him from trading
  his Galena stock, since he and Dr. Couch “plan[ned] to sell quick on the side.” Dr. Ruan explained
  this reasoning in a January 18, 2014 email to Dr. Couch, adding “[m]aybe I’m just paranoid, but
  since [sic] we both have purchased some stocks and we use their products more than others.”
                                                    24
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 28 of 142 PageID: 3226



  sales representative), took a trip to Mobile on February 25, 2014 to visit with Drs. Ruan and Couch

  who were upset with the Company because the stock price had dropped significantly after certain

  Galena insiders made massive stock sales—actions that became the subject of a Cease and Desist

  Order by the SEC. 15 David Corin explained that he knew Drs. Ruan and Couch were upset about the

  insider sales because “[t]hey sent several emails to my boss, whose name was Chris Lento, and

  others in the organization. And I was—I had been forwarded those messages.”

         66.     Other testimony and evidence showed that, at the behest of Defendant Schwartz,

  Corin made several other trips to Mobile immediately prior to and during the Class Period to visit

  Drs. Ruan and Couch, including trips on September 24, 2014, January 20, 2015, and April 21, 2015.

  According to Corin, “[Schwartz] wanted us [Galena representatives] to be more consistent in how

  often we came” to visit Drs. Ruan and Couch. Corin explained that “[Schwartz] wanted us to have

  a more regular cadence in our visits” to Drs. Ruan and Couch “[b]ecause other companies were

  visiting consistently and the higher-ups in those companies, as well – from CEOs to most C-level

  employees. It was important that we had a presence as well.” Corin confirmed that other companies,

  including Insys, sent their CEOs and other high-level people to meet with Dr. Ruan and Dr. Couch,



  15
     Galena’s former CEO Mark Ahn, CFO Ryan Dunlap, and Senior VP of Investor Relations Remy
  Bernarda were themselves defendants in an earlier securities fraud action, In re Galena Biopharma,
  Inc. Sec. Litig., No. 3:14-cv-367-SI (D. Or.), which alleged that Galena and certain of its officers and
  directors committed a classic “pump and dump” manipulation scheme, whereby they paid third-party
  newsletter writers to post articles touting Galena stock. The articles, which purported to be authored
  by credible investment professionals, never disclosed that they were paid promotions, and Galena
  never disclosed the Company was using such stock promoters that on their face appeared to be
  independent. As a result of the third-party promotions, Galena’s stock price nearly quadrupled, and
  Galena insiders quickly sold almost all their stock, reaping approximately $16 million in personal
  profits. The parties reached a settlement of these claims. On April 10, 2017, the SEC announced it
  had reached a settlement with Galena for charges the SEC had brought stemming from this stock
  manipulation scheme. As part of the SEC settlement, Galena and its former CEO, Defendant Ahn,
  agreed to cease and desist from future securities laws violations, and Ahn was prohibited from acting
  as an officer or director of any registered issuer of securities. Defendant Ahn agreed to disgorge
  $677,250, pay prejudgment interest of $67,181, and a civil penalty of $600,000. Galena agreed to
  pay a civil penalty of $200,000.
                                                    25
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 29 of 142 PageID: 3227



  and that this was part of “what prompted more meetings or the need for more regular meetings [with

  Drs. Ruan and Couch] from executives at Galena.” Corin explained that Dr. Ruan “made clear that

  we weren’t giving them the same attention that other customer – other companies were.” Corin

  elaborated that “[h]e [Dr. Ruan] explained it very clearly that we weren’t doing enough. As a

  business, we weren’t listening to them [Dr. Ruan and Dr. Couch] enough and we weren’t going to

  be successful.”

         67.        Defendant Schwartz, Galena’s CEO, also made at least two trips to Mobile during

  the Class Period to visit with Drs. Ruan and Couch during the Class Period: one trip in November

  2014 and one trip in February 2015. David Corin explained that Defendant Schwartz made these

  trips to Mobile “[b]ecause Dr. Ruan and Dr. Couch wanted to meet with him [Schwartz].” According

  to Corin, “[i]t was demanded by Dr. Ruan that he [Schwartz] meet with him [Ruan].”

         68.        Defendants also actively sought to help Drs. Ruan and Couch get prior authorizations

  for their non-medically necessary Abstral prescriptions (resulting from illegal kickbacks), including

  David Corin’s January 20, 2015 trip to Mobile to “introduce Dr. Ruan and Dr. Couch to Steven

  Brennan” who “was responsible for [Galena’s] GPS program, which was our prior authorization

  program.”

         69.        Such promotions and incentives were undoubtedly due to the fact that Drs. Ruan and

  Couch prescribed such large amounts of Abstral. As Corin testified, Drs. Ruan and Couch were

  “important individuals for Galena”:

                    Q:    Were Dr. Ruan and Dr. Couch important clients or important
                          individuals for Galena Biopharma?

                    A:     Yes.

                                                            ***

                    Q:     Why were Dr. Ruan and Dr. Couch important to Galena Biopharma?

                    A:     Because they were our highest Abstral prescribers.
                                                     26
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 30 of 142 PageID: 3228



                  Q:    And was it highest by a large margin?

                  A:    Yes.

         70.     To be sure, Defendants’ frequent trips and meetings with Drs. Ruan and Couch (as

  well as the kickbacks paid by Galena to Drs. Ruan and Couch pursuant to the rebate agreement and

  the RELIEF Program for which Dr. Couch participated, discussed supra) were intended to keep the

  doctors prescribing extremely large amounts of Abstral.

                 3. Defendants Knew Drs. Ruan and Couch Were Overprescribing Abstral for
                    Non-Medically Necessary Purposes
         71.     Throughout the Class Period, Defendants were aware that Drs. Ruan and Couch were

  the two largest Abstral prescribers by huge and inordinate margins. Indeed, just these two doctors

  accounted for approximately 30% of all Abstral sales in the county. See Exhibit 1, attached hereto.

         72.     According to Corin’s testimony, Galena kept “an internal document that [Galena]

  would send out on a quarterly basis with all of our prescribers in the country, how many prescriptions

  they had written each quarter.” The internal Galena document showed that from third quarter 2013

  through fourth quarter 2014, Dr. Ruan wrote 1,302 prescriptions for Abstral, and Dr. Couch wrote

  649 prescriptions for Abstral. As David Corin (Galena’s National Sales Director) testified, the only

  doctor “in the ballpark with” Drs. Ruan and Couch was Dr. Rho—another “pain management doctor”

  who was a known shareholder of Galena and who also predominately treated, and prescribed Abstral

  to, non-cancer patients—who wrote 611 prescriptions for Abstral. See Exhibit 1. By comparison,

  the next highest prescriber of Abstral (i.e., the fourth highest Abstral prescriber in the country)

  during that same period wrote only 153 prescriptions for Abstral. Id. In other words, Dr. Ruan

  wrote 851% more Abstral prescriptions than the fourth highest prescriber of Abstral in the country,

  and Dr. Couch wrote 424% more Abstral prescriptions than the fourth highest prescriber in the

  country.



                                                   27
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 31 of 142 PageID: 3229



         73.     Indeed, as demonstrated in Exhibits 1 and 5 (attached hereto), Dr. Ruan and Dr. Couch

  went from writing essentially no prescriptions of Abstral to writing copious amounts of Abstral over

  the course of just a few months. Id. The amount of Abstral prescriptions suddenly being written by

  Drs. Ruan and Couch was notably inordinate not only to their prior lack of such prescriptions but

  also compared to the number of prescriptions written by other doctors. See Exhibit 1. Both of these

  facts were readily observable to Defendants, as they kept track of each doctors’ prescriptions of

  Abstral, as evidenced by Exhibit 1 (the internal Galena document) and as further evidenced by the

  document provided by CW, which listed doctors’ Abstral prescriptions in dollar amount by month.

  See also, infra, ¶78, (Lento describing Galena’s “internal metrics” that Defendants were

  “monitoring” and “keeping track of,” including daily sales, average prescription price, number of

  prescribers” for Abstral).

         74.     It is almost impossible to imagine that Defendants did not know, in the absence of

  extreme recklessness, that these doctors were overprescribing Abstral for non-legitimate purposes.

  Such an astronomical number of sudden Abstral prescriptions by these two doctors—who had

  already told Defendants point blank that they treated very few, if any, appropriately indicated

  patients—simply could not be explained as anything other than the overprescribing of a highly

  addictive and dangerous drug for non-medically necessary purposes.

         75.     To be sure, Drs. Ruan and Couch were convicted of prescribing Abstral for non-

  medically necessary purposes outside the usual course of professional practice. As, Justin Palmer (a

  nurse practioner at PPS) testified that PPSA “didn’t have many cancer patients,” and for the entire

  period “from 2011 to 2015,” he had seen maybe “10 or 15 active cancer patients.” Bridgette Parker,

  another nurse practitioner at PPSA from 2012 until its shutdown in May 2015, further testified that

  she thought the off-label uses for which Dr. Ruan and Dr. Couch prescribed Abstral were

  inappropriate, saying “I felt that it was used often when it shouldn’t be.” Ms. Parker also confirmed


                                                   28
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 32 of 142 PageID: 3230



  that both Dr. Ruan and Dr. Couch “asked” or “encouraged” her to prescribe Abstral to patients even

  when there did not appear to be a need for it or when the patients said their current prescriptions

  “were working okay.”

                4. Defendants Knew That Abstral Sales Were Artificially Inflated and
                   Unsustainable
         76.    Eventually, the illegal practices of Drs. Ruan and Couch in overprescribing and

  dispensing Abstral were brought to an end. The shutdown of Drs. Ruan and Couch’s “pill mill” also

  marked the end of Galena’s Abstral division. As David Corin testified:

         Q: Do you know what, if anything, occurred in late May of 2015 regarding Dr. Ruan and
            Dr. Couch?

         A: Our understanding is that their practice was shut down.

         Q: Following the shutdown of their practice, what happened to prescriptions for Abstral?

         A: In regards to Dr. Ruan and Dr. Couch?

         Q: In regard to overall number of prescriptions written for Abstral after Dr. Ruan and Dr.
            Couch’s practice was shut down?

         A: Our volume dropped.

         Q: Did it drop by a little bit or did it drop significantly?

         A: Significantly.

         Q: What then happened to Galena’s ability to promote Abstral?

         A: We were limited because we couldn’t make up that revenue. And eventually Galena
            was forced to sell the product in December of 2015.

                                                         ***

         Q: At what point did you leave Galena?

         A: December 31st, 2015.

         Q: Did you leave on your own or were you fired?

         A: The commercial team was dissolved.

         Q: Why was the commercial team dissolved?

                                                    29
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 33 of 142 PageID: 3231



         A: There were no commercial products to sell.

         Q: And is that after Abstral was sold off?

         A: Abstral and Zuplenz, which was our other product.

         77.      Defendants knew, or should have known in the absence of extreme recklessness, that

  Abstral sales were largely supported by two pain management doctors prescribing inordinately large

  amounts of Abstral to non-cancer patients, and that these sales were unsustainable given the

  government’s aggressive oversight of prescription opioids.

             DEFENDANTS’ FALSE AND MISLEADING STATEMENTS VIOLATED
           SECTIONS 10(B) AND 20(A) OF THE EXCHANGE ACT AND SEC RULE 10B-5

         A.       Defendants’ Materially False or Misleading Statements

                  1. November 3, 2014 and November 5, 2014 Statements

         78.      The Class Period begins on November 3, 2014. On November 3, 2014 and November

  5, 2014, Defendants reported Galena’s third quarter 2014 results and, in doing so, issued several

  materially false or misleading statements:

         a) Galena’s press release, dated November 3, 2014, reported “Abstral (fentanyl)
            sublingual tablet net revenue was $1.6 million in Q3 2014 and $6.1 million to date
            this year, with reiterated guidance of $8-$10 million for the full year 2014….
            Galena’s press release also quoted Defendant Schwartz as stating: “‘The company
            continues to make excellent progress on our clinical programs, and we continue
            to build our commercial franchise.’” (Press Release issued November 3, 2014; see
            also Form 10-Q filed November 5, 2014, signed by Schwartz).

         b) [Lento:] “As noted in our press release, and as Ryan will review in greater detail,
            our Abstral net revenue was $1.6 million in Q3. As discussed last quarter, this
            increase in revenue was expected, and was a result of fluctuations in inventory at
            the wholesale and distribution level. This is not uncommon, as we’re still in the
            first year of our product launch.

               Our daily paid prescriptions or pulled through sales from our customers have
               continued to improve through the end of Q3, with an even stronger demand in
               the first month of Q4. Over time, we expect the ex-manufacturer sales to more
               closely reflect our daily paid prescription volume. As a reminder, Abstral is a
               supportive care therapy in a segmented and highly competitive market.



                                                  30
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 34 of 142 PageID: 3232



           According to Wolters Kluwer, our market share of the branded TIRF market in
           September remained steady with 6% of total prescriptions. The size of the overall
           TIRF market has fluctuated since our launch, and we remain focused on targeting
           the long-term and sustainable business within the market. We strongly believe in
           the potential of Abstral because of its unique clinical attributes, which are
           advantageous for patients.

                                                   ***
           Earlier this year, we modified our program rules after carefully gathering feedback
           from our customers. These rule changes have vastly improved Galena and Abstral’s
           financial position while continuing to ease the financial burden and the out-of-
           pocket costs for Abstral patients. These changes have allowed our prescribers to
           more appropriately and effectively utilize the voucher and co-pay elements of our
           patient assistance program.

           As a result our current program helps to cover 96% of all out-of-pocket costs for
           commercially insured patients. And we have decreased our spending in this
           program by over 60% since Q1. As we shared on prior calls, the implementation of
           Galena patient services, known as GPS, has assisted our customers in gaining prior
           authorization approval and insurance coverage for their patients in a very efficient
           manner. With GPS, our voucher and co-pay programs, we now have the needed
           resources in place to support patients and providers, and to support the future
           growth of our commercial brand.

                                                   ***
           For Abstral, we remain on track to achieve our guidance projections in 2014. While
           we’re on [sic] only one month into the quarter, many of our internal performance
           metrics, including whole-seller and distributor sales reports, as well as REMS
           and IMS data, report towards -- point towards our strongest quarterly
           performance to date.” (Earnings conference call on November 3, 2014, with
           Schwartz and Lento participating).

        c) [Schwartz:] “Thank you, Ryan. As we look back on our first year of commercial
           activities, we’re proud of the structure we have built. While Chris highlighted some
           the challenges, we also know how to address and adapt to them, as the market has
           changed for Abstral, our commercial team has refined our strategy to ensure the
           long-term viability and profitability of the franchise.

           We’ll be taking the same expertise into our launch of Abstral. As a result, we plan
           to increase our Abstral revenues by over 50% next year and are setting our 2015
           net revenue guidance to between $15 million and $18 million.” (Earnings
           conference call on November 3, 2014, with Schwartz and Lento participating).

        d) [Analyst] “… Could you talk a bit more about what you’re seeing, what are the
           signs that the distributors and wholesalers are starting to hone in on the right level
           of inventory for Abstral to better match the demand, quarter over quarter? And
           what sort of inventory build are you expecting in 4Q?


                                                  31
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 35 of 142 PageID: 3233



               [Lento:] “I’ll take the first part of that question. Some of the internal metrics we
               are monitoring, as you know, we’re keeping track of daily sales, average
               prescription price, number of prescribers, and we’re off to a terrific start in Q4.
               Along with our wholesale and distributor partners, we’re learning how to manage
               Abstral during this year. It is a product six strengths being managed – being
               managed at eight different wholesalers, with dozens of distribution centers. So we
               are feeling more confident in our ability, and in our partners’ ability to manage
               the inventory moving forward.” (Earnings conference call on November 3, 2014,
               with Schwartz and Lento participating).

         e) “In March of 2014 we launched the Galena Patient Services (GPS) program, a full
            service support program designed to navigate patient access to Abstral that is
            coordinated through a third party vendor. Along with the launch of GPS, we also
            made changes to our patient assistance program (PAP) to reduce the use of free
            product vouchers and rely more heavily upon an expedited prior authorization
            process. These changes resulted in both a flattening in the growth in prescription
            demand and significant improvement in gross-to-net deductions, quarter-over-
            quarter in 2014. We believe the slowed growth in quarter-over-quarter
            prescription demand is the temporary result of our GPS program and PAP rules
            changes, and we anticipate an increase in prescription demand and ex-
            manufacturer sales in the last quarter of 2014.” (Form 10-Q filed November 5,
            2014, signed by Schwartz).

         [Emphasis added.]

         79.      Defendants’ November 3, 2014 and November 5, 2014 statements (in Galena’s press

  release, Form 10-Q, and earnings call) were materially false or misleading by touting Abstral’s

  November sales and expected revenues (bullet a-e) while exclusively attributing increasing revenues

  to legitimate and sustainable practices such as the alignment of wholesale and distribution inventory

  levels and the cessation of the “temporary” downturn following rule changes to Galena’s patient

  assistance programs. In reality, as Defendants’ knew, Abstral’s improving revenues were the result

  of Galena’s illegal kickbacks to Drs. Ruan and Couch who were overprescribing Abstral for non-

  medically necessary purposes to gain personal profit.

         80.      In particular, Defendants’ statements that Galena experienced “stronger demand in

  the first month of Q4” (bullet b), that Galena’s “internal performance metrics” for the first “month

  into the quarter” “point towards our strongest quarterly performance to date” (bullet b), and that

  “we’re off to a terrific start in Q4” (bullet d) while solely attributing the Q4 sales increases to
                                                     32
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 36 of 142 PageID: 3234



  equalizing “fluctuations in inventory at the wholesale and distribution level” (bullet b) and “our

  ability, and our partners’ ability, to manage inventory moving forward” (bullet d) were materially

  false or misleading. In truth, the increase in Abstral sales “in the first month of Q4” (bullet b) was

  largely based on the rebate agreement that Defendant Schwartz had entered into with C&R

  Pharmacy on October 1, 2014, which provided significant kickbacks to Drs. Couch and Ruan for the

  Abstral prescriptions they wrote. See Exhibit 5 (showing extreme increase in the doctors’ Abstral

  prescriptions in October 2014). Similarly, Defendants’ statements that “we plan to increase our

  Abstral revenues by over 50% next year and are setting our 2015 net revenue guidance to between

  $15 million and $18 million” (bullet c), that Galena “reiterate[s] [its] guidance of $8-$10 million for

  the full year 2014” (bullet a), and “we anticipate an increase in prescription demand and ex-

  manufacturer sales in the last quarter of 2014” (bullet e) while attributing the expected increased

  sales in Q4 and 2015 to innocent causes such as the commercial team’s “refined” strategy (bullet c)

  and the dissipation of the temporary slowdown “following Galena’s GPS program and PAP rules

  changes” (bullet e) were materially false or misleading. Here again, the expected Abstral sales

  increases were, in reality, largely based on Galena’s illegal kickback arrangement between with C&R

  Pharmacy.

         81.     Accordingly, Defendants’ statements were materially misleading because they failed

  to disclose that the touted financial results and guidances were achievable as a result of, and were

  reliant on, Galena’s illegal rebate agreement with two disreputable pain doctors who made up 30%

  of all Abstral sales in the country and who were overprescribing Abstral in order to earn the illegal

  kickbacks. These omissions were material since the undisclosed facts created a significant risk that

  Abstral revenues were unsustainable. 16


  16
   Indeed, Galena’s Forms 10-K evidence Defendants’ knowledge that their conduct was illegal, with
  Galena stating: “The federal Anti-Kickback Statute prohibits persons from knowingly and willfully


                                                    33
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 37 of 142 PageID: 3235



                  2. March 5, 2015 Statements

         82.      On March 5, 2015, the Company announced its fourth quarter and year end 2014

  financial results and, in doing so, issued several materially false or misleading statements:

         a) “Net revenue was $3.2 million in the fourth quarter of 2014 and $9.3 million for
            the year ended December 31, 2014, compared to $1.3 million and $2.5 million,
            respectively, for the same periods of 2013…. Dr. Schwartz continued,…[,]
            [‘a]dditionally, we anticipate the commercial arm of our business to continue to
            grow revenue, while enhancing our relationships in the oncology community as
            our development pipeline advances. As reported today, we recorded our strongest
            Abstral quarter to date, hitting above the middle of our guidance range for the
            year, and with the addition of our second commercial product in Zuplenz, we
            expect to nearly double our overall commercial sales in 2015.’… Dr. Schwartz
            concluded, ‘Our commercial and clinical teams have done a tremendous job over
            the past year to advance our multiple programs. As I assess our company, I am
            not only excited about the next 6-12 months, but for the long-term prospects of
            Galena Biopharma.’”(Galena’s March 5, 2015 press release; see also Form 10-K
            filed March 5, 2015, signed by Schwartz).

         b) [Schwartz:] “Our focus is on building Galena into a leading oncology Company.
            We established our commercial franchise as a strategic component for long-term
            growth, and sets a foundation for our future. . . . As Chris will elaborate, the
            relationships that our commercial team is making now with key oncology
            healthcare providers, distributors, and managed care groups are not only
            extremely valuable for selling our current products, but also provide the ability to
            quickly add future products. Finally, we expect the commercial business to
            maximize revenues, become accretive, and provide money to the Company to
            help fund our development assets and minimize shareholder dilution.” (Earnings
            conference call with Defendants Schwartz and Lento participating).

         c) [Lento:] “Thank you, Gavin. Today I will walk you through the 2014 successes
            we have had with our flagship product Abstral….
               As noted in our press release, and as Ryan will review in greater detail, our actual
               net revenue was $9.3 million in 2014. We achieved this number with a focused

  soliciting, offering, receiving, or providing remuneration, directly or indirectly, in exchange for or to
  induce either the referral of an individual, or the furnishing or arranging for a good or service, for
  which payment may be made under a federal health care program such as the Medicare and Medicaid
  programs. Several courts have interpreted the statute’s intent requirement to mean that if any one
  purpose of an arrangement involving remuneration is to induce referrals of federal health care
  covered business, the statute has been violated. The Anti-Kickback Statute is broad, and despite a
  series of narrow safe harbors, prohibits many arrangements and practices that are lawful in businesses
  outside of the health care industry…. Many states have also adopted laws similar to the federal Anti-
  Kickback Statute, some of which apply to the referral of patients for health care items or services
  reimbursed by any source, not only Medicare and Medicaid programs.”
                                                     34
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 38 of 142 PageID: 3236



               sales effort, and we are excited for continued growth of Abstral in 2015. As a
               reminder, Abstral is indicated for the treatment of breakthrough cancer pain, and
               it is a TIRF, or a transmucosal immediate release fentanyl, product. As Mark
               mentioned, Galena is an oncology Company, and we are steadfastly focused on
               building Galena’s commercial business within the oncology space.

               …With that background, I would like to walk you through the metrics are use to
               evaluate our business. We acquired the US marketing rights for Abstral from
               Orexo and relaunched the product in the fourth quarter of 2013. We relaunched
               Abstral that had previously sold approximately $1 million over its previous 12-
               month period, and we were able to grow the brand to $9.3 million in net revenue
               in 2014. We believe that we can continue to grow Abstral, and our successful
               commercialization will carry over to the relaunch of Zuplenz in Q2.

                                                     ***
               In addition, on slide number 21 you can see the dramatic impact of our patient
               assistance rule changes and our GPS services have had on increasing the
               average number of Abstral units dispensed per pay transaction. In December
               2013, the average units of Abstral per pay transaction was roughly 42 tablets. Fast
               forward to December 2014, and the average number increased roughly 60% to
               69 tablets per transaction. In addition to GPS and the program rule changes,
               providers have become more comfortable prescribing Abstral for their
               breakthrough cancer pain patients.” (Earnings conference call with Defendants
               Schwartz and Lento participating).

         [Emphasis added.]

         83.      Defendants’ March 5, 2015 statements (in Galena’s press release, Form 10-K, and

  earnings call) were materially false or misleading. Specifically, Defendants’ statements touting the

  Company’s revenues and prospects for future revenues (bullets a-c) and the “strongest Abstral

  quarter to date” (bullet a) while attributing those record revenues to the legitimate practices such as

  the successful GPS program and increased Abstral prescriptions to “breakthrough cancer pain

  patients” (bullet c), were materially false or misleading because the increased revenues were actually

  the result of illegal and unsustainable practices. In particular, the record Abstral revenues (bullet a)

  and the significant increase in paid transactions in December 2014 compared to December 2013

  (bullet c) were largely the result of the illegal rebate agreement that Defendant Schwartz signed with

  C&R Pharmacy, which provided kickbacks to Drs. Couch and Ruan for the non-voucher Abstral

  prescriptions they wrote. Indeed, by the time of these statements, Galena had paid more than $97,000

                                                     35
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 39 of 142 PageID: 3237



  in “rebates” to Drs. Ruan and Couch for their Abstral prescriptions. See also Section IV.C.2.b, supra

  (showing that more than $1.257 million of Galena’s first quarter revenue came from Drs. Ruan and

  Couch’s prescriptions).

         84.     Thus, Defendants’ statements were materially misleading because they failed to

  disclose that the touted financial results were achieved through, and were reliant on, Galena’s illegal

  rebate agreement with two disreputable pain doctors who made up 30% of all Abstral sales in the

  country and who were overprescribing Abstral in an attempt to earn kickbacks payments from

  Galena. These omissions were material since these undisclosed facts created a significant risk that

  Abstral revenues were unsustainable.

                 3. May 7, 2015 Statements

         85.     On May 7, 2015, the Company announced its financial results for the first quarter

  ended March 31, 2015 and, in doing so, issued several materially false or misleading statements:

         a) “Net revenue was $2.8 million in the first quarter of 2015, a 28% increase
            compared to $2.2 million for the same period a year ago…. Dr. Schwartz
            concluded, ‘[O]n the commercial front, Abstral sales remain on target, our
            oncology presence continues to grow, and we reiterate our full year guidance of
            $15-$18 million for 2015. Additionally, we are now preparing to launch Zuplenz
            in July, adding a second, supportive care commercial product to our oncology-
            focused sales portfolio. In total, we have established a strong foundation with our
            development programs supported by our commercial franchise, and we remain
            committed to the growth of our company.’” (Galena’s May 7, 2015 press release;
            see also Form 10-Q filed May 7, 2015, signed by Schwartz).

         b) [Schwartz:] “In addition to the development team’s accomplishments, our
            commercial team recorded its second-best quarter of net revenue in the best
            back-to-back month since Abstral’s product launch. Most importantly, we
            continued our increased penetration within the oncology space as we head into
            the launch of our second commercial oncology supportive care product, Zuplenz.”
            (Earnings conference call, with Defendants Schwartz and Lento participating).

         c) [Lento:] “Thank you, Gavin, and good afternoon, everyone. As we shared with
            today’s earnings release and as shown on slide number 11, we reported actual
            net revenue of $2.8 million for the first quarter of 2015, our second-highest
            quarter of net revenues since our relaunch of Abstral in 2013. In addition, the
            overall trend line as measured by end-user product demand continues to grow
            with March representing one of our best months to date. Equally important, our
                                                    36
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 40 of 142 PageID: 3238



               gross to net deduction also improved this quarter, from 63% in Q4 2014 to 65%
               in Q1 2015. One month into the second quarter, our performance metrics
               indicate a very strong month for Abstral in April as measured by customer
               demand, but please remember that this is not a direct correlation to our net
               revenue, which is recorded based on ex-factory sales.

               We continue to focus on refining Abstral’s prescription fulfillment process as
               depicted on slide number 12. As a reminder, Abstral is an indicator for the
               treatment of breakthrough cancer pain in opioid tolerant adult cancer patients.

                                                     ***
               Our current market share in the branded turf market remains steady at around 5%
               of total prescriptions on a monthly basis measured by Wolters Kluwer. While our
               salesforce continues to call on pain specialists who are treating a large number
               of cancer patients, our long-term strategy is to develop lasting relationships with
               medical oncologists, radiation oncologists, and palliative care specialists since
               we believe this represents the most stable market, the best potential for Abstral,
               and meets the goals as an oncology-focused organization.” (Earnings conference
               call, with Defendants Schwartz and Lento participating).

         [Emphasis added.]

         86.      Defendants’ May 7, 2015 statements (in Galena’s press release, Form 10-Q, and

  earnings call) were materially false or misleading. Defendants’ statements touting Abstral’s revenues

  (bullets a, c, and d) while attributing that revenue to legitimate prescriptions, resulting from “[m]ost

  importantly, …our increased penetration within the oncology space” (bullet b; see also bullet c),

  increased “end-user product demand” (bullet c), and Galena’s “refin[ed] Abstral’s prescription

  fulfillment process” (bullet c) were materially false or misleading because the increased revenues

  were, in reality, the result of illegal and unsustainable practices that encouraged the over-

  prescriptions of Abstral for non-medically necessary purposes. In truth, the record Abstral revenues

  were largely the result of the rebate agreement that Defendant Schwartz signed with C&R Pharmacy,

  which provided significant kickbacks to Drs. Couch and Ruan for the Abstral prescriptions. Indeed,

  while Defendants touted that “March represent[ed] one of our best months to date” due to “end-user

  product demand continu[ing] to grow” (bullet c), it is evident from the chart of Drs. Ruan and

  Couch’s prescriptions that Abstral sales in March were largely fueled by the increased prescriptions


                                                     37
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 41 of 142 PageID: 3239



  written by Drs. Ruan and Couch following the execution of the rebate agreement. See Exhibit 5,

  attached hereto.

         87.      Thus, Defendants’ statements were materially misleading because they failed to

  disclose that the touted financial results and Galena’s net sales and revenues were achieved through

  Galena’s illegal kickbacks paid to two disreputable pain doctors who made up 30% of all Abstral

  sales in the country and who were overprescribing Abstral for non-medically necessary purposes in

  an attempt to earn payments from Galena. These omissions were material since these undisclosed

  facts created a significant risk that Abstral revenues were unsustainable due to Galena’s illegal

  conduct that facilitated the revenues.

                  4. August 6, 2015 Statements

         88.      On August 6, 2015, Galena announced its financial results for the second quarter

  ended June 30, 2015 and, in doing so, issued a series of materially false or misleading statements:

         a) Galena’s press release, dated August 6, 2015, reported “[n]et revenue was $3.4
            million in the second quarter of 2015, a 48% increase compared to $2.3 million
            reported for the same period in 2014. Net revenue was $6.1 million in the first
            half of 2015, a 36% increase compared to $4.5 million reported for the same
            period in 2014.” Galena’s press release also quoted Defendant Schwartz as stating:
            “‘And, today we reported improved Abstral sales quarter over quarter resulting
            in our strongest net revenue quarter to date. Based on current projections, we
            anticipate that we will come in closer to the lower end of our guidance range, at
            around $15 million for the year.’” (Press Release issued August 6, 2015; see also
            Form 10-Q filed August 6, 2015, signed by Schwartz).

         b) [Schwartz:] “As we noted in our press release, we recorded net revenue of $6.1
            million thus far this year from Abstral sales, and are very proud of our
            Commercial team for bringing in our highest quarterly net revenue to date of
            $3.4 million in Q2.

               Abstral is part of the transmucosal immediate release fentanyl, or TIRF, market
               that is very competitive, and has received a great deal of press this year. As Chris
               will go into in more detail, our metrics for Abstral are trending in the right
               direction, although our sales growth has fluctuated quarter-over-quarter based
               on field demand and wholesaler inventory levels.

               Because of the ongoing market dynamics, the quarterly variability around our
               reported sales, and the fact that we’ve just launched Zuplenz and have yet to
                                                     38
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 42 of 142 PageID: 3240



               recognize revenue to date for that product, it is appropriate for us to guide to a
               lower end of our range with the expected full-year revenue of around $15
               million for both products. We continue to work to make our Commercial
               business accretive, and we are evaluating our commercial options and strategy
               to achieve long-term profitability and maximize the value of our commercial
               assets, with a goal of building shareholder value.” (Earnings conference call on
               August 6, 2015 with Defendants Schwartz and Lento).

         c) [Lento:] “Thank you, Gavin. And good afternoon, everyone. I’ll start my
            discussion with Abstral. As a reminder, Abstral is indicated for the treatment of
            breakthrough cancer pain in opioid-tolerant adult cancer patients, and falls under
            the TIRF REMS Access program. I am pleased to report Abstral net revenue of
            $3.4 million for the second quarter of 2015 -- our highest net revenue quarter
            since launch.

               This is a result of our team adding new prescribers and the continued adoption
               of our Galena patient services, or GPS program. On slide 16, you can see this
               trajectory. In addition, our gross to net deduction improved to 77% this quarter
               compared to 65% in Q1 2015.

                                                       ***

               As we have mentioned on previous calls, the growth of Abstral will continue to
               fluctuate quarter-over-quarter. But as you have seen, the underlying metrics
               are all trending upwards.

                                                       ***
               Our account management team has secured product availability with all of our
               distribution partners, assuring product access for all healthcare providers and their
               appropriate patients.

                                                       ***

               In summary, our Abstral business is growing, and we are enthusiastic about
               selling Zuplenz where our very early reception of the product has been positive.”
               (Earnings conference call on August 6, 2015 with Defendants Schwartz and Lento
               participating).

         [Emphasis added.]

         89.      Defendants’ August 6, 2015 statements (in Galena’s press release, Form 10-Q, and

  earnings call) were materially false or misleading because they falsely asserted that Abstral’s

  “underlying metrics are all trending upwards” (bullet c) or in the “right direction” (bullet b) and that

  “our Abstral business is growing” (bullet c), when the exact opposite was true. In actuality, the two


                                                      39
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 43 of 142 PageID: 3241



  doctors responsible for 30% of the Company’s Abstral prescriptions had been arrested and their

  businesses shut down in May 2015, which resulted in “significantly” reduced Abstral sales (as David

  Corin, Galena’s National Sales Director, testified). Moreover, while Defendants attributed the

  disappointing earnings to “ongoing market dynamics” (bullet b), this was materially misleading

  given that the actual reason for the lower earnings was that Galena had lost its two top Abstral

  prescribers because the doctors had been arrested for writing illegal prescriptions outside the usual

  course of professional practice and not for a legitimate medical purpose—illegal prescriptions that

  had been induced by Defendants’ kickbacks. Thus, Defendants’ statements misled investors by

  failing to disclose that Abstral’s revenues were not sustainable, certainly not at the reported level.

  Defendants’ statements were also materially misleading because they still attributed Abstral sales to

  legal and sustainable practices while attributing the disappointing earnings entirely to normal

  circumstances; in truth, Abstral sales in the first part of the quarter had been significantly propped

  up by Drs. Ruan and Couch who had overprescribed Abstral in order to receive illegal kickback

  payments from Galena.

         90.     On the news of Galena’s disappointing earnings and reduced revenue guidance, the

  Company’s stock price fell $0.12, or 7.4%, from its closing price of $1.63 on August 6, 2015 to close

  at $1.51 on August 7, 2015. The August 6, 2015 disclosures of underperforming earnings and lower

  expectations partially revealed the risks concealed by Defendants’ misstatements. In particular, these

  disclosures revealed the materialized risk that Abstral sales would drop off when the illegal kickbacks

  from Galena and illegal prescriptions for Abstral written by Galena’s top two prescribers could not

  be sustained. Indeed, this is exactly what happened when (although not disclosed by Galena) law

  enforcement closed down Drs. Ruan and Couch’s practices, clinics, and pharmacy in late May 2015.

  This disclosure, however, was only partially corrective. Galena’s stock price would have dropped

  more if the full truth—that the revenue losses would only grow based on the government shutdown


                                                    40
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 44 of 142 PageID: 3242



  of Galena’s highest Abstral prescribers—had been revealed. Thus, the August 6, 2015 disclosures

  were both actionably misleading and partially corrective.

         B.      The Truth Emerges With Galena’s November 9, 2015 Corrective Disclosure

         91.     On November 9, 2015, Galena announced in a press release that it had decided to

  divest its commercial business, which included Abstral. As such, the Company’s commercial

  business activities were classified as “discontinued operations,” and Galena stated that it anticipated

  exiting the commercial business by the end of the first quarter of 2016. In making this announcement,

  Galena made the following materially false or misleading statements, quoting Schwartz:

         “Dr. Schwartz continued, ‘When I assumed the position of President and CEO of
         Galena, I, along with our executive team, began a careful examination of our
         operations and assets to determine the optimal strategy for Galena that would
         enable the greatest opportunity for growth, while maximizing shareholder value.
         As a result of this analysis and review by our Board of Directors, we have concluded
         that it is in the best interest of our patients, our shareholders, and the long-term
         success of our company to focus our energy and resources exclusively on our
         clinical development programs. Since acquiring the products we have significantly
         grown the sales of Abstral and successfully launched Zuplenz, and I believe that each
         has strong commercial potential and offers significant benefits to their respective
         patient populations. However, the foundation of Galena has always been our cancer
         immunotherapy programs, which are now rapidly advancing towards several key
         inflection points. Therefore, we believe it is important for Galena to focus on our
         core expertise and the successful advancement of our late and mid stage clinical
         pipeline. We appreciate the dedication and hard work of the commercial team as we
         transition out of the commercial business and are extremely grateful for all of their
         efforts.’

         Dr. Schwartz concluded, ‘For both patients and shareholders of Galena, there is a
         much greater opportunity to generate value if we dedicate all of our resources to our
         clinical programs, and we are eager to move the company in this new direction….’”

         [Emphasis added.]

         92.     On the November 9, 2015 news, the price of Galena common stock fell $0.19 per

  share, or 11%, to close at $1.53 per share on November 10, 2015.

         93.     The November 9, 2015 disclosures of the discontinuation of Galena’s commercial

  business sufficiently revealed the risks concealed by Defendants’ misstatements. That is, these


                                                    41
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 45 of 142 PageID: 3243



  disclosures revealed the risk concealed by Defendants that the commercial operations of Galena

  could not be sustained without the illegal promotion by Galena and illegal prescriptions for Abstral

  written by Galena’s top two prescribers. These disclosures revealed the true severity of those risks

  in that the sales drop off (more than 30% of the Abstral business lost when Drs. Ruan and Couch

  were forced to shut down) was so pronounced that Galena’s entire commercial business had to be

  discontinued. 17

         94.     On November 20, 2015, the Company announced that it had sold its Abstral product

  to a private company in a deal valued at up to $12 million, with $8 million cash up-front, and up to

  $4 million in additional cash upon the achievement of certain sales milestones, effective as of

  November 19, 2015.

         C.      Loss Causation

         95.     Defendants’ materially false and misleading created an undisclosed risk that Abstral

  sales would drop off when the illegal kickbacks from Galena and illegal prescriptions for Abstral

  written by Galena’s top two prescribers could not be sustained. Here, that is precisely what

  happened.

         96.     Indeed, the undisclosed risk began to materialize when law enforcement shut down

  Drs. Ruan and Couch’s practices, clinics, and pharmacy in late May 2015. As David Corin (Galena’s

  National Sales Director) confirmed in his testimony, Abstral sales “dropped significantly” after Drs.

  Ruan and Couch were shut down. Accordingly, following the closure of Drs. Ruan and Couch’s

  practices, Galena was forced to announce disappointing earnings and reduced revenue guidance on

  August 6, 2015. In response, the Company’s stock price fell 7.4%. The August 6, 2015 disclosure,

  however, was only partially corrective. Galena’s stock price would have dropped more if the full


  17
    Plaintiffs allege, in the alternative, that a class period could run from August 6, 2015 through
  November 9, 2015, based on Defendants’ materially false or misleading statements on August 6,
  2015, following the known closure of Drs. Ruan and Couch’s practices.
                                                   42
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 46 of 142 PageID: 3244



  truth—that the Abstral product line was not viable without the illegally-induced prescriptions from

  Drs. Ruan and Couch (Galena’s two highest Abstral prescribers)—had been revealed.

         97.     This truth finally revealed itself to the public on November 9, 2015 when the

  Company announced the divestment of Galena’s commercial business. This disclosure revealed the

  full materialization of the concealed risk—that Galena’s Abstral product could not be sustained

  without artificial sales from Drs. Ruan and Couch’s who wrote 30% of all Abstral prescriptions in

  order to receive illegal kickback payments from Galena. David Corin specifically attributed Galena’s

  divestment of its commercial business to the loss of Drs. Ruan and Couch’s illegal prescriptions,

  with Mr. Corin testifying that Galena “couldn’t make up that revenue” that had been lost by Drs.

  Ruan and Couch “[a]nd eventually Galena was forced to sell [Abstral] in December 2015.” 18

         D.      Motive

         98.     Throughout the Class Period, Defendants used Galena’s artificially inflated stock to

  finance its operations. The Company was dependent upon financing to supplement the modest

  revenues generated from its only salable product, Abstral. As Galena disclosed in its SEC filings,

  “[i]n the absence of revenue from the commercialization of Abstral, Zuplenz or our product

  candidates, our potential sources of operational funding are proceeds from the sale of equity and




  18
     While Defendants’ materially false and misleading statements also concealed the risk that the
  Company was exposed to litigation and potential liability, the slow rate at which the legal risks were
  partially revealed to the public significantly complicates loss causation for the undisclosed risk of
  liability. Indeed, information leaked out through reporting on Drs. Ruan and Couch’s criminal trial.
  Further, by the time the DOJ issued its September 8, 2017 press release announcing its settlement
  with Galena, the Company had already announced its agreement to complete a reverse merger,
  wherein Galena was to be acquired by Sellas Life Sciences. The agreement on the reverse merger
  was finalized on August 8, 2017. As reported by a biopharmaceutical analyst: “The reverse merger
  with Sellas could breathe new life into Galena, which has had a disappointing year. In March, the
  company announced it was looking for a company to acquire its holdings, two months after its CEO
  Mark W. Schwartz quit amid a federal investigation into the company’s marketing strategy for its
  opioid Abstral (fentanyl).” See https://www.pharmalive.com/bay-area-galena-biopharma-merges-
  with-oncology-focused-biopharma-in-all-stock-deal/.
                                                   43
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 47 of 142 PageID: 3245



  funded research and development payments and payments received under partnership and

  collaborative agreements.”

         99.     Further, the Company’s operating losses had significantly increased during the Class

  Period. According to Galena’s March 5, 2015 earnings press release, operating losses for the year

  ended December 31, 2014 were $52.2 million compared to an operating loss of $33.8 million for the

  year ended December 31, 2013. As explained in the press release: “The increase in net operating

  loss year-over-year is primarily the result of our increased activity and enrollment in our Phase 3

  PRESENT trial for NeuVax, our investigator sponsored trials for NeuVax, and our Phase 2 trial for

  GALE-401, as well as increased selling and marketing expenses associated with the growth of our

  commercial activities.” Because of these increased losses, the Company needed outside financing

  to maintain its operations and to finance the ongoing clinical trials of its primary drug candidate

  NeuVax.

         100.    Thus, on November 18, 2014, the Company entered into a purchase agreement with

  Lincoln Park Capital, LLC (“LPC”) that gave the Company the right to sell to LPC up to $55

  million in shares of the Company’s common stock over the 36 month term of the purchase agreement

  (“Purchase Agreement”). The Purchase Agreement provided that “[t]he purchase price of shares of

  Common Stock pursuant to the Purchase Agreement will be based on the prevailing market price at

  the time of sale, but in no event will shares be sold to LPC on a day the Common Stock closing price

  is less than the ‘floor price’ as set forth in the Purchase Agreement.” The agreement defined the

  “floor price” as “$1.00, which shall be appropriately adjusted for any reorganization, recapitalization,

  non-cash dividend, stock split or other similar transaction and, effective upon the consummation of

  any such reorganization, recapitalization, non-cash dividend, stock split or other similar transaction,

  the Floor Price shall mean the lower of (i) the adjusted price and (ii) $1.00.”




                                                    44
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 48 of 142 PageID: 3246



         101.       LPC initially purchased 2.5 million shares of Galena common stock, pursuant to the

  Purchase Agreement. As a result of this initial issuance, the Company received initial net proceeds

  of $5 million. In addition to the LPC’s initial purchase of common stock, during 2014, Galena

  received net proceeds of $8.5 million from LPC’s subsequent purchases of a total of 4.6

  million shares.

         102.       During each of the years ended December 31, 2014 and December 31, 2015,

  respectively, the Company received $2.3 million in net proceeds from the sale of 1.4 million shares

  of common stock through At Market Issuance Sales Agreements.

         103.       In addition, through a public offering that closed on March 18, 2015, the Company

  sold units consisting of common stock and warrants at $1.56 per unit for proceeds of $40.8 million.

         104.       Each of these financings were possible through, and facilitated by, the artificially

  inflated stock price. Had Abstral revenues not been inflated through Defendants’ undisclosed illegal

  kickbacks to prescribers, including two doctors who were overprescribing Abstral for non-medically

  necessary purposes, the above financings would not have been available. Thus, Defendants were

  motivated to commit the fraud alleged herein in order to keep the Company’s operations ongoing

  while its product candidates were in clinical development.

         105.       That Defendants had a specific incentive to issue materially false or misleading

  information bolsters an inference of scienter based on the other allegations of Defendants’ specific

  knowledge.

         106.       After the corrective disclosures, including the announced divestment of Galena’s

  commercial division, Galena was unable to secure financing at terms that were nearly as favorable

  as those it was able to obtain when Defendants were artificially inflating the Company’s stock price

  through materially false and misleading statements. Indeed, when the Company announced a public

  offering on January 7, 2016, it disclosed that units consisting of common stock and warrants would


                                                     45
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 49 of 142 PageID: 3247



  be sold at a price of $1.10 per unit—a 30% decrease from the Company’s public offering that closed

  on March 18, 2015.

         107.      In addition, after Galena was forced to announce the divestment of its commercial

  line, Galena’s stock price immediately dropped, as discussed supra. Galena’s stock price continued

  to drop in the months that followed, and on August 8, 2016, Galena had to amend its Purchase

  Agreement with LPC to account for the fact that the Company’s stock was trading under the $1.00

  “floor price” by “remov[ing] the ‘floor price’ at which the purchase price of shares of our common

  stock may be sold to LPC on a given day.” The amended Purchase Agreement was notably less

  advantageous to Galena and established new protections for LPC, including that LPC could not be

  obligated to make a single regular purchase exceeding $2,000,000 and that “Company may deliver

  an Accelerated Purchase Notice to the Investor only on a Purchase Date on which the Closing Sale

  Price is not below $0.50.”

         E.        Summary of Allegations Demonstrating Defendants’ Violations of
                   Sections 10(b) and 20(a) of The Exchange Act and SEC Rule 10b-5

         108.      A summary of the allegations supporting Plaintiffs’ 10(b) and 20(a) claims, include

  the following:

              •    Defendants tracked, and closely monitored prescriptions of Abstral by
                   doctor through “an internal document that [Galena] would send out on a
                   quarterly basis with all of our prescribers in the country, how many
                   prescriptions they had written each quarter.” This document showed that a
                   phenomenal 30% of all Abstral prescriptions were written by just two
                   doctors—Drs. Ruan and Couch. See ¶¶71-77.

              •    Schwartz and Lento frequently communicated with Drs. Ruan and Couch,
                   via email and in person, and provided, among other things, “more than 85
                   free meals to doctors and staff from a single, high-prescribing practice”
                   (PPSA) which DOJ described as kickbacks to the physicians (Ruan and
                   Couch). Schwartz made at least two trips to Mobile to visit Drs. Ruan and
                   Couch: one trip in November 2014 and one trip in February 2015. Lento
                   and Mr. Corin also made several trips to Mobile to visit Drs. Ruan and
                   Couch at the direction of Defendant Schwartz, including trips on September
                   24, 2014, January 20, 2015, and April 21, 2015. According to Corin,
                   “[Schwartz] wanted us to have a more regular cadence in our visits” to
                                                    46
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 50 of 142 PageID: 3248



              Drs. Ruan and Couch. Defendants also repeatedly urged Drs. Ruan and
              Couch to participate in Galena’s “RELIEF” program, which paid doctors
              $500 for every Abstral patient they enrolled. According to the DOJ,
              Galena’s RELIEF program was “nominally designed to collect data on
              patient experiences with Abstral, but which acted as a means to induce the
              doctors to prescribe Abstral.” As to PPSA, Galena not only paid Dr. Couch
              for his enrollment of non-cancer patients in the RELIEF program, but also
              made special arrangements for Dr. Couch, allowing him to enroll three
              times more patients than other doctors and paying him up to five times more
              per patient ($2,500 per patient instead of $500 per patient). Defendants’
              trips and promotions were designed to encourage Drs. Ruan and Couch to
              continue prescribing inexplicably large amounts of Abstral. As Corin
              testified, Drs. Ruan and Couch were “important” to Galena “[b]ecause they
              were our highest Abstral prescribers” by “a large margin.” See ¶¶64-70; see
              also 42-48.

          •   Following a noticeable decrease in the number of prescriptions written by
              Drs. Ruan and Couch (as a result of a rule change to Galena’s voucher
              program), Defendants entered into the rebate agreement with Drs. Ruan and
              Couch’ pharmacy, C&R Pharmacy, which provided illegal kickbacks to
              Drs. Ruan and Couch to increase the doctors’ prescriptions of Abstral.
              Indeed, Corin testified that he made a trip to Mobile, AL on September 24,
              2014 to visit with Drs. Ruan and Couch to try to come to “find a way to
              partner up” with the doctors, and their pharmacy, “in order to add
              additional profit to C&R’s prescrib[ing] or dispensing of Abstral.” The
              result was the rebate agreement, which was signed by Defendant Schwartz.
              Galena, in fact, paid these illegal kickbacks as evidenced by FBI Special
              Agent Amy White’ testimony that Galena wire transferred $97,924 to C&R
              Pharmacy on February 18, 2015. See ¶¶49-63.

          •   The number of prescriptions for Abstral from Dr. Ruan and Dr. Couch
              increased after the rebate agreement was executed, according to testimony
              from Mr. Corin. This significant increase is also reflected in an internal
              Galena document, provided by a confidential witness, which shows that
              Drs. Ruan and Couch’s Abstral prescriptions for the fourth quarter of 2014
              provided nearly $1.26 million in revenue to Galena—more than half of any
              total revenue Galena had reported for any quarter by that time. ¶61; see Ex.
              5 (chart entered into evidence at the doctors’ trial, showing uptick in
              prescriptions). Indeed, after entering into the rebate agreement, Galena
              reported materially increased revenues. ¶62.

          •   Defendants Schwartz and Lento paid the illegal kickbacks to Drs. Ruan and
              Couch despite knowing since at least October 2013 that these doctors
              treated few, if any, cancer patients but that these doctor’s prescriptions of
              Abstral were nevertheless significantly higher than other doctors by huge
              and inordinate margins (making up 30% of all Abstral prescriptions).
              Accordingly, Defendants were on specific notice that their Abstral sales—

                                                47
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 51 of 142 PageID: 3249



                 propped up by illegal kickbacks—were at serious risk of being
                 unsustainable. Indeed, as Defendants knew, federal and state governments
                 strictly enforce the rules governing kickbacks and prescriptions written for
                 non-medically necessary purposes. See Section IV.B.2, supra.

             •   In light of the above, and Defendants’ knowledge of and involvement in the
                 conduct, Defendants’ statements (on November 3 and 5, 2015, March 5,
                 2015, May 7, 2015, and August 6, 2015) that attributed Abstral sales to legal
                 and sustainable practices, were materially false or misleading.

             •   Drs. Ruan and Couch’s practices, clinics, and pharmacy were raided and
                 shut down by law enforcement on May 20, 2015, as a result of an extensive
                 joint investigation by the FBI and DEA. As David Corin (Galena’s National
                 Director of Sales) testified, Galena knew that Dr. Ruan and Dr. Couch’s
                 “practice was shut down,” and Galena’s “volume [of Abstral prescriptions]
                 dropped … significantly” after that shut down in “late May 2015.” ¶76.

             •   In light of the foregoing, Defendants’ August 6, 2015 statements that the
                 Company’s Abstral sales were “trending in the right direction” and
                 “growing” were materially false or misleading. As Mr. Corin testified,
                 Galena “couldn’t make up that revenue” that had been lost from Drs. Ruan
                 and Couch “[a]nd eventually Galena was forced to sell the product [Abstral]
                 in December 2015.” ¶76. Indeed, just three months after Defendants’
                 statements touting Abstral sales, Galena was forced to announce that it was
                 divesting its commercial business and thus discontinuing Abstral sales.

         109.    The above allegations, when considered in their totality, strongly support Plaintiffs’

  claims that Defendants knowingly or recklessly issued materially false or misleading statements to

  the investing public, and that these statements artificially inflated the price of Galena stock thereby

  causing financial losses for investors who purchased the Company’s stock during the Class Period.

  See also, supra, Section V.A (detailing Defendants’ materially false or misleading statements);

  Section V.C (discussing Plaintiffs’ loss causation allegations); Section V.D (discussing Plaintiffs’

  motive allegations to further support scienter).

                                      CLASS ACTION ALLEGATIONS

         110.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that acquired

  Galena’s securities from November 3, 2014 through November 9, 2015, inclusive, or in the


                                                     48
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 52 of 142 PageID: 3250



  alternative from August 6, 2015 through November 9, 2015, and who were damaged thereby (the

  “Class”). Excluded from the Class are Defendants, the officers and directors of the Company, at all

  relevant times, members of their immediate families and their legal representatives, heirs, successors,

  or assigns, and any entity in which Defendants have or had a controlling interest.

            111.   The members of the Class are so numerous that joinder of all members is

  impracticable.    Throughout the Class Period, Galena’s common stock actively traded on the

  NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this time and can

  only be ascertained through appropriate discovery, Plaintiffs believe that there are at least hundreds

  or thousands of members in the proposed Class. Millions of Galena shares were traded publicly

  during the Class Period on the NASDAQ. As of February 28, 2015, Galena had 133,702,578 shares

  of common stock outstanding. Record owners and other members of the Class may be identified

  from records maintained by Galena or its transfer agent and may be notified of the pendency of this

  action by mail, using the form of notice similar to that customarily used in securities class actions.

            112.   Plaintiffs’ claims are typical of the claims of the members of the Class as all members

  of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law that

  is complained of herein.

            113.   Plaintiffs will fairly and adequately protect the interests of the members of the Class

  and have retained counsel competent and experienced in class and securities litigation.

            114.   Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

            (a)    whether the federal securities laws were violated by Defendants’ acts as alleged

  herein;




                                                     49
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 53 of 142 PageID: 3251



         (b)     whether statements made by Defendants to the investing public during the Class

  Period omitted and/or misrepresented material facts about the business, operations, and prospects of

  Galena; and

         (c)     to what extent the members of the Class have sustained damages and the proper

  measure of damages.

         115.    A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

  damages suffered by individual Class members may be relatively small, the expense and burden of

  individual litigation makes it impossible for members of the Class to individually redress the wrongs

  done to them. There will be no difficulty in the management of this action as a class action.

                APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-ON-THE-
                                   MARKET DOCTRINE)

         116.    The market for Galena’s securities was open, well-developed and efficient at all

  relevant times. As a result of the materially false and/or misleading statements and/or failures to

  disclose, Galena’s securities traded at artificially inflated prices during the Class Period. Plaintiffs

  and other members of the Class purchased or otherwise acquired the Company’s securities relying

  upon the integrity of the market price of Galena’s securities and market information relating to

  Galena, and have been damaged thereby.

         117.    During the Class Period, the artificial inflation of Galena’s stock was caused by the

  material misrepresentations and/or omissions particularized in this Complaint, resulting in the

  damages sustained by Plaintiffs and other members of the Class. As described herein, during the

  Class Period, Defendants made or caused to be made a series of materially false and/or misleading

  statements about Galena’s business, prospects, and operations. These material misstatements and/or

  omissions created an unrealistically positive assessment of Galena and its business, operations, and

  prospects, thus causing the price of the Company’s securities to be artificially inflated at all relevant

                                                     50
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 54 of 142 PageID: 3252



  times, and when disclosed, negatively affected the value of the Company stock. Defendants’

  materially false and/or misleading statements during the Class Period caused Plaintiffs and other

  members of the Class purchasing the Company’s securities at such artificially inflated prices, and

  each of them has been damaged as a result.

         118.    At all relevant times, the market for Galena’s securities was an efficient market for

  the following reasons, among others:

         (a)     Galena stock met the requirements for listing, and was listed and actively traded on

  the NASDAQ, a highly efficient and automated market;

         (b)     As a regulated issuer, Galena filed periodic public reports with the SEC and/or the

  NASDAQ;

         (c)     Galena regularly communicated with public investors via established market

  communication mechanisms, including through regular dissemination of press releases on the

  national circuits of major newswire services and through other wide-ranging public disclosures, such

  as communications with the financial press and other similar reporting services; and/or

         (d)     Galena was followed by securities analysts employed by brokerage firms who wrote

  reports about the Company, and these reports were distributed to the sales force and certain customers

  of their respective brokerage firms. Each of these reports was publicly available and entered the

  public marketplace.

         119.    As a result of the foregoing, the market for Galena’s securities promptly digested

  current information regarding Galena from all publicly available sources and reflected such

  information in Galena’s stock price. Under these circumstances, all purchasers of Galena’s securities

  during the Class Period suffered similar injury through their purchase of Galena’s securities at

  artificially inflated prices and a presumption of reliance applies.




                                                    51
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 55 of 142 PageID: 3253



                                              NO SAFE HARBOR

         120.    The statutory safe harbor provided for forward-looking statements under certain

  circumstances does not apply to any of the allegedly false statements pleaded in this Complaint. The

  statements alleged to be false and misleading herein all relate to then-existing facts and conditions.

  In addition, to the extent certain of the statements alleged to be false may be characterized as forward

  looking, they were not identified as “forward-looking statements” when made and there were no

  meaningful cautionary statements identifying important factors that could cause actual results to

  differ materially from those in the purportedly forward-looking statements. In the alternative, to the

  extent that the statutory safe harbor is determined to apply to any forward-looking statements pleaded

  herein, Defendants are liable for those false forward-looking statements because at the time each of

  those forward-looking statements was made, the speaker had actual knowledge that the forward-

  looking statement was materially false or misleading, and/or the forward-looking statement was

  authorized or approved by an executive officer of Galena who knew that the statement was false

  when made.

                                                 FIRST CLAIM

                            Violation of Section 10(b) of The Exchange Act
                              and Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

         121.    Plaintiffs repeat and reallege each and every allegation contained above as if fully set

  forth herein. Particularly, Plaintiffs incorporate the allegations in Section V, supra.

         122.    During the Class Period, Defendants made materially false or misleading statements

  in the Company’s quarterly and annual reports filed with the SEC on Forms 10-Q and 10-K, in other

  documents filed with the SEC, and in the Company’s press releases and/or in the Company’s

  conference calls. Defendants misrepresented material facts or failed to disclose material facts

  required in order to make the statements they made not materially misleading.


                                                     52
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 56 of 142 PageID: 3254



         123.    Defendants employed devices, schemes and artifices to defraud, while in possession

  of material adverse non-public information and engaged in acts, practices, and a course of conduct

  as alleged herein in an effort to assure investors of Galena’s value and performance and continued

  substantial growth, which included the making of, or the participation in the making of, untrue

  statements of material facts and/or omitting to state material facts necessary in order to make the

  statements made about Galena and its business operations and future prospects in light of the

  circumstances under which they were made, not misleading, as set forth more particularly herein,

  and engaged in transactions, practices and a course of business which operated as a fraud and deceit

  upon the purchasers of the Company’s securities during the Class Period.

         124.    Each of the Individual Defendants’ primary liability and controlling person liability

  arises from the following facts: (i) the Individual Defendants were high-level executives and/or

  directors at the Company during the Class Period and members of the Company’s management team

  or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and activities

  as a senior officer and/or director of the Company, was privy to and participated in the creation,

  development and reporting of the Company’s internal budgets, plans, projections and/or reports; (iii)

  each of these defendants enjoyed significant personal contact and familiarity with the other

  defendants and was advised of, and had access to, other members of the Company’s management

  team, internal reports and other data and information about the Company’s finances, operations, and

  sales at all relevant times; and (iv) each of these defendants was aware of the Company’s

  dissemination of information to the investing public which they knew and/or recklessly disregarded

  was materially false and misleading.

         125.    Defendants had actual knowledge of the misrepresentations and/or omissions of

  material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

  ascertain and to disclose such facts, even though such facts were available to them. Such defendants’


                                                     53
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 57 of 142 PageID: 3255



  material misrepresentations and/or omissions were done knowingly or recklessly and for the purpose

  and effect of concealing Galena’s financial well-being and prospects from the investing public and

  supporting the artificially inflated price of its securities. As demonstrated by Defendants’

  misstatements of the Company’s business, operations, financial well-being, and prospects throughout

  the Class Period, Defendants, if they did not have actual knowledge of the misrepresentations and/or

  omissions alleged, were reckless in failing to obtain such knowledge by deliberately refraining from

  taking those steps necessary to discover whether those statements were false or misleading.

         126.    As a result of the dissemination of the materially false and/or misleading information

  and/or failure to disclose material facts, as set forth above, the market price of Galena’s securities

  was artificially inflated during the Class Period. In ignorance of the fact that market prices of the

  Company’s securities were artificially inflated, and relying directly or indirectly on the false and

  misleading statements made by Defendants, or upon the integrity of the market in which the securities

  trades, and/or in the absence of material adverse information that was known to or recklessly

  disregarded by Defendants, but not disclosed in public statements by Defendants during the Class

  Period, Plaintiffs and the other members of the Class acquired Galena’s securities during the Class

  Period at artificially high prices and were damaged thereby.

         127.    At the time of said misrepresentations and/or omissions, Plaintiffs and other members

  of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs and the other

  members of the Class and the marketplace known the truth regarding the problems that Galena was

  experiencing, which were not disclosed by Defendants, Plaintiffs and other members of the Class

  would not have purchased or otherwise acquired their Galena securities, or, if they had acquired such

  securities during the Class Period, they would not have done so at the artificially inflated prices which

  they paid.




                                                     54
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 58 of 142 PageID: 3256



         128.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

  and Rule 10b-5 promulgated thereunder.

         129.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and the

  other members of the Class suffered damages in connection with their respective purchases and sales

  of the Company’s securities during the Class Period.

                                               SECOND CLAIM

                            Violation of Section 20(a) of The Exchange Act
                                     Against Defendant Schwartz

         130.    Plaintiffs repeat and reallege each and every allegation contained above as if fully set

  forth herein. Particularly, Plaintiffs incorporate the allegations in Section V, supra.

         131.    Defendant Schwartz acted as a controlling person of Galena within the meaning of

  Section 20(a) of the Exchange Act as alleged herein. By virtue of his high-level positions and

  ownership and contractual rights, participation in, and/or awareness of the Company’s operations

  and intimate knowledge of the false financial statements filed by the Company with the SEC and

  disseminated to the investing public, Defendant Schwartz had the power to influence and control and

  did influence and control, directly or indirectly, the decision-making of the Company, including the

  content and dissemination of the various statements which Plaintiffs contend are false and

  misleading. Defendant Schwartz was provided with or had unlimited access to copies of the

  Company’s reports, press releases, public filings, and other statements alleged by Plaintiffs to be

  misleading prior to and/or shortly after these statements were issued and had the ability to prevent

  the issuance of the statements or cause the statements to be corrected.

         132.    In particular, Defendant Schwartz had direct and supervisory involvement in the day-

  to-day operations of the Company and, therefore, had the power to control or influence the particular

  transactions giving rise to the securities violations as alleged herein, and exercised the same.



                                                     55
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 59 of 142 PageID: 3257



         133.    As set forth above, Galena and Individual Defendants each violated Section 10(b) and

  Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of his position as a

  controlling person, Defendants Schwartz is liable pursuant to Section 20(a) of the Exchange Act. As

  a direct and proximate result of Defendant Schwartz’s wrongful conduct, Plaintiffs and other

  members of the Class suffered damages in connection with their purchases of the Company’s

  securities during the Class Period.

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

         (a)     Determining that this action is a proper class action under Rule 23 of the Federal Rules

  of Civil Procedure;

         (b)     Awarding compensatory damages in favor of Plaintiffs and the other Class members

  against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

  wrongdoing, in an amount to be proven at trial, including interest thereon;

         (c)     Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in this

  action, including counsel fees and expert fees; and

         (d)     Such other and further relief as the Court may deem just and proper.

                                         JURY TRIAL DEMANDED

         Plaintiffs hereby demand a trial by jury.

  Dated: February 18, 2021                                Respectfully submitted,

                                                          /s/ William B. Federman
                                                          William B. Federman (admitted pro hac vice)
                                                          FEDERMAN & SHERWOOD
                                                          10205 N. Pennsylvania Avenue
                                                          Oklahoma City, OK 73120
                                                          Telephone: (405) 234-1560
                                                          wbf@federmanlaw.com

                                                          Lead Counsel for the Class

                                                     56
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 60 of 142 PageID: 3258




                                                        /s/ Gary S. Graifman
                                                        Gary S. Graifman, Esq.
                                                        KANTROWITZ, GOLDHAMER
                                                        & GRAIFMAN, P.C.
                                                        210 Summit Avenue
                                                        Montvale, New Jersey 07645
                                                        Telephone: (201) 391-7000

                                                        Liaison Counsel for the Class




                                    CERTIFICATE OF SERVICE

         This is to certify that on February 18, 2021, I electronically transmitted this document to the

  Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the

  counsel of record.

                                                           /s/ William B. Federman
                                                               William B. Federman




                                                   57
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 61 of 142 PageID: 3259




                          EXHIBIT 1
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 62 of 142 PageID: 3260
   REMS   ID   .Prescriber'Last Name                                 t4                14             ï4               Grand T.otal




                                                                                             Â17                 23                   48    x
                                                            22            26,                                          t'             48
                                                            11            26                 6                         '              47    x
                                                            2B            ,10                5,                   3                   46    x
                                                             I             9                 .1            72     9                   42    x
                                                             B            L7                 I              5     3                   47    x
                                                            1l            2T                 o                                        40    x
                                                             7            z1                 4              3     5                   40    x
                                                            11            10                 3              I     B                   40'   x
                                                        2                  6                 5              5     o                   39
                                                            I5            13                 B              2:         a              36
                                                                           3                 7             19     6                   35    x
                                                                 I         7                11              a     9,                  35    x
                                                             4             5                 3             IJ     6                         x
                                                        1    t.            3,                               7    10                   30    x
                                                                           3                 B              B    11                   30'   x
                                                            14,            3                 õ              J     L                   29
                                                             5             5                 6              B     4                   29
                                                            t2            l)                                           1              27    x
                                                                               1             9              B     9                   27    x
                                                             4                               4              6     4                   27    x
                                                             6t                              J             11     6                   26    x
                                                                           a                 tr
                                                             7                                              4     7                   26
                                                                           I                 5              B     4                   25    x
                                                                                                            2    ,t,                  25
                                                        1    19                             10              3l                        24    x
                                                        2    66                              I              5     2                   24
                                                        1    34                              3              3     B                   22    x
                                                                                                            9    13                   22    x
                                                                           2                I4              4     '1                  2T    x
                                                             6             o                 3              1     J                   2T
                                                             6             9                 4              a                         2I
                                                                                                                       i

                                                                                             3             18                         2L
                                                                           1                 1             1-1    I                   20
                                                             4             6                 6              1     1                   19    X
                                                                           1                 B              5     5                   19    x
                                                                           6                 3              6     4                   19
                                                                                   l         4              B     6                   1s    x
                                                                                   l
                                                                                             L              5    12                   1B    x
                                                                           2,
                                                                                                  '
                                                                                                            9     7                   1B    x
                                                                           4                 5              1     B                   1B
                                                                                   l         ¿              5    11                   1B
                                                                                             4.             5.    I                   t7    x
                                                                          11-                5l                                       17    x
                                                                                            10              t)    I                   17
                                                        1   3                                3              5    4
           GOVERNMENl                                                                        L              6     9                   16    x
             E'(HIBIT
                                         I
                                                                                            11              4     1                   16    x
               3*z                     ADlltlì
                                                 *F[]
                                       lN i/lr/, r
                                                                                             5              4     4                   16


                                       i.Vllll:N0Ë
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 63 of 142 PageID: 3261
                                       3        3        3         3     3            It)
                                       9        7                                     16
                                       â        3        2                            15       x
                                                        1f                            lÊ
                                                                                               x
                                               4         5         3     3            15       x
                                       3        5                  2     2            l5       x
                                       7        2,                3      3            15
                                       9:                1
                                                                   2     2            74       X
                                                2        o         z    4             t4       x
                                                                  3     11            L4       x
                                2      4        7        1,
                                                                                  l
                                                                                      14       x
                                       3       3         3        4      1            I4       X
                                           :    2        9        3,                  74       x
                                                         2        5      7            74
                                       4                                              14
                                                                                      1J       x
                                      10                                              IJ       x
                                                         J                            13       x
                                                        4               3                      x
                                                        ¿1
                                                                        4             13       x
                                                         2              2             t2       x
                                                                                      t2       x
                                                        4               3             12       x
                                3     4                  1               1            I2
                                                        3                             L2
                                                                                      1t       x
                                      1                                               11       x
                                                        4:                            11       x
                                      2                 2,                            't   L   x
                                      2                 2         4     3             11       x
                                               1         1        ?     6             11
                                       t       L
                                                                  t     5             10
                                1      1       1        3         3     1             10
                                                         t        3     6             10
                                                        4         3     3             10
                                               1        5         2     1                  9   x
                                      6        2         t                                 9   x
                                               5        4;                                 9   x
                                      2        3        2         z,         :             9
                                               L        2         4     2                  9
                                ?     4        1        1         1;;                      9
                                      3        2        +                                  9
                                      1        +                        3                  9
                                      3        4;                       2                  9
                                                                             '.
                                               1        5                                  9
                                                        2         4     3                  9
                                                                  ¿     6                  B   x
                                                                                           o   X
                                                                  )     5              B       x
                                                                                       B       x
                                                                  3     3              B       X
                                      3        )                  2     1              B       x
                                                                  4     4              B
                                                                  6     2              Õ

                                                                        4              (t
                                                                  5     5              B
                                                        1         5'                   7       x
                                                        z         )     2              7       x
                                               -
                                                    a

                                                                        5                      x
                                                        1';                            7       x
                                               2:
                                                              :
                                                                  3                    7       x
                                      2        1        2         2.                   7       x
                                               l:
                                                                  6).                  7       X
                                      J        2        L                              '1
                                                                                               x
                                      2        1
                                                             I
                                                                        L              7       x
                                               5        a                              7       x
                                               1        ?                              7       X
                                               7                                       7       x
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 64 of 142 PageID: 3262
                                       7'                                                       7
                                                     1                                  1       1
                                                                            2           5       7
                                       1             5:                                 1
                                       7l                                                       7
                                       2                                                r       7
                                       b:
                                                                                            :
                                                                                                6   x
                                       71.                                                      6   X
                                                                                        )       6   x
                                                                                                6   x
                                                     I                                          6   x
                                                    I        2:,                                6   x
                                                    a:
                                      4                                                         6   x
                                       2:                    1                                  6   x
                                      4              x:                                         6
                                       1                     ¿                                  6
                                                     '.      5              I                   6
                                      6:;                                                       6
                                                             6i                                 6
                                      3             t.                                  I       6
                                                                                        6       6
                                                    3        1:                     :   2       6
                                                     .ì, -   2          J               1       6
                                      2             3:                                          5   x
                                                             5,                                 5   x
                                                             3r                         I       5   x
                                                             2          2               1       5   x
                                       ')
                                                                        1               2       5   x
                                      4:                     L                                  5   x
                                                             1          1               I       5   x
                                                             z                          )
                                                                                        J       5   x
                                                             1                          2       5   x
                                                :
                                                             4:                         1       5   x
                                                    ".                                  2       5   x
                                      J:                                                        5
                                                             1          2               2       5
                                                             5:                                 5
                                                                        2               3       )
                                                             4          ri                      5
                                1.                                      2               2       5
                                      4:                                                        5
                                      3             z,                                          5
                                      )                                                         5

                                                                        .1              4       5
                                                             4,                         I       5
                                                                                                q
                                                             1          1               3
                                                                  ,5,                           5
                                                             L,                                 4   x
                                                             3:                 ,               4   X
                                      +.                                                        4   x
                                      1                                                         4   x
                                                                                        a
                                                                                                4   x
                                1a
                                                    2:,                                         4   x
                                      2             2;                                          4   x
                                                             1
                                                                        -:
                                                                        3,                      4   X
                                                    3¡                  L.                      4   X
                                                                                        4       4   x
                                                             1
                                                                        j,                      4
                                                             1          2               1       4
                                                                        l
                                                             1                                  4
                                                                                                4
                                            j
                                                    2        2.                                 4
                                                    2        )                                  4
                                                             2          L                       4
                                                                                        4       4
                                                                                        4       4
                                                                        1               3       4
                                                    1        1          \               1       4
                                                                                                      iF
                                                                                                                                                                                                        r'ì


                                                                                                                                                                                                        !.
ÉN       N                                             :.w."iY              .({.. tc,:                                                                          j   É- u        ts                      :UU
                                                                                                                                                       i1i¡?.                        ç4-,..119
                                                                                                    le .t r.
                                          li
                                          i


                                          i

                                              TU                                                                                                                iuJ hJ.,                         rv,                                                           F
                                                   l
                                                                                                                                                                                                                                         i!!   l        ih¿.        l
                                                                                                                                                                                                                                l


                                                                                                                                                                           i                                                    l

                                                                                                                                             :


             I"J F                        .F-,.:                 .U                                   if É       t4.,.!!. .\4.     .Nr   I   r(,   l                       IF                                              N
                                                                                                                                                                                                              I




                                                                                                                             iì

     N          É-F+N               r9Þ                                                        .U            .                                                                                                    l.J                                          Fl       å L, uJ,
                                                                                                                             r\l                                                                 ,f.ì                   !P.^t   L




                                                                                                                                                                                                              I


                         NPNtsf!b...N                                 UNA                ¡'J                                                                                                                                        :Q             Ê   WÉ




NIJNNI.JNNNNNNNUUUJUUUAUU(!UUUUUUU(,U(,U(,UUU(d(!('OUJUJ(,UJUJT!t¡J(,I.,Ut,(,(,Ut¡J(,oU(,uJLdu)uJ.à'A.Þ.},




xxxxxxxxxxxx                                                                                                                                                                    xxxxxxxxxxxxxxxxxxxx
                                                                                                                                                                                                                                                                                   Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 65 of 142 PageID: 3263
    Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 66 of 142 PageID: 3264
                                                1l               :l.
                                                z,
                                                                     'tI
                                                            2
                                                )'



                                                                                                         2                    '.2¡'
                                                                                                         2'                    . ,,- - 2:' ,
                                                                                                                              '.:
                                                                                                                                                  X
i                                                                                                                    :                 2:         X
                                                                                           , ',       .,,1-                            2X
                                                                                            1:                                        z'          x,.
                                                                                                                                      2'          X
                                                                                                                     !


                                                                                                         1,              -.

                                                1


                                                     l:ìZ
                                                            ¿
                                                                                                         2
                                                ')




                                                                                            2;




                                                                                      z.
                                                                                            1




                                                     i      ¿
                                                t                                     lr
                                                                 :                    2ì
                                                            1'             ,   ..   ..1.
                                    I           l:
                                                                                                         I

                                                                                                                 :


                                              .2,                .1                         t

                                        ,ri
                                                z
                                                            2ì


                                                                                .. z:
                                                            t


                                                                                            1
                                                                                                         2
                                                                                                         1'                            .:
                                                                                                                                                         a




                                                                                                         z                                              .]
                                                                                            I
                                                                                            l:               !                              'xi
                                                                                                 i'
                                                                                                      ..1.                                        x
                                                                                            lj                                               'x
                                                                                     1.                                                           x'ì
                                                                                     l,:                                                          Xì
                                                                                                                                                  x:
                                                                                                                                        ,x,              l


                                                                                                                                                  x:
                                                                                     1.                                                           X"l
                                                                                                                                                  x:Ì
                                                            1i                                                                                    x
    Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 67 of 142 PageID: 3265
                                                                             I      x
                                                                                                          I            1           x
                                                                                            -1                     .1              x'
                                                                                                                       ,1.         x
                                                                                                                       I           x
                                                                                                                       1           x
                                                                                    lì                                 1           x
                                          1.                                                                           1.          x
                                                                    1:                                                 1           x
                                                                                   1.:                                 1           X
                                               :Î                                                                      I           x
                                                                              :
                                                                                                                       1-          x
                                                                                                                       I           x
                                                     1
                                                                                                                       1     .:'   x
                                                                    1':                                                1           x
                               'l
                                                     1,',
                                                                                                                       1           x
                                                                                   I                                   1           X
                                                                                            I             I            1-          x
a
                                                            .       f.i                                            -1              x
                                                     1:                                                                1           x
                                                                    !                                                  1           x
                                                                    ..:
                                                                    l.ì                                                L           x
                                          1
                                                                                                                       1           x
                                                                    t                                                  1           x
                                                                                                                       I

                                                                                                                       1
                                                                                   I                                   t
                                                                1                                                      I
                                          1:
                                                                                                                       I
                                          1:                                                                           I
                                          1:                                                                           1
                                               ,.   î                                                                  I

                                                                                                      I                1
                                                                                                                       1
                                                                                                      1                1
                                                                                                      1                I
                                                                                                      I
                                                                                                                       1
                                                                I                                             :
                                                                                                                       1
                                          1,                                                                  :        1
                                          1                                                                   :
                                                                                                                       1
                                                                                                                       1.
                                                                l:                                                .1
                                                                li                                                     1
                                          1,                                                                           1
                                                                                                                       a
                                                                                                                       1
                                                                                   1ì                                  1
                                    1,                                                                                 1-                :


                                    1l                                                                                 1
                                                                                                                       1                 i
                                                                                                                       1
                                                                                                                       1                ::

                                                                          :
                                                                                  :I.                                  1
                                                                                        l
                                                                                                                       1
                                                                                                                       t
                                                                1'                                                     I
                                                                                                      1                I

                                                                I                                                      1
                                                                                   1!                                  1
                                                                                                      I
                                                                                                                       1
                                                                                   f                                   T
                                                                                                                       1
                                                                                                      1                1
                                                                                                .,'   1
                                                                                                                   '-1
                                                    1'l                                                                1
                                                                                   1                                   I
                                                    I                                                                  1
                                          1i                                                                           1
                                                                                                                       1
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 68 of 142 PageID: 3266




                                                                                          -.{ á,t   d      t    iit           n    ¡{    I   *         ¡   t    d          í;   *   t{    i    d          d
                                                                                                                                                                           i,
                                                                                          ä   dr                        'd                   H                                           .d
                                                                                                                                                  )
                                                                                                                                                  I
                                                                                                                                             '1   tl
                                                                                                                                                                '*i                 lä        . J.i           i¡       '+t'
                                                                                                                                                                      .l
                                                                                                                                                                      :
                                                                                                                                                                           ËË,                  'iri                          Èi:
                                                                                                                                                                                                      :
                                                                                                                                                                                                                   i
                                                                                                    ;r¡,       ::+at,        ]í{                  :i       t:
                                                                                                                                   i+i
                                                                                     ,:
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 69 of 142 PageID: 3267




                          EXHIBIT 2
     Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 70 of 142 PageID: 3268




:"o
          ffiA-LHNA
          Hltlpþf*fiÈ¡r/[

                                         RETIEF Registry FACT SHEET                                         sp
                   .   RELIEF   - Rapid Evaluation of Lifestyle,lndependence, and Elimination of
                       Breakthrough Cancer Painwit} Freedom from Oral Discomfort
                       of Abstral@ (fentanyl) Sublingual Tablets

                       Observational patient registry study as indicated for the mana         of
                       breakthrough pain IBTcP) in cancer patients 18 years of                who are
                       already receiving and who are tolerant to opioid therapy           underlying
                       persistent cancer pain.

                   .   Any patient prescribed Abstral@ for BTcP is el

                   .   Transmucosal Immediate Release Fentanyl             Risk Evaluation and Mitigation
                       Strategr (REMSJ Access program                    patient enrollment required.


io                     Questionnaire-based study: 4                     patient questionnaires completed




                                                     caron@ galenabiopharma.com



io                                                     CONF'IÐENTIAf
                                                                                                    eOVtnnm¡¡rn
                                                                                                        EXHIBIÍ
                                                                                                        ?€-,
                                                                                   Hirftiþ
  Confidential Treatment Requested by Galena Biopharma, I nc.                                           GBI-00606699
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 71 of 142 PageID: 3269




                          EXHIBIT 3
     Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 72 of 142 PageID: 3270

To:     Jeff Palmerflpalmer@gale            coml
From: David Corin
Sent lue 1012212013 10:41:09
lmpoñance: Normal
Subject Fwd:Abstral RELIEF Registry Program
Received:         Tue 1012212013 10:41:10 PM


Sent from my iPhone

Begin forwarded message


       From: Chris Lento <clento@galenabio
Date:,October 22,2013 at 6:24:37 PM EDT
To : "
Cc: Mark Schwartz <mwschwartz@galenù >, David Corin <dcorin@galenabiop , Allan
       Valmonte <avalmonte@galenabiopharma.com>, David Corin <dcorin@galenabiopharma.com>
Subject: FW: Abstral RELIEF Registry Program


         Dr. Ruan:

I hope all is well. I was surprised to receive this note today (via Neil). I had thought you were very excited to
       participate in Galena's RELIEF Registry. I believe there might exist some confusion on patient eligibility
        Would it be possible to discuss at your earliest convenience?

I am copying Mark Schwartz, (Galena COO), Allan Valmonte (Director, Clinical Affairs) and l)ave Corin (Region
        Business Director).

Thank you for your consideration


Chris Lento
Vice President US Sales & Commercial Operations
Office: 207-797-3851
Mobile: 201-396.6984
Fax: 503-400-6149
E-mail: clento@qalenabiopharma.com
Skype: Chris.Lento


                                                                                        ADMITTED
Galena Biopharma, lnc. (NASDAQ: GALE)                                                   tN   tlßlt'l
4640 SW Macadam Ave., Suite 270                                                         EVIDENCE
Portland, OR 97239
Wtint   urtln Company Profile



This e-mait may contain confidentíal and/or privileged information. lf you are not the intended recipient (or
       have received this e-mail in error) please notify the sender immediately and destroy this e-mail' Any
       unauthorized copying, disclosure or distribution of the material in this e-mail is strictly forbidden.


               Allan,

I want to offer you my humble apology. Dr. Ruan is unable to participate in the registry trial. Evidently, he
           Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 73 of 142 PageID: 3271

                           was under the impression that the candidates for this study would be patients with non-malignant
                           pain. As we discussed the protocol, he informed me that his practice does not have very many
                           patients who would qualify. I'm really sorry for this misunderstanding.

Best wishes to you. If you would like for me to approach some other physicians in my network, I am available
              to pursue this opportunity further.

Have a good evening.

Neil Stimpson, CCRL
Sunbelt Research Group, LLC
(251) 689-7477 cell
(251) 382-1823 office
(251) 470-6867 fax

On Oct 22,2013, at3:02 PM, Allan Valmonte <avalmonte@galenabiopharma.com> wrote:


                                    Neil,

See attached as I updated our corp address. Other than that, we should be                           fine. Go ahead and route for
                    signature on your end.
Allan A. Valmonte

D¡ rect: +1    .5O3.400.6624
M o b i I e : + 1.41   5.609.2524
Faxr +1.503.400.661          1

Skype : allan.a.valmonte


<21 09 0332-AB4B-46E8 -BA0 1 -BA3 B45EE8D60 [29].png>
Galena Biopharma, lnc. (NASDAQ: GALE)
4640 SW Macadam Ave., Suite 270
Portland, OR 97239

                                    This e-mail may contain confidential and/or privileged information. lf you are not the intended
                                    recipient (or have received this e-mail in enor) please notify the sender immediately and destroy
                                    this e-mail. Any unauthorized copying, disclosure or distribution of the material in this e-mail is
                                    strictly forbidden.

                                    <   DFAECS F8-807 E-4C92-B          D   D2-9446331    B   E8B E[29]. png> Please consider the
                                    environment before printing th¡s e-mâil.

From: Neil Stimpson
Date: Tuesday, 22 October,20L3 L1:16 AM
To: Allan Valmonte <avalmonte@galenabiopharma.com>
Subject: RE: Abstral RELIEF Registry Program



                                    Please see attached draft agreement for Dr. Ruan. Thanks



                                    Neil D. Stimpson, CCRC
                                    Research Director / President
                                    Sunbelt Research Group, LLC
                                    3828 St. Andrews Loop East
                                    Mobile, AL 36693
                                    (877139L-0609, ext. 1 orncr
                                    (251) 689-7477 cett
                                    (25L1470-6867 rnx
     Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 74 of 142 PageID: 3272

       Research Director / President
       Sunbelt Research Group, LLC
       3828 St. Andrews Loop East
       Mobife, AL 36693
       (877) 391-0609, ext. 1 oFFtcE
       (251) 689-7477 crtt
       {251l'470-6867 rax




       From : Allan Valmonte Imailto :avalmonte@oa lenabiopharma.com]
Sent: Friday, October 18, 2013 11;16 AM
To: NeilStimpson
Subjecil Re: Abstral RELIEF Registry Program

       Neil,

       Attached is the contract template, protocol and lCF, Please take a look at the contract and make any edits to the document
       in tracked changes. ln parallel, take a look at the ICF and protocol to ensure that you are familiar with the procedures of
       the trial.

       lf you can remind me again of the IRB you can use? Do you have the forms for them or do you need them from me?

       Let me know if you have any questions and if there is ançhing I can do to assist.


       Thanks,

       Allan A. Valmonte

       Di rect: +   1   .503.400.6624
            e: + 1.41 5.609.2524
       M o bil
       Fax: +1.503.400.6611
       Skype : allan.a.valmonte
       <image001.png>
       Galena Biopharma, lnc. (NASDAQ: GALE)
       4640 SW Macadam Ave., Suite 270
       Portland,        OR 97239


       This e-mail may contain confidential and/or privileged information. lf you are not the intended
       recipient (or have received this e-mail in error) please notify the sender immediately and destroy
       this e-mail. Any unauthorized copying, disclosure or distribution of the material in this e-mail is
       strictly forbidden.

       <image002.pngt Please consider the environment before printing this e-mail

         From: Neil Stimpson
Date: Wednesday, 16 October, 2013 9:02 AM
To: Allan Valmonte <avalmonte@galenabiopharma.com>
Cc: Jeff Palmer <ipalmer@galenabiopharma.com>
Subject: RE: Abstral RELIEF Registry Program

       See attached signed CDA.



       Neil D, Stimpson, CCRC
       Research Director / President
       Sunbelt Research Group, LLC
       3828 St. Andrews Loop East
       Mobile, AL 36693
     Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 75 of 142 PageID: 3273

                    From: Allan Valmonte
Sent: Tuesday, October 15, 2013 3:40 pM
To:
Cc: Jeff Palmer
Subjec* Abstral   RELIEF Registry program


                     Dear Neil,

                     Thanks for taking the time to chat today. As I indicated, Jeff Palmer is our TBM and in his
                     conversation with Dr. Ruan, there is interest in the Abstral RELIEF Regístry Program. Therefore,
                     I'm attaching our CDA. lf you find the language acceptable, please go ahead and sign off on the
                     PDF version. The Word version is equivalent in that if you require edits, please do so in tracked
                     changes and then send back to me for review.

                     once we have the cDA in place, I can send over the contract template, protocol and lcF
                     template in preparation for IRB approval.

                     Let me know if you have any questions and I look forward to working with you on the Reg¡stry
                     program.

                     Best,


                     Allan A. Valmonte

                     Dlrecf: +1.503. 400.6624
                     Mobi Ie : + 1.41 5.609.2524
                     Faxi +1.503.400.6611
                     Skype: allan,a.valmonte
                     <image001,png>
                     Galena Biopharma, lnc. (NASDAQ: GALE)
                     4640 SW Macadam Ave., Suite 270
                     Porlland, OR 97239


                    This e-mail may contain confidential and/or privileged information. lf you are
                    not the intended recipient (or have received this e-mail in error) please notify
                    the sender immediately and destroy this e-mail. Any unautharized copylng,
                    disclosure or distribution of the material in this e-mail is strictly forbidden.

                    <image002.png> Please cons¡der the environment before printing this e-
                    mail.
                    <imageO01.png>

                    <image002.png>

                    <RuanReliefAgreement-draft         aav.   docx>
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 76 of 142 PageID: 3274




                          EXHIBIT 4
     Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 77 of 142 PageID: 3275




                                                             REBATE

                                                ':
                                                                   b madc       october 1, u014                     by and
                        Th{s Rcbate AÉreer'nont {"Agreement"}
              between Galçna Bfopha{ma, tnc' {'6alena"l and         C   &   [          rlc {"c & R"}.

                        A.    Galena ic a phärnltceutical manufsçtur€f,         develoÞsand markets
                        in thÊ lrgãtment of cançer.

                         B.   [ & R ie a lleensedÐharmacy'
                         C. Th€ pãrtiê$ ãËféê
                         underwhlch Galena                                             rnadê avsítsble to   &Bal
                         price.

               1.       TtiÊ   Fß$Þuc$.
                                                 I

                                   Thç Productsl ssbject to th¡s                iilentlficd on Ëxhibit             hçrato,
                         and incorporated helÉín hy this feferêncê'

               L        TH€SOUNCE.

                                 The Produtts inay be purehased by C &                   any drug
                                             j

                         licensed bytha corre¡pondíqg State Boaid               acï.

               3.        THE REBIITË.

                                                                                FroductÊ    to Galens by           sfeach
                                                                                         purchased
                                                                                  Gaiena wiil pay   fs             $0* dey
                                                                                   on the


                         !{OTE: Selow rebate, râte¡ are ba¡ed on                  prerciipt¡or,t dalllrü:




               5i26õ6!}3.r                                                                                             ootrfrÌtfflr
                                                                                                                         urmr
                                                                                                                        JÊ,.8,-
Confidential Treatment Requested by Galena Biopharma, lnc.                                                                   GBt-00562896
     Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 78 of 142 PageID: 3276




                                                                                                                               C &.R an
                        ,OviLTf PßOGRAM REBATE. In äddftton to the                            above, Galcna
                       addÍtional 59å rtbate on all purchases atthe end                   calendars    lfthe
                       that perlod exceeds'$dæ,00û'Û0 n non'vou cher
                                                                   f                               dellars. The
                        rebate is paid arrnuatfY.


              4.       TIIE TËRM.

                        Term

                        The tErm of this Agreem ent shall tömmence qn                Effective DÊtÈ a              terrïr          sFe Ysar
                        fr6m the Effective ÊåtË, unless earliêr                       äccordance with tltis                    prôì/idedf
                        however. ttrat the Agreement will                            re¡ewed unless either                    wrltten
                        notice ts the ather *lthin sity {6$} days ofthe                       ofthe   ner¡¡


                        Tgtminatlqn Withor¡t CausE,

                                                                                                                                        &R
                                                                                     shall prsvide Galena                          of sr¡th
                                                                                     nctÍce; lntheevent
                                                                                      & Rwíth at



                        Trtmlnetton For G¡u¡s'

                                                                                      upon thirty,{30} days                        thereof
                                                                                     Bveûl: thê ether Party
                                                                                        thirtT (30I days of                        fiôt¡cÊ.


                                   Tha fureement may be termiftãted                         by either Party ff
                        hankrupt or                                                             or goes into                  or
                        proceedings                                                   a r€cÊivineiorder or                           madc
                        äÉâln$t it 0r                                                  Þrot+ctlffI from its

                                                                                              by either Partv'if
                                                         €afena                          in   iB
                        which are not due artd payable under this                        qraFar.tyhfourìd
                        fraud sr making faks- clÈ¡ñs.

                                                                                            by either Pårty             r$â
                        change                                            ar lotel    or reçulati+n                                veluE of
                        this ffieement or either Part$s cornpliance                        under this

               5.       RrcüfiÐs.

                                   C    &   R   will retain all records evidendng             the Frsducts                    oT   not less
                        than one year, and wjll make such                              to Galena upon

               6.           E}EL¡VËRY   SfßVlCEs'



               sr:66693.1




Confidential Treatment Requested by Galena Biopharma, lnc.                                                                                    GBI-00562897
     Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 79 of 142 PageID: 3277




                                  All Broducts,sold by C & R Pharmacy are              up frsm   th€lr      ifr          .A[.


              7.          coNffÞËflTlAllrY.

                                  This Agreement ís confidential between                    heretc, and           nor its

                          ernployees, shall disclase, ¡ts exlËttag Dr the                 to any thlrd

              L           ÐtsPlJTfs.

                                  ln the evÉint ä 'dÌsgute shafl arise           the lntFrpretttlen or            of   thlr
                          Agreemënt or any of lts term¡, resulting in legel            bèing Þlien, each
                          responslble for lis n$¡.n attgrney¡' fees ¡nd èo¡ts,           thÈre   V.


               L          6gvHftNlt\t6     tAW          i

                                                        :

                                  This Agreernqftt $hall be lnterpreted in                 with. and                      of
                          the Slate of Oregqn, Wtthout regard to it*             af law prinelþles,

               10.        NOTICÊ:                       I




                          Notice to 6alena shail he sent to:                            Biopharrtra, lnc.
                                                                                    [de, Þlrector,
                                                                                    Sì¡lf Maeadam
                                                                                          ÐH 97239

                          Natice to    C   &   R   shall be senr to:             & S Fharmacy     [lC
                                                                                    Mc(anagfty

                                                                                    Ahport Blvd, Suite A
                                                                                      AL 36608

               11,        colritpu,at{cF wlTH, I-AWS.

                                                                                 this Aêrsemænt wlll b-e                   with
               any and,                                                           Ê eh¡ll comply with all

               relating                                                            this Agfeernsnt C,&            til¡çs be
               responslble foi    providìng drrigs to its cust+men, in C &       fnd                              best
               cllnical interest of those påtlënt$.




               12.        DISCTUNTS & PRICE:RÊPORTINü




               51X66S93.1




Confidential Treatment Requested by Galena Biopharma, lnc.                                                                        GBI-00562898
     Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 80 of 142 PageID: 3278




                                                                                reductisnc In príre
                                                                                  Sectiqtr                            Sscial
                                                                                 äËf€e tÊ comply,         the
                                                                             applìcahle Þlrcount          Harboi
                                                                             to report and dkclose
                                                                                      underthe                         ft,shall
                                                                                 fimltatlon Medicare                        ãnd
                                                                                     to reirËbursing                   other
                                                                                           la$s arrd                  irrrluding
               without limlt¡tlon ¡tZ C'F-fl: $:1001'Í52{h} and 42 U'5.C.           7h(bltil{A}.

                                                                               to th€r Cêilters fsr                   Mediraid
                                                                             the Þiscount$af'e            to thé            Antþ
                                                                               prlce conee*slön,      i               rhöt the
                                                                             lêna hereby   i¡fer:me C     R   rhat     value of
                                                                                in tlrh'Agreement,                      thât thB
                                                                                c&                                        mqde
                                                                              knpwn atthe time of                     the val*e
                                                                              rvith documÈhtatisn                              of
                                                                                turchased to u¡hich           pricê




               13.      CûUSTERPART$.

                        This Agreernent may be executad ln one orrno           nterpartr¡ each of             *hätl    deemed
               an criginal, and all sf,whlch together shall tonst¡tute   ã      ¡nstrum€fit,

               l!{ WlTttfSS WHÊRÍOF, the par'ties heretq have duly               this Agieement ag                        above
               wrlttên.                        l



                                       tf{c.                      c&R                LLC




               5126€993.1




Confidential Treatment Requested by Galena Biopharma, lnc.                                                                          GBI-00562899
     Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 81 of 142 PageID: 3279




                                                         EfiIÊIT




                                                                                     tå sr¡bl¡ng¡¡el

                                             Abstral {fentanY$                       3e

                                                                 s4 *ts, 3t subllnwa¡taþl€t$
                                         j                         .'.ll

                                             ,Abstr*l:                     nrtr,32

                                                                           ,fïtû9,


                              ffi])ffi,|lt                         -t
                                                                           mç9, 32 sublingual ta$ets
                                                                                                       I




               sr¿666S3.1




Confidential Treatment Requested by Galena Biopharma, lnc.                                                 GBt-00562900
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 82 of 142 PageID: 3280




                          EXHIBIT 5
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 83 of 142 PageID: 3281
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 84 of 142 PageID: 3282




                          EXHIBIT 6
     Case 2:17-cv-00929-JMV-JBC   Document
              Case 1:15-cr-00088-CG-B      104 Filed
                                       Document 269 02/18/21   Page 85
                                                     Filed 04/28/16    of 142
                                                                    Page   1 ofPageID:
                                                                               51      3283
                                                                                               FILED,N OPEN
                                                                                                            COURT
¿-
                                                                                                    '/¡PR
        DAG/CJB                                                                                             2S   2016
                             IN THE UNITED STATES DISTRICT COURT                            GI-IARLES R. DJAftD,
                            FOR THE SOUTHERN DISTRICT OF ALABAMA                                                 .,R"
                                      SOUTHERN DIVISION                                                              CN.EHK

                                                        ¿
        UNITED STATES OF AMERICA                                   cRrM. NO. 15-00088-CG
                                                        ú
                                                                   usAo No. 13R00521
                                                        ù
        v
                                                        ,r
                                                                   VIOLATIONS:   18   USC   $ 1962(d)
                                                        û
        JOHN PATRICK COUCH, M.D. and                                             21   USC   $ 846
        XIULU RUAN, M.D.                                J
                                                                                 21   USC   $ 8a1(a)(1)
                                                        ù
                                                                                 18   USC   $ 1349
                                                        ù
                                                                                 18   USC   $ 371
                                                        tr
                                                                                 18   usc   $ 19s6(h)
                                                        tr
                                                                                 18USC $ r9s7
                                                        tr
                                                                                 Forfeiture Notices

                                 SECOND SUPERSEDING INDICTMENT

        THE GRAND JURY CHARGES:

        I.     INTRODUCTION

        At all times relevant to this Second Superseding Indictment:

                                                      Tnn DnnnNDANTS

               1.     Defendant JOHN PATRICK COUCH, M.D. was a Mobile, Alabama physician

        with a medical degree frorn the Medical College of Georgia. He was licensed to                 practi<;e

        medicine in the State of Alabama, and obtained a Drug Enforcement Administration (hereinafter

        "DEA") Registration Number which allowed him to dispense Controlled           Substances.

               2.     Defendant XIULU RUAN, M.D. was a Mobile, Alabama physician with                            a


        medical degree from Shandong Medical University, located in Jinan, China. He was licensed to

        practice medicine in the State of Alabama, and obtained a DEA Registration Number which

        allowed him to dispense Controlled Substances.

                                         P,trr,r   ClrNrc    AND   PuaRuacy

               3.     Together, COUCH and RUAN owned and co-directed a pain management clinic




                                                             1




                                                                                                                        \¡
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 86
                                                Filed 04/28/16    of 142
                                                               Page   2 ofPageID:
                                                                          51      3284



   named Physician's Pain Specialists    of   Alabama, P.C. (heleinafter "PPSA"). PPSA had two

   clinic locations in Mobile, Alabama        one located at 2001 Springhill Avenue, and the other'
                                          -
   located at 4682 Airport Boulevard. COUCH was listed as the legistered agent for PPSA.

          4.      COUCH and RUAN also co-owned a pharmacy named C&R Pharmacy, which

   was located adjacent to the PPSA clinic on Airport Boulevard in Mobile, Alabama. COUCH

   was the registered agent for C&R Pharmacy.

                                      AppLrcasLE    F   EDERAL L,Àw

          5.      The Controlled Substances Act (heleinafter "CSA") governs the distribution and

   dispensing of various listed drugs, including narcotics, that are prescribed by physicians ancl

   otl'rer licensed health care providers. Licensed physicians and physician extenders may distribute

   and dispense Controlled Substances   if they have a DEA Registration number      and   if they comply

   with all DEA regulations and all applicable federal laws.

          6.      The CSA assigns legal authority for the regulation of Controlled Substances to the

   DEA. The statute charges DEA with the prevention, detection,       and investigation of the divelsion

   of Controlled Substances fi'om legitimate channels while at the same time ensuring that adequate

   supplies are available to meet legitimate domestic medical, scientific and industrial needs.

          7,      The DEA issues registration numbers to qualifying persons, who are authorized to

   dispense Controlled Substances. To issue a prescription for a Controlled Substance, a physician

   must be licensed to practice by a state authority and must have a DEA registration number.

          8,      Under Title 21, United States Code, Section 802(21) the term practitioner           is

   defined as a "physician   . . registered, or otherwise permitted by the United States or the
   jurisdictioninwhichtheheplactices... todistribute, dispense,... administer, .,. aControlled

   Substance   in the course of professional practice . . . " Under Tifle 21, United States Code,




                                                    2
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 87
                                                Filed 04/28/16    of 142
                                                               Page   3 ofPageID:
                                                                          51      3285



   Section 822(a)(2), every person or entity who handles Controlled Substances must be registered

   with DEA or be exempt by legulation from registration. The DEA registlation                  grants

   plactitioners fedelal authority to handle Controlled Substances. However, the DEA registered

   practitioner may only engage in those activities that are authorized under state law for the

   jurisdiction in which the practice is located.

           9.      The practitioner is responsible for the proper plescribing and dispensing of

   Controlled Substances prescribed under his or her name. The practitioner is lesponsible for

   ensuring that the prescription conforms to all requirements of the law and legulations, both

   federal and state. Controlled Substances may only be distributed or dispensed lawfully in the

   Íranner prescribed by the mechanisrn created by the CSA.

           10,    Provisions of the CSA mandate that the person or entity registered with DEA

   must be able to account for all Controlled Substances which have been received, distributed,

   dispensed, or disposed.

           11.    Title 2I, Code of Federal Regulations, Sections 1306.05, 1306.11, and 1306.2I

   require a prescription for a Controlled Substance to be dated as of, and signed on, the day issued,

   bearing the patient's   full name and address, the drug    name, strength, dosage forrn, quantity

   prescdbed, directions for use, and the name, address, and DEA registration number           of   the

   prescliber.

                                       CoNrnollED       SUBSTANCES


           12.    Defendants COUCH and RUAN each obtained DEA Registration Numbers,

   whiclr allowed them to dispense Corfrolled Substances. Between January 1,2011 and May 20,

   2015, COUCH and RUAN wrote approximately 285,000 prescriptions for Controlled

   Substances.




                                                    a
                                                    J
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 88
                                                Filed 04/28/16    of 142
                                                               Page   4 ofPageID:
                                                                          51      3286



           13.        The CSA, Title 21, United States Code, Section 801, et seq., and its implementing

   regulations set fbrth which drugs and other substances ale defined by law as "Controlled

   Substances," Those Controlled Substances are then assigned                     to one of five schedules
                                                                                                                -
   Schedule I,     II, III, IV, or V       depending on their potential for abuse, likelihood of physical or
                                       -
   psychological dependency, accepted medical use, and accepted safety for use under rnedical

   supervision,

           14.       The term "Schedule       I"    means the drug has no currently-accepted medical use and

   lacks safety under medical supervision. Schedule I substances cannot legally be presclibed.

           15.       The term "Schedule       II"   rneans the dlug or othel substance has a high potential     fol

   abuse, the dlug has a currently accepted medical use              with   severe restrictions, and abuse   of the

   drug or other substances may lead to severe psychological ol physical dependence. Certain

   Schedule   Ii   drugs have a high potential for abuse. This abuse can lead to addiction, overdose,

   and sometimes death.

           16.       The term "Schedule        III"   means the drug   ol other   substance has a high potential

   for abuse, but less than the drugs listed in Schedule II, the drug has a curlently acceptecl rnedical

   use with severe restrictions, and abuse              of the drug or othel    substances may lead    to    severe

   psychological or physical dependence.

          17.        The term "Schedule       IV"     means the drug or other substance has a low potential fcrr

   abuse relative to the drugs or other substances           in Schedule III, the drug or other   substance has a

   currently accepted medical use in treatment, and abuse may lead to lirnited (relative to the dlugs

   ol substances in Schedule III) physical ol psychological dependence.

          18.        Title 21, Code of Federal Regulations, Section 1306.0a(a) state that a valid

   plescription for a Controlled Substance must be issued fol a legitirnate medical purpose by an




                                                              4
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 89
                                                Filed 04/28/16    of 142
                                                               Page   5 ofPageID:
                                                                          51      3287



   individual practitioner acting   in the usual course of his professional practice. An                Order

   purporting to be a prescription issued not in the usual course of professional practice, or in

   legitimate and autholized research, is not a prescription within the meaning and intent of Section

   309 of the Act (21 U.S.C. $ 829), The person knowingly issuing               it   shall be subject to the

   penalties provided for violations of the provisions of law relating to Controlled Substances.

            19.    Cerlifìed Automation of Reports and Consolidated Orders System (heleinafter'

   "ARCOS") is an automated, corlprehensive drug reporting system rnaintained by DEA, which

   monitors the flow of Controlled Substances from their point of manufacture through commercial

   distlibution channels to point of sale or distribution at the dispensing/retail level. ARCOS

   accumulates these transactions, which are then summarized into repofts. These DEA reports

   give investigators in Federal and state government agencies information that can then be used to

   identify the diversion of Controlled Substances into illicit channels of distribution.

            20.    COUCH and RUAN regularly prescribed large quantities of the following

   Controlled Substances at PPSA:

            A.     Oxycodone: The generic name for a highly addictive plescription analgesic. The

   use   of oxycodone in any form can lead to physical and/or psychological dependence, and abuse

   of the drug may lesult in addiction. It is classified as a Schedule     II Controlled   Substance, and is

   sold generically or under a variety of brand names, including OxyContin, Roxicodone, Percocet,

   and Endocet.

            B.     Oxymorphone: The generic name fol a highly addictive prescription analgesic.

   The use of oxymorphone in any fonn can lead to physical and/or psychological dependence, and

   abuse of this drug may result in addiction.   It is classified   as a Schedule   II Controlled   Substance,

   and is sold generically or under a variety of brand names, including Opana,




                                                     5
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 90
                                                Filed 04/28/16    of 142
                                                               Page   6 ofPageID:
                                                                          51      3288



           C.       Hydrocodone: The generic name for a highly addictive prescription analgesic.

   The use ofhydlocodone in any form can lead to physical and/or psychological dependence, and

   abuse of this drug may lesult in addiction. As of October 6,2074, hydrocodone is classified as a

   Schedule    II Controlled Substance. Prior to this date, it was classified a Schedule III Controlled

   Substance     It is sold generically or under a variety of brand names, including Loltab,    Norco,

   Zohydro, ar,d Vicodin,

           D.      Hydromorphone: The generic name for a highly addictive plescription analgesic.

   The use of hydromorphone in any form can lead to physical and/or psychological dependence,

   and abuse of this drug may result      in addition. It is classified as a Schedule II     Controlled

   Substance, and    is sold generically or under a variety of brand names, including Exalgo        and

   Dilaudid.

          E.       Fentanyl: The generic name for a highly addictive prescliption analgesic. The

   use offentanyl in any form can lead to physical and/or psychological dependence, and abuse         of

   this drug may result in addiction. It is classified as a Schedule II Controlled Substance. It is sold

   genelically or under a variety of bland names, including Subsys, Abstral, Lazanda, Fentora, and

   Duragesic.

          F.       Morphine: The genedc name for a highly addictive prescription analgesic. The

   use of morphine in any form can lead to physical andlor psychological dependence, and abuse        of

   this drug may result in addiction. It is classified as a Schedule II Controlled Substance. It is sold

   generically or under a variety of brand names, including Avinza, MsContin, and Kadian.

          G.       Benzodiazepines: The generic name for an addictive class of psychoactive drugs

   that are used to 1;eat a variety of nredical issue, including depression, panic disolders, anxiety

   disorders, and insomnia, among others. The use of benzodiazepines can lead to physical atdlor




                                                     6
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 91
                                                Filed 04/28/16    of 142
                                                               Page   7 ofPageID:
                                                                          51      3289



   psychological dependence, and abuse           of   these drugs may result     in addiction. The
   benzodiazepine class    of drugs is classifìed as Schedule IV Controlled Substances. Common

   brand names     of   benzodiazepines include Xanax (genelic: alprazolam); Valium (generic:

   diazepam), and Klonopin (genelic: clonazepam), among many othels.

           H.     Carisoprodol: The generic name for a centrally acting skeletal muscle relaxant.

   Carisoprodol is classifìed as a Schedule   iV Controlled Substance. It is sold generically or under'

   the brand nam.e Soma.

          2L      Beginning in20l3, RUAN became not only one of the most prolific purchasers of

   Controlled Substances in the State of Alabama, but also in the entire United States. He legularly

   out-purchased doctols in much largel cities in the United States.

          22. In the State of Alabama,            RUAN was the number one purchaser of both

   oxycodone and molphine      in   2011, 2012, 2073, 2014, and 2015. RUAN was also the top

   purchaser of fentanyl in the State of Alabama in 2012, 2013 , and 2014.

          23.     The amount of Controlled Substances purchased by RUAN was not only

   extremely liigh as compared to other doctors within the State of Alabarna, but also as cornpared

   to doctors throughout the United States.

          24. In 2013 and 2014, RUAN lanked               amongst the top purchasers    of oxycodone,

   rnorphine, hydrocodone, and fentanyl in the entire Llnited States.

          25,     In 2015, RUAN only purchased controlled substances for five months before his

   arrest on May   20,2015. However,       even when compared       to other doctors nationwide   who

   purchased drugs over twelve months in 2015, RUAN was still nationally ranked in morphine,

   oxycodone, and fentanyl.

          26,     Many of the prescriptions issued by defendants RUAN and COUCH were not




                                                      7
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 92
                                                Filed 04/28/16    of 142
                                                               Page   8 ofPageID:
                                                                          51      3290



   issued   fol a legitimate   medical purpose and were not issued within the usual course of

   plofèssional rnedical practice.

                                          PtrN MTNAGEMENT

            27.     The discipline of pain rnedicine is a recognized medical sub-specialty practiced

   by physicians in the United States. Legitirnate pain medicine experts have             specialized

   knowledge, education, training, and experience and utilize a multi-disciplinary approach.

            28.     Despite some aspects    of   legitimate rnedical practice at PPSA, RUAN and

   COUCH ran what was, in essence, a pill mill, Their prirnary rnethod of pain managenent            w¿Ls



   writing rnultiple prescriptions for high doses of Schedule II, III, and IV Controlled Substances,

   including, but not lirnited to: oxycodone (brand narnes: OxyContin, Roxicodone, Percocet,         ancl


   Endocet), oxyrnorphone (bland nane: Opana), hydrocodone (brand narnes: Lorlab, Norco,

   Zohydro, and Vicodin) hydlomorphone (brand names: Exalgo and Dilaudid), fentanyl (brand

   names: Subsys, Abstral, Lazanda, FentoLa, and Duragesic), and rnorphine (brand names:

   MsContin, Avinza,*a fuAiun¡. Some of these prescriptions were divelted and/or           abused by

   drug tlaffickers and addicts.

                                              TIRF Dnucs

            29.     Transmucosal instant-r'elease fentanyl ("TIRF") drugs are     a   subset   of   other

   fentanyl-based   drugs. TIRF drugs are sold under several brand names, including            Subsys,

   Abstral, Fentola, and Lazanda, all of which ale Schedule II Controlled Substances,

            30.   The primary difference between these blands is how the fentanyl is delivered to

   the patient: Subsys is an oral spray; Abstral is a dissolvable tablet placed under the tongue;

   Fentora is a buccal tablet placed in the cheek; andLazanda is a nasal spray.

            31.   The only FDA-approved indication for TIRF drugs is        "fol the management of




                                                     8
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 93
                                                Filed 04/28/16    of 142
                                                               Page   9 ofPageID:
                                                                          51      3291



   breakthrough pain in patients with cancer who are already leceiving, and who are tolerant to,

   around-the-clock opioid therapy for their persisterf pain."

           32.       Since fentanyl is approximately 100 tirnes mole potent than motphine, and 40-60

   times more potent than 100% pure heroin, fentanyl in TIRF drugs is measured in micrograms,

           33.      Due   to the extleme risk of    misuse, abuse, addiction, and overdose death

   associated with TIRF drugs, the FDA requires that all practitioners, pharmacists, and patients

   must be enrolled in an FDA Risk Evaluation & Management Strategy ("REMS") program before

   they are allowed to prescribe, dispense, or take Subsys, Abstral, Fentora, or Lazanda.

           34.      Before prescribing a TIRF drug to a patient, the prescribel must   fill   out and sign a

   REMS forrn which explicitly states, "I understand that TIRF medicines ale indicated only for ttre

   management of breaktlu'ough pain in patients with cancer who are already receiving, and who

   ale tolelant to, around-the-clock opioid therapy for their underlying persistent pain."

           35.      TIRF drugs are exceptionally expensive. Insurance providers for PPSA patients

   who were prescribed TIRF drugs were billed anywhere from just under $1,000.00 per month for

   a patient   presclibed 30 doses of Subsys 100mcg, all the way up to over' $21,000.00 per morfh fbr

   a patient   plescribed 240 doses of Subsys 1,200mcg.

           36.      Due to both the exceptional danger and expense of TIRF drugs, many iusurance

   providers required prior approval bef'ore they reirnbursed for a TIRF plescription.

           37   .   Between January   20ll   andMay 20,201.5, COUCH and RUAN wrote over 6,000

   prescriptions for TIRF drugs to approximately 1,000 different PPSA patients. Virtually all of

   these patients   filled their expensive TIRF drug plescriptions at C&R Pharmacy, which               was

   owned by COUCH and RUAN.

           38.      Of the approximately 1,000 different PPSA patients prescribed TIRF drugs by




                                                     9
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                 Document 269 02/18/21    Page Page
                                                Filed 04/28/16 94 of 142
                                                                     10 ofPageID:
                                                                           51     3292



   RUAN and COUCH, only             a small pelcentage actually had cancer.

                                            Br LLrNG RnRu"lnn,rvr qNTÇ


            39. A National          Provider Identifier ("NPI") is a unique billing number assigned to

   physicians, as well as to physician extenders, who have the capability          of billing f'or patient

   selvices. The unique NPI under which a bill is subrnitted is a clitical component used by

   healthcare insurance providers         to   cletermine whether   a particulal patient service will   be

   leimbursed, and     if   so, for how much. Physicians are typically reimbursed at a highel rate than

   physician extenders.

            40.      Defendants COUCH and RUAN both had their own unique               NPIs. They also

   ernployed physician extenders, such as physician's assistants ("P4"), cerlified registered nrlrse

   practitionels ("CRNP"), and certified registered nurse anesthetists ("CRNA") at PPSA. Some of

   the physician extendels at PPSA also had tireir own unique NPIs.

            41.      One of the insurance companies billed by PPSA, Blue Cross/Blue Shield of'

   Alabarna ("BC/BS"), requiled claims to be billed under the name and NPI of the physician or

   physician extender who actually rendered the service. The BC/BS billing guidelines stated,

            "UndeL no circumstances should services performed solely by a fphysician
            extender] be billed undel a physician's name and NPI. Flowever, a physician may
            bill for these services under his/her nane and NPI if the physician also sees and
            renders services to the patient, reviews the notes of the physician extender, and
            concul' with the findings."

            42.      These guidelines are in place, because BC/BS typically reimbursed at a higher

   rate   for   services provided   by a physician, as opposed to the same services plovided by          a


   physician extender.

            43.      BC/BS, Cigna, UniterJ Healthcare, Tri-Care, and Medicare, among other

   insurance companies who plovide healthcare coverage, are all "healthcare benefits programs" as




                                                       10
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                 Document 269 02/18/21    Page Page
                                                Filed 04/28/16 95 of 142
                                                                     11 ofPageID:
                                                                           51     3293



   that tenn is defined in Title 18, United States Code, Section 24(b).

                                           UNnoncovnR       Acrlvrly
           44.       Between August 2014 and January 2075, a DEA Task Force Offrcer ("TFO")

   acted in an undercovel capacity (hereinafter    "lJC")   as a   "patient" seeking Controlled Substances.

   Specifically:

           45.       On or about August 5,2014, the UC had an initial "patient" visit with COUCH at

   the PPSA Springhill location in Mobile, Alabama. During this initial visit, the UC told a co-

   conspirator ernployee that he had previously been selÊmedicating with oxycodone and Lortab he

   purchased on the street. Thereafter, during this same offrce visit, the UC saw COUCH for'

   approxirnately 43 seconds and received a prescription for 90 tablets of Roxicodone 15mg, a

   Scheduled II Controlled Substance. The prescription was signed by COUCH.

           46.       On or about September 8, 2014, the UC, who was scheduled to have                     an

   appointment with COUCH, was seen instead by a co-conspirator employee at the Springhill

   PPSA location in Mobile, Alabama. This ernployee was not a rnedical doctor and was not

   authorized   to prescribe ol dispense Contlolled Substances. During this visit, the UC was

   provided a prescription for 90 tablets of Roxicodone 15mg, a Schedule           II   Controlled Substance.

   The plescription appeared to have been signed by COUCH. The UC did not see, nor was he

   treated by, COUCH during this visit.

          47.        On or about November 5, 2014, the UC, who was scheduled to have                      arr


   appointment with COUCH, was seen instead by a co-conspirator employee at the SpLinghill

   PPSA location in Mobile, Alabama. This ernployee was not a rnedical doctor and was not

   authorized   to   prescribe   ol   dispense Controlled Substances. During this visit, the UC's

   Roxicodone 15mg prescription, a Schedule II Controlled Substance, was increased to 110 tablets.




                                                     11
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                 Document 269 02/18/21    Page Page
                                                Filed 04/28/16 96 of 142
                                                                     12 ofPageID:
                                                                           51     3294



   This prescription was pre-dated and appeared to have been signed by COUCH. In addition, the

   UC received a second, post-dated prescription for the same drug and cluantity. The UC did not

   see,   nor was he treated by, COUCH duling this visit.

             48. On ol about January 29, 2015, the UC, who was scheduled to have an
   appointment with COUCH, was seen instead by a co-conspiratol employee at the Springhill

   PPSA location in Mobile, Alabama. This employee was not a medical doctor and was not

   authorized to prescribe or dispense Controlled Substances. Duling this visit, the UC received a

   prescription f-or'110 tablets of Roxicodone 15mg, a Schedule      II   Contlolled Substance, prior to

   any ph1'sical examination being performed. The prescliption appeared to have been signed by

   COUCH. The UC did not see, nor        was he treated by, COUCH duling this visit.

                                         Tnr PPSA ENrnRpnrso

             49.     The PPSA Enterprise, including its leadelship, membership and           associates,

   constituted an enterprise, as defined      by Title 18, United     States Code, Section 1961(4)

   (hereinafter "the PPSA Entelprise"), that is, a group of individuals and legal entities associated in

   fact. The PPSA Enterprise constituted an ongoing organization whose members fuirctioned          as a

   continuing unit for a colnmon purpose of achieving the objectives of the PPSA Enterprise. The

   PPSA Enterprise was engaged in, and its activities affected, irferstate and fbleign commerce.

            50.      Members and associates of the PPSA Entelplise primarily operated the entelprise

   as a pill mill where numbers of prescriptions for Controlled Substances were written fot no

   legitimate medical purpose or outside the usual course of professional practice. In addition,

   members and associates of the PPSA Enterprise engaged in rnedical billing fraud and other

   crirninal violations.

            51   .   Membels of the PPSA Entelprise, including the Defendants COUCH and RUAN,




                                                    I2
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                 Document 269 02/18/21    Page Page
                                                Filed 04/28/16 97 of 142
                                                                     13 ofPageID:
                                                                           51     3295



   attempted to insulate themselves through the appearance of legitimate rnedical practice, which

   included the use of cursory physical exalns, alnong other means and methods. Many of the

   plescliptions issued by the Defendants were illegal because they wele not issued for a legitimate

   medical purpose, and not prescribed within the usual course of professional medical practice.

   The dispensing and distribution of Controlled Substances was undefiaken primarily for a profit

   motive.

             52.   Members of the PPSA Enterprise also engaged in wide-ranging climinal conduct.

   il.       CHARGES

                                             COUNT ONE

             53. The Grand Jury incorporates          numbered paragraphs      I-52 of this Second
   Superseding Indictment as if fully set forth herein.

                                        TUB PPSA ENrBRpnIsn

             54.   Beginning at least in or about   20Il   and continuing through    ol   about May 20,

   2015, the exact dates being unknown,       in the Southern Distlict of Alabama and elsewhere,
   defendants JOHN PATRICK COUCH, M.D. and                 XIULU RUAN, M.D.; entities PPSA          and

   C&R Pharmacy; and'other individuals known and unknown to the Grand Jury, constituted              an

   Enterprise witliin the meaning of Title 18, United States Code, Section 1,961,(4), that is, a gror.lp

   of individuals and entities associated in fact, The PPSA Enterprise constituted an ongoing

   organization, the tnembers and associates of which functioned as a continuing unit for a common

   purpose of achieving the objectives of the PPSA Enterprise.

                                     PuRposrs Or Tsn ENrpnpRrsn

          55.      The purpose of the PPSA Enterprise included the fbllowing:




                                                    13
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                 Document 269 02/18/21    Page Page
                                                Filed 04/28/16 98 of 142
                                                                     14 ofPageID:
                                                                           51     3296



                               A.     Providing the PPSA Enterprise and its leaders, membels and

                    associates with an expanding base of patients for narcotics distribution;

                               B.     Genelating, preserving and protecting the PPSA Enterprise's

                    profits and patient base through acts of, among other things, unlawful drug

                    distribution, healthcare fraud, and kickback violations   ;



                               C.     Prornoting and enhancing the PPSA Enterprise and its leaders,

                    members and associates activities;

                               D.     Enriching the leaders, members and associates        of the PPSA
                    Entelprise financially; and
                               'E.    Concealing and othelwise protecting the criminal activities of the

                    PPSA Enterplise and its participants fi'om detection and prosecution.

                                      MB¿,Ns AND METHoDS oF     Tnn ENToRpRISE

           56.      The manner and methods of the PPSA Enterplise included, but were not limited

   to, the following:

           57.      Defendants COUCH and RUAN co-owned and co-managed PPSA and C&R

   Pharmacy. Defendants COUCH and RUAN were aware that individuals would travel frorn

   numerous states to Alabama         in older to illegally obtain Controlled Substances.       Defendants

   COUCH and RUAN were aware that individuals requested prescliptions for large quantities of

   Schedule   II, IiI,   and   IV Controlled Substances. Defendants COUCH         and RUAN operated the

   PPSA pain management clinics           in older to   generate criminal proceeds through the illegal

   distribution and dispensing of Corfrolled Substances by means of prescliptions or orders without

   a legitimate medical purpose and outside the usual course of professional practice. Defendants

   COUCH and RUAN conspiled to insulate the PPSA Enterplise membels fi'om crirninal




                                                        14
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                 Document 269 02/18/21    Page Page
                                                Filed 04/28/16 99 of 142
                                                                     15 ofPageID:
                                                                           51     3297



   prosecution by creating the appearance of a legitimate medical practice.

           58. The Defendants RUAN and COUCH                      fi'equently plescribed Contlolled

   Substances based on    theil own hnancial interests, Lather than the legitimate medical needs of the

   patient. Fol example,'RUAN and COUCH began prescribing tens of thousands of doses of the

   Schedule   II   Controlled Substance Abstral,    a TIRF drug only     apploved   by the FDA for
   breakthlough cancel pain, to non-cancer patients after RUAN and COUCH each pulchased

   approxirnately $800,000.00 in stock of Galena Biophalrna, Inc., the manufactuLer of Abstral. in

   addition, RUAN and COUCH would switch patients' prescriptions to drugs, including the

   Schedule   II   Controlled Substance Subsys, they were paid to promote, even        if the patients'
   rnedical needs were being met with their current prescription. Finally, at times, RUAN would

   determine a patient's plescription dose based on C&R Phalmacy's current inventory, as opposetl

   to what a particular patient needed.

           59.      The Defèndants RUAN and COUCH established a pharmacy, C&R Pharmacy, in

   order to illegally distribute and dispense Controlled Substances to the individuals receiving

   plescriptions fi'om the clinics. Defendarf RUAN also auanged for the dispensing of Controlled

   Substances directly fi'om one PPSA clinic location to Wolkers Compensation patients in order to

   generate large criminal proceeds for hirnself and COUCH.

          60.       Other co-conspirators, to include but not limited to Justin Palmer, who is not

   named as a defendant helein, would sign Defendant COUCH'S name on prescriptions and other'

   documents in ordel to expedite the unlawful prescribing and dispensing of Contlolled Substances

   for the PPSA Enterprise.

           61.      The Defendants RUAN and COUCH would refrain fì'om individualized and

   particularized treatment plans fol a number of patients in order to expedite the illegal dispensing




                                                    15
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 100
                                                Filed 04/28/16 Pageof16
                                                                     142ofPageID:
                                                                          51      3298



    of Controlled Substances. The Defendants understood that the majority of individuals seeking

    Controlled Substances would allege cornplaints of neck or back pain.

            62.    Defendant RUAN and co-conspirators would typically require that              a patient

    provide a urine sample every 60 to 90 days during the patient's visit at PPSA. These point-oÊ

    care urine drug screens (herein after   "UDS") would be conducted in order to make the clinic and

    PPSA's activities appear    to be proper and to       ensure that the prescription    of   Corfrolled

    Substances appeared to be legitimate.

            63.    RUAN, COUCH and co-conspilatols did not loutinely utilize the UDS analyses

    for theil intended pulpose, which was to deterrnine whether   a   patient was taking the medications

    they had been prescribed and to ensure that the patients were not taking medications that they

    had not been presclibed. Rather, RUAN and COUCH used expensive gas chlornatography-

    mass spectrometer' (herein after "GC/MS") testing as a source of additional revenue for PPSA,

    These tests can be a legitirnate part of the practice of pain management. Ilowevet, RUAN and

    COUCH fi'equently ignored inconsistent GC/MS results, and continued prescribing large

    quantities of controlled substances to patients regardless of the GC/MS results.

           64. in addition,      patient services performed by PPSA's physician extenders were

    fi'audulently billed to healthcare benefits programs undel the NPI of COUCH. This "up-coding"

    was done because healthcare providers typically paid mole in reimbursernent for ofhce visits or

    procedures handled by the physician, as opposed to a physician extender, such as a nurse. The

    reimbursements for this "up-coding" of services resulted in PPSA and the doctors being paid

    more per visit by certain healthcare providels than they were entitled to be paid.

           65.     The Defenclants RUAN and COUCH compensated some of the employee co-

    conspirators, to include but not limited to Justin Palmer and Bridgette Parker, neither of whom




                                                     16
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 101
                                                Filed 04/28/16 Pageof17
                                                                     142ofPageID:
                                                                          51      3299



    ale named as defendants herein, based on the numbel of patients seen per day to induce the co-

    conspirators to see as many patients as possible each day, thereby, generating more rnoney for

    the Enterplise.

            66,       The Defendants RUAN and COUCH and employee co-conspirators, to include

    but not lirnited to Justin Palmer and Bridgette Palker, neither of whom are narned as defendar-rts

    herein, would perfolm a cursoly physical examination of the patients in order to insulate the co-

    conspirators, and in an attempt to justify the drugs being prescribed. The Defèndants RUAN and

    COUCH and employee co-conspilatols would examine individuals for the minimal amount of

    tir-ne possible   in ordel to   see the largest number    of individuals each day and to generate the

    lalgest amount of criminal proceeds fol the PPSA Enterprise.

            67,       COUCH and RUAN incleased theil plofits by inducing Industlial Pharmacy

    Management ("IPM"), and later, Comprehensive               RX Management ("CRM"), to pay thern

    kickbacks in t'eturn fol using their rnedical services, having tlueatened IPM & CRM with taking

    theil business elsewhere. This inducement was accomplished by RUAN soliciting kickbacks fol

    himself and COUCH, RUAN and COUCH increased their profits by receiving these kickbacks

    in exchange fol dispensing Controlled Substances provided by IPM, and later CRM, to workers'

    compensation patients, Some of the patients were insured tlilough f-ederal healthcare programs.

    The defendants RUAN and COUCH were paid an agreed upon rnonthly amount fi'om IPM, and

    subsequently from CRM,          fol   dispensing the Controlled Substances. These monthly checks to

    RUAN and COUCH were delivered to them in the Southeln Distlict of Alabarna by an interstate

    comrnelcial carriel. Defendant RUAN requested that r-nonthly kickback checks be made payable

   to one of his companies and be mailed to his lesidence in Mobile, Alabama rather than to           the

   PPSA clinics.




                                                         t7
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 102
                                                Filed 04/28/16 Pageof18
                                                                     142ofPageID:
                                                                          51      3300



            68.    The defendant RUAN would verify, frequently by e-mail, with co-conspirator

    Christopher Manfuso, who worked for IPM and subsequently owned CRM, and who is not

    named as a defendant herein, which Controlled Substances resulted in highel reimbursables to

    PPSA and the defendants RUAN and COUCH. Based on those conversations between RUAN

    and Manfuso, RUAN requested and ordered those Controlled Substances to be deliveled to

    PPSA's dispensary at the PPSA Springhill Avenue location in Mobile, Alabama.

            69.    Controlled Substances were delivered to the PPSA Springhill Avenue location in

    Mobile, Alabama, by a commelcial interstate carLieL, to include but not limited to FedEx, and tlie

    United States Postal Service. Thereafter, Defendants RUAN and COUCH and other members

    of the conspiracy, would dispense the Controlled    Substances based on the false represeutation

    that the Controlled Substances, with higher leimbursables, were the rnedications necessary to

    treat the Worker's Compensation patients.

           70.     The agreement between these parties was that RUAN and COUCI{ would

    leceive a guaranteed rnonthly payment and an additional percent of the profits genelated by

    dispensing in house medications, to include Scheduled   II   and   III, Controlled   Substances, which

    had been provided theni by IPM, and later, by CRM. to patients.

           71.     The defendants COUCH and RUAN set up and mairfained an online PPSA

    account   with Blue Gross/Blue Shield ("BC/BS"), and other healthcare providers, so as to

    electronically subnit medical claims and so as to be reimbursed electronically by BC/BS, and

    other healthcare providers.

           72.     Specifically, as part of said conspiracy, rnembers of the conspiracy, both known

    and unknown to the Grand Jury, fraudulently plocured electronic payment from healthcare

   pt'oviders, to which they wele not entitled. The submission of bills to healthcare providels and




                                                   18
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 103
                                                Filed 04/28/16 Pageof19
                                                                     142ofPageID:
                                                                          51      3301



    the payment fiom the healthcare plovidels caused interstate wile tlansmissions, to include           e-


    mails, and electronic wire transfers, to be sent to and fi'orn the state of Alabama to places outside

    the state of Alabarna, to include the Southern District of Alabarna. Membels of the conspiracy

    would also use or cause to be used commercial interstate calriers and the United States Postal

    Service, and would use or cause to be used interstate wire cornmunications, that is e-mails and

    telephone calls, to be used for other purposes         in fultherance of said scheme and altifice    to

    defi'aud.

                                              fun   CoNSpTRACY

            73.      During at least in or about 2011 and continuing thereafter through at least in or

    about May 20, 2015, the exact dates being rurknown,           in the Southern Distlict of    Alabanra,

    Southern Division, and elsewhere, the defendants,

                                   JOHN PATRICK COUCH, M.D. and
                                         XIULU RUAN, M.D.,

    being persons employed by and associated with the PPSA Enterprise, which PPSA Enterprise

    engaged in, and the activities of which affected, interstate and foleign com.merce, did knowingly,

    willfully   and unlawfully combine, conspire, confedelate, and agree, togethel and with each othet',

    and with persons known and unknown to the Grand Jury, to violate        Title   18, United States Code,

    Section 1962(c), that is, to conduct and participate, directly and indirectly, in the conduct of the

    affairs of the PPSA Enterplise, through a pattern of racketeering activity, as that term is def,rned

    in Title 18, United States Code, Sections i961(1) and (5), consisting of:

                                TnB PlrrnRN OF RncxnrnrRrNc          Acrrvrry
            74.      The patteln of lacketeering activity, as defined in Title 18, United States Code,

    Sections 1961(1) and 1961(5), thlough which the defendants and their co-conspirators agreed to

    conduct and participate in the conduct of the affairs of the PPSA Enterprise consisted of:




                                                      T9
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 104
                                                Filed 04/28/16 Pageof20
                                                                     142ofPageID:
                                                                          51      3302



               1\.       Multiple offenses involving the felonious rnanufacturing, t'eceiving, conceaiment,

                         buying, selling or othelwise dealing in Controlled Substances, in violation of Title

                         2l,United     States Code, Sections 8a1(a)(1) and 846; and

               B.        Multiple acts indictable under Title 18, United States Code, Section 1343 (Relating

                         to'Wile Fraud) and Title 18, United States Code, Section 1341 (Relating to Mail

                         Fraud).   .




               7   5.     It was part of the conspiracy that      each Defendant agreed that a conspilatol would

    commit at least two acts of lacketeering in the conduct of the affairs of the PPSA Enterprise.

           76.            All in violation of Title    18, United States Code, Section 1962(d).

                                                         COUNT T\ryO

           77, The Grand Jury incorpolates                        numbered palagraphs       l-52 of this Second
    Superseding Indictment as if          fully   set forth herein.

           78.            Beginning duling, or at least in,2011, and continuing theleaftel through May 20,

    2015, in the Southern District of Alabarna and elsewheLe, the defendants,

                                          JOHN PATRICK COUCH, M.D. and
                                                XIULU RUAN, M.D.,

    conspired with each other and with otliers, both known and unknown to the Grand Jury, to

    knowingly and unlawfully distribute and dispense, possess with intent to distribute and dispense,

    and cause to be distributed and dispensed, Schedule               II Controlled   Substances, including, but not

    lirnited       to:   oxycodone (brand names: OxyContin, Roxicodone, Percocet, ancl Endocet,),

    oxymorphone (bland name: Opana), hydromorphone (brand names: Exalgo and Dilaudid), and

    morphine (bland names: MsContin and Avinza), by means of prescriptions, among other means

    and methods, outside the usual course of plofessional medical practice and not for a legitimate

    medical purpose, in violation of Title 21, United States Code, Section 8a1(a)(1).




                                                                20
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 105
                                                Filed 04/28/16 Pageof21
                                                                     142ofPageID:
                                                                          51      3303



            79.    All in violation of Title   21, United States Code, Section 846.

                                               COUNT THREE

            80. The Grand Jury incorporates numbered                  paragraphs      l-52 of this Second
    Supelseding Indictrnent as if fully set forth herein.

            81.    Beginning during, or at least in, 2011, and continuing thereaftel thlough May 20,

    2015, in the Southern District of Alabama and elsewhere, the defendants,

                                      JOHN PATRICK COUCH, M.D. and
                                            XIULU RUAN, M.D.,

    conspired with each other and with others, both known and unknown to the Grand Jury, to

    knowingly and unlawfully distribute and dispense, possess with intent to distribute and dispense,

    and cause to be distlibuted and dispensed, a Scheduled       II Controlled   Substance, that is: a mixture

    and substance containing detectable amount of N-phenyl-N-f1-(2-phenylethyl)-4-piperidinyl]

    propanamide, which is commonly referred to as fentanyl (brand names: Subsys, Abstral, Fentora,

    Lazanda, Actiq, and Duragesic), outside the usual coulse of professional medical practice and

    not for a legitimate rnedical purpose, in violation of Title 21, United States Code, Section

    841(a)(1).

           82.     Because the conspiracy involved more than 40 gralns              of fentanyl, the penalty

    plovisions of Title 21, United States Code, Section 841(bX1XB)(vi) apply,

           83.     All in violation of Title 2l,United      States Code, Section 846.

                                                COUNT FOUR

           84. The Grand Jury incorporates numbered                   paragraphs      l-52 of this Second
    Superseding Indictment as if fully set forth herein.

           85,     Beginning during, or at least in,2011, and continuing thereafter through          l|u4.ay   20,

    2015, in the Southern District of Alabama and elsewhere, the defendants,




                                                       2l
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 106
                                                Filed 04/28/16 Pageof22
                                                                     142ofPageID:
                                                                          51      3304



                                 JOHN PATRICK COUCH, M.D. and
                                       XIULU RUAN, M.D.,

    conspired with each other and with others, both known and unknown to the Grand Jury, to

    knowingly and unlawfully distribute and dispenss, possess with intent to distribute and dispense,

    and cause to be distributed and dispensed, Schedule      III Controlled   Substances, including, but not

    limited to: hydrocodone, by means of prescriptions, among other means and methods, outside the

    usual course of professional medical practice and not for a legitimate medical purpose, in

    violation of Title 21, United States Code, Section 8a1(aXl).

            86.    All in violation of Title 21, United    States Code, Section 846.

                                  COUNTS FIVE THROUGH SEVEN

            87. The Grand Jury incolporates numbered paragraphs 1-52 of this Second
    Supelseding Indictment as if fully set forth herein.

           88,     On or about the date set forth below, in the Southern District of Alabama,

    Southern Division, the defendant,

                                   JOHN PATRTCK COUCH, M.D.,

    aided and abetted by others, both known and unknown to the Grand Jury, did knowingly,

    intentionally, and unlawfully distribute and dispense a mixture and substance containing                a


    detectable amount of oxycodone, to wit: Roxicodone 15mg, a Schedule            II Controlled   Substance,

    to an undercover DEA Task Force Offrcer for no legitimate medical purpose and outside the

    usual coulse of professional practice.

           89.     The allegations set forlh in paragraphs 87-88 above, are heleby realleged and

    incorporated by reference for each of the following counts, as though fully set forth therein:

       Count          Date              Patient               Controlled           Number of        Strength
                                                              Substance              Pills




                                                     22
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 107
                                                Filed 04/28/16 Pageof23
                                                                     142ofPageID:
                                                                          51      3305



     FIVE          08105114         "UC Patient"                  Roxicodone          90               15mg

     SIX           09108114         "UC Patient"                  Roxicodone          90               15mg

     SEVEN         tU05lt4          "UC Patient"                  Roxicodone          110              15mg



            90. In violation of Title 21, United States Code, Section 8a1(a)(1)                     and Title   18,


    United States Code, Section 2(a).

                                    COUNTS EIGHT THROUGH TEN

            91. The Grand July incorpolates numbered paraglaphs 1-52 of this Second
    Superseding Indictment as if   fully     set   forth helein.

            92.     On   ol   about the date set forth below,           in the   Southem District   of Alabama,
    Southeln Division, the defendant,

                                                      XIULU RUAN, M.D.,

    aided and abetted by others, both known and unknown to the Gland Jury, did knowingly,

    intentionally, and unlawfully distribute and dispense a mixture and substance containing                      a


    detectable arnount a Schedule       II   Controlled Substance, to the patients identified below, for lio

    legitimate medical purpose and outside the usual course of profèssional practice.

            93,     The allegations set forth in paragrapl-rs 9l-92 above, are hereby realleged and

    incorporated by refelence for each of the following counts, as though fully set forth therein:




     Count           Date         Patient           Controlled Substance          Number of          Strength
                  Prescribed                                                        Pills
     EIGHT     212612015          D.G              Abstral                       J¿            400 mcg
                                                   Subsys                        60            400 rncg
                                                   Abstral                       32            400 rncg
                                                   Subsys                        60            400 mcg
                                                   Oxycontin                     60            40 mg
                                                   Norco                         90            10 rng




                                                             23
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 108
                                                Filed 04/28/16 Pageof24
                                                                     142ofPageID:
                                                                          51      3306



     NINE       4127120t5          K.L.        Fentora                 56             600 rncg
                                               Oxycontin               60             80 mg
                                               Oxycodone               120            15 me
     TEN        7lt5l20r4          E.G.        Fentora                 112            600 rncg
                                               Zohydro ER              60             50 mg

             94. In violation of Title 21, United States Code, Section 8a1(aX1)        and Title   18,


    United States Code, Section 2(a).

                                                COUNT ELEVEN

             95. The Gland Jury incorporates              numbered paragraphs   I-52 of this   Second

    Supelseding Indictment as if fully set forth herein.

             96"   On or about November 25,2014, in the Southern Distlict of Alabama, Southern

    Division, the defendant,

                                               xrul,u   RUAN, M.D.,

    aided and abetted by othels, both known and unknown to the Grand July, did knowingly,

    intentionally, and unlawfully distribute the fbllowing Contlolled Substance:

                   A  rnixture and substance containing a detectable amount of
                   Oxyrnorphone, a Schedule II Controlled Substance, under the
                   brand name Opana,

    for no legitimate medical purpose, and outside the usual course of professional plactice, to   an

    individual identified herein   as   D.W.

             97.   In violation of Title 21, United States Code, Section 8a1(aX1) and Title        18,


    United States Code, Section 2.

             98.   The use of the prescribed substance resulted in death and serious bodily injury to

    D.W., thus the penalty provisions set out in Title 21, United States Code, Section 841(bX1XC)

    apply,




                                                         24
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 109
                                                Filed 04/28/16 Pageof25
                                                                     142ofPageID:
                                                                          51      3307



                                                    COUNT TWELVE

             99. The Grand Jury incorporates numbered                     paragraphs   l-52 of this Second
    Superseding Indictment as      if fully   set   forlh herein.

             100.   On or about October 10, 2012, in the Southem District of Alabarna, Southern

    Division the defèndant,

                                                xrul,u      RUAN, M.D.,

    aided and abetted by others, both known and unknown to the Grand Jury, did knowingly,

    intentionally, and unlawfully distribute the following Controlled Substance:

                    (1) A mixture and substance containing a detectable amount of
                    Morphine Sulfate, a Schedule II Controlled Substance, under the
                    brand name MS-Contin,

    for no legitimate medical purpose, and outside the usual course of professional plactice, to          an

    individual identified herein   as J,B.


             i01. In violation of Title 21, United States Code, Section 8a1(aX1)              and Title 18,

    United States Code, Section 2.

             102.   The use of the presclibed substances resulted in death and serious bodily injuly to

    J.B, thus the penalty provisions set out in Title 21, United States Code, Section 841(bX1XC)

    apply.

                                                COUNT THIRTEEN

             103. The Grand Jury incorporates                   numbered paragraphs    I-52 of this   Second

    Superseding Indictment as if fully set forth herein.

             104.   On ol about Malch 5 and Malch 11,2015, in the Southern District of Alabama,

    Southern Division, the defendant,

                                      JOHN PATRICK COUCH, M.D.,




                                                              25
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 110
                                                Filed 04/28/16 Pageof26
                                                                     142ofPageID:
                                                                          51      3308



    aided and abetted by others, both known and unknown to the Grand Jury, did knowingly,

    intentionally, and unlawfully distribute the following Controlled Substances:

                    (1)   A mixture and substance containing a detectable         amount of
                    Oxycodone Hydrochloride,         a Schedule II Controlled     Substance,
                    under the brand name Roxicodone;

                    (2) A mixture and substance containing a detectable amount of
                    Oxycodone, a Schedule II Controlled Substance, under the brand
                    name OxyContin,

    for no legitirnate medical purpose, and outside the usual course of professional plactice, to     an

    individual identified herein   as   K.D.

             105. In violation of Title        21, United States Code, Section 8a1(a)(1), and Title   18,


    United States Code, Section 2.

             i06.   The use of the plescribed substances resulted in death and serious bodily injury to

    K.D,, thus the penalty provisions set out in Title 21, United States Code, Section 841(bXlXEXi)

    apply.

                                               COUNT FOURTEEN

             I07. The Grand Jury incorporates numbeled paragraphs I-52 of this Second
    Supelseding Indictment as if firlly set forth herein.

             108, On or about March 18 and 31,2014, in the Southern Distlict of Alabama,
    Southern Division, the defendant,

                                        JOHN PATRICK COUCH, M.D.,

    aided and abetted by others, both known and unknown to the Grand Jury, did knowingly,

    intentionally, and unlawfully distribute the following Controlled Substances:

                    (1) A mixture and substance containing a detectable amount of
                          Oxymorphone, a Schedule      Ii   Controlled Substance, and




                                                        26
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 111
                                                Filed 04/28/16 Pageof27
                                                                     142ofPageID:
                                                                          51      3309



                      (2)   A rnixture and substance containing a detectable arnount of
                            Morphine Sulfate instant Release, a Schedule Il Controlled
                            Substance.

    fol no legitimate medical purpose, and outside the usual course of professional practice, to   an

    inclividual identified herein as P.C.

             109, In violation of Title      21, United States Code, Section 8a1(aX1) and Title    18,


    United States Code, Section 2.

             110, The use of the presclibed substances resulted in death and selious bodily injury to
    P.C., tlrus the penalty plovisions set out in Title 21, Uniled States Code, Section 841(lrxlXC)

    apply.

                                              COUNT FIFTEBN

             11   1. The Grand Jury incorporates nurnbered paragraphs l-52 of this Second
    Supelseding Indictment as if fully set forlh helein.

             112.    Beginning during, or at least in,2011, and continuing tlu'ough May 20,2015,in

    the Southern District of Alabama, Southern Division, and elsewhere, the defendarfs,

                                          JOI{N PATRICK COUCH, M.D. and
                                                 XIULU RUAN, M.D.,

    did knowingly, willfully, and unlawfully combine, conspire, confedelate, and agree with each

    other, and with othels, both known and unknown to the Grand Jury, to commit celtain offenses

    against the United States, to wit:

             to knowingly and willfully execute, and attempt to execute a scheme and
             artif,rce to defi'aud a healthcale benefits program, and to obtain, by rneans
             of false and fraudulent pretenses, representations, and promises, money
             and property owned by, and under the custody and control of, a healthcare
             benefits program in connection with the delivery of and payment for
             healthcare benefits, items, and services, in violation of Title 18, United
             States Code, Section 1347(a).




                                                      27
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 112
                                                Filed 04/28/16 Pageof28
                                                                     142ofPageID:
                                                                          51      3310



                                     On¡ncrrvn oF     THE   CoNspln¡,cv

            113.   The objective of the conspilacy was to unlawfully increase, through false and

    fraudulerf lnanners, means, and pletenses, the reimbursements leceived by PPSA and C&R

    Pharmacy from private, state, and fedelal healthcare beneFrts prograns.

                                 M¿.NNBR AND MEANS oF THE CoNsptR¿rcv

            114.   The manner and means used to achieve this objective included, but weLe not

    limited to, the following:

                   A.      Billing patients' insurance providels for Controlled Substances that were

               not prescribed fol a legitirnate medical pulpose or were prescribed outside the usual

               couÍse of plofessional practice;

                   B,      Submitting false, fi'audulent, and materially misleading medical

               information to patients' insurance providers fbr the purpose of getting their insurance

               providers to pay for extremely dangelous and expensive TIRF drugs;

                   C.      Running and then billing patients' insurance providers for various lab

               tests, including urine drug screens, for no legitimate medical purpose and outside the

               usual course of professional practice;

                   D,      Falsely and fraudulently billing patients' insurance providers   fol office
               visits using a physician's national provider identifiel nurnber, when the pþsician did

               not see, treat, ol render any service to the patient.

            115. All in violation   of Title 18, United States Code, Section 1349.

                                            COUNT SIXTEEN

            116. The Grand Jury incorporates            numbered paragraphs    I-52 of this Second
    Superseding Indictment u, if fully set forth herein.




                                                      28
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 113
                                                Filed 04/28/16 Pageof29
                                                                     142ofPageID:
                                                                          51      3311



            I17.    From in or about March 5,2011, and continuing through in or aboutMay 20,

    2015, in the Southern District of Alabama, Southern Division, and elsewhere, the defendants,

                                  JOHN PATRICK COUCH, M.D. and
                                        XIULU RUAN, M.D.,

    did knowingly, willfully, and unlawfully combine, conspire, confederate, and agree together witli

    each other, and with co-conspirators    "M.D." and Christopher Manfuso, neither of wirorn           are

    named defendants herein, and other persons, both known and unknown to the Grand Jury, to

    commit certain offenses against the United States, to-wit:

                    to knowingly and willfully offer, pay, solicit, and receive any
                    remuneration (including any kickback, bribe, or rebate), directly or
                    indirectly, overtly or covertly, in cash or in kind in leturn for
                    refelling an individual to a person for the firnishing or alranging
                    for the furnishing of any item or service fol which payment may be
                    made in whole ol in part under a Fedelal health care program, and
                    in return for purchasing, leasing, ordering, and arranging for or
                    lecommending pulchasing, leasing, and ordering any good,
                    facility, seLvice, or item for which payment may be made in whole
                    ol in palt under a Fedelal health care program. In violation of Title
                    42,United States Code, Section l320a-7b(b).

                                     Ou.lrcrrvn   oF THE CoNsprRrcv

            118, The objective of the conspiracy          was for RUAN and COUCH to unlawfully

    receive illegal kickbacks as an inducement and            in   exchange   fol   lefemals   of   workels

    compensation patients.

                               MINNBR AND MEANS oF THE CoNsptRlcv

            I19.    Industrial Pharmaceuticals Management ("IPM"), owned by co-conspilator M.D.,

    was   a California-based compally that specialized in          establishing and managing in-house

    dispensaries   in rredical clinics that treated wolkers compensation ("Vy'C") patients. Once          a


    contract was signed allowing IPM        to   manage the in-house dispensary,      IPM supplied      the

    dispensary with drugs and plovided doctors with potential formularies. To induce and in




                                                     29
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 114
                                                Filed 04/28/16 Pageof30
                                                                     142ofPageID:
                                                                          51      3312



    exchange   for doctors' in-house dispensing business, there were tirnes tliat IPM paid celtain

    doctors large sums of rnoney in the form of monthly "guarantees."

            I20.    In March 2011, RUAN and COUCH entered into contracts with IPM, wheleby

    IPM agleed to manage a WC dispensary within PPSA. These contracts were signed by            co-

    conspirator    M.D.   Christopher Manfuso was the legional manager who ovelsaw the IPM

    dispensary at PPSA.

            l2l.    To induce RUAN and COUCH to sign these contracts, IPM offered to pay

    RUAN and COUCH monthly guaranteed payments of $45,000.00 and $18,000.00, respectively.

    A   second contract between IPM and RUAN increased his gualantee to $53,000.00 per month.

    Once the contracts were signed, these guaranteed payments corfinued to be made each month in

    exchange fbr RUAN and COUCH leferring their WC patients to the IPM dispensary within

    PPSA.

                                                                                               'WC
            I22.    In December 2013, Manfuso left the employment of IPM and formed a new

    dispensary company called Comprehensive RX Management          ("CRM"). When   he formed CRM,

    Manfuso purchased some of IPM's customer accounts, including the accounts of RUAN and

    COUCH, The kickback payments in      exchange for WC patient referrals continued with   RUAN's

    payments incleasing up to $80,000.00 pel month.

            123.    Between May 24,    20II   and January 21, 2015, IPM and later CRM paid

    5864,770.41 to COUCH and 5L,765,132.46 to RUAN to induce, and in exchange for, RUAN

    and COUCH referring their WC patients to the IPM dispensary.

            124.    The kickback payments made by IPM, and later CRM, were not paid to PPSA.

    Rather, the monthly "guarantees" were paid         to   separate personal and business accounts

    controlled by RUAN and COUCFI.




                                                  30
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 115
                                                Filed 04/28/16 Pageof31
                                                                     142ofPageID:
                                                                          51      3313



            125. RUAN      and COUCH leceived a combined 52,629,902.87,                in their personal
    capacify, as an inducement and in exchange for WC patient referrals.

                                                     Ovnnr Acrs

           126.    On ol about September 20, 2012, COUCH received a check numbered 11667,

    payable to John Patrick Couch, M.D,, from iPM, in the amount of $38,543.70.

           I27.    On or about February 25, 2013, RUAN received a check numbered 12649,

    payable to Ruan Conrpanies,LLC, from IPM, in the amount of $53,000.00.

           128.    On or about September 18,2013, COUCH received a check numbered 13570,

    payable to Physicians Compounding Solutions, LLC, fi'om IPM, in the amount of $21,860.95.

           129.    On or about August 15,2014, COUCH received a check number 1280, payable to

    Physicians Compounding Solutions, LLC, from CRM, in the amount of $33,020.85.

           130. On ol about November                 18, 2014, RUAN received a check numbered 1452,

    payable to Ruan Companies,LLC, from CRM, in the amount of $80,000,00.

           131.    On or about January 21,2015, RUAN received a check numbered i555, payable

    to Ruan Companies,LI"C, from CRM, in the amount of $75,000.00.

           132. All in violation of Title 18, United States Code, Section 371.
                                            COUNT SEVENTEEN

           I33. The Grand Jury incorporates                  numbered palagraphs   l-52 of this Second
    Superseding Indictment as if   fully   set   forth helein.

           I34.   From in or about August 2012, and continuing through May 20,2015, in the

    Southeln District of Alabarna, Southern Division, and elsewhere, the defendants,

                                   JOHN PATRICK COUCH, M.D. and
                                         XIULU RUAN, M.D.,

   did knowingly, willfully, and unlawfully combine, conspire, confederate, and agree with         each




                                                           31
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 116
                                                Filed 04/28/16 Pageof32
                                                                     142ofPageID:
                                                                          51      3314




    other, with co-conspirator Natalie Perhacs, who is not named as a defendant herein, and with

    other persons, both known and unknown to the Grand Jury, to commit certain offenses against

   the United States to- wit:

                   to knowingly and willfully offer, pay, solicit, and receive      any
                   remuneration (including any kickback, bribe, or rebate), directly or
                   indirectly, overtly or covertly, in cash or in kind in return for
                   referring an individual to a person for the furnishing or arranging
                   for the furnishing of any item or service for which payment may be
                   made in whole or in part under a Federal health care program, and
                   in return for purchasing, leasing, ordering, and arranging for or
                   recommending purchasing, leasing, and ordering any good,
                   facility, service, or item for which payment may be made in whole
                   or in part under a Federal health care program. In violation of Title
                   42,Untted States Code, Section l320a-7b(b).

                                    Os.IBcrIVn oF THE CoNsprRlcv

            135.   The objective of the conspiracy was the unlawful payment to and receipt of illegal

   kickbacks by RUAN and COUCH as an inducement and in exchange for their prescribing of the

   TIRF drug Subsys to patients at PPSA.

                                MINNnR AND MEANS oF THE CoNsprRrcv

            136. In January 2012, the FDA approved a new TIRF             drug under the brand name

   Subsys. Subsys was manufactured by Insys Therapeutics, Inc.

            137.   The only FDA-approved indication for Subsys was for the "management of

   breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

   around-the-clock opioid therapy for their underlying persistent cancer pain." Subsys is rnarketed

   in   single-dose spray bottles   in   strengths   of   100mcg, 200mcg, 400mcg, 600mcg, 800rncg,

   l200mcg, and 1600mcg.

           138.    Due to both the extrerne dangers and expense          of   Subsys, many healthcare

   providers required prior approval before they would reimburse               for a patient's Subsys



                                                      32
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 117
                                                Filed 04/28/16 Pageof33
                                                                     142ofPageID:
                                                                          51      3315



    other, with co-conspitator Natalie Perhacs, who is not named as a defendant herein, and with

    other persons, both known and unknown to the Gland Jury, to commit certain offenses against

    the United States to- wit:

                    to knowingly and willfully offèr, pay, solicit, and leceive any
                    remunelation (including any kickback, bribe, or rebate), directly or
                    indilectly, overtly or covertly, in cash ol in kind in return for
                    refen'ing an individual to a person for the furnishing or arranging
                    for the furnishing of any item ol service for which payment nay be
                    made in whole or in palt under a Federal health care progratn, and
                    in letuln fol purchasing, leasing, oldering, and arranging fol or'
                    recommending pulchasing, leasing, and ordering any good,
                    facility, service, ol item for which payment may be made in whole
                    or in part under a Federal health care program. In violation of Title
                    42,United States Code, Section I320a-7b(b).

                                     OsJpcrlvn oF TI{E CoNsprnncv

             135, The objective of the conspiracy      was the unlawful payrnent to and receipt of illegal

    kickbacks by RUAN and COUCH as an inducement and in exchange fol their presclibing of the

    TiRF dlug Subsys to patients at PPSA,

                                 M,tNNrn AND MEANS oF         Tr'rE CoNsplR¿.cv


             136.   InJanuary 2012, the FDA apploved a new TIRF drug under the brand rlame

    Subsys. Subsys was manufàctuled by insys Therapeutics, Inc.

             137. The only FDA-approved          indictation   fol   Subsys was f'or the "management of

    breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

    around-the-clock opioid therapy for theil underlying pelsistent cancer pain." Subsys is marketed

    in   single-dose spray bottles   in   strengths   of   100mcg,200rncg,400mcg,600rncg,800mcg,

    1200mcg, and 1600mcg.

             138. Due to both the extreme dangels and expense of                  Subsys, ma11y healthcale

    providers requiled    plior approval before they would            reimburse    for a patient's Subsys



                                                       32
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 118
                                                Filed 04/28/16 Pageof34
                                                                     142ofPageID:
                                                                          51      3316



    prescription.

             139.    Starting in or about Aplil2012, and continuing up to May 20,2015, RUAN ancl

    COUCH wlote thousands of prescliptions for Subsys, nearly all of which went to PPSA patients

    who did not have cancer.

             140. A vast majority      of these prescriptions for Subsys were filled at C&R Pharmacy,

    which was owned by RUAN and COUCH.

             141. By early 2013, RUAN and COUCH had become two of the top ten lalgest
    volume prescribers of Subsys in the entire nation.

             142. In Aplil   2013, insys Therapeutics hired Natalie Pelhacs to be the Subsys drug

    representative   for RUAN and COUCH. Perhacs's commissions wel'e tied to the amount of

    Subsys   RUAN and COUCH plescribed to their patients. During the 25-montl-r period between

    Aplil 2013 and May 2015,Insys Therapeutics paid       Perhacs over f1700,000.00.

             143. One of Pelhacs's roles as the representative handling RUAN arid COUCH was to
    set up speaker engagements during which RUAN and COUCH were to present information

    about Subsys to other potential presclibers of the       dlug.   Pelhacs attended these speaking

    engagements on behalf of   Insys. However, on many occasions, the speaking engagements were

    only attended by, RUAN and COUCH, PPSA employees, and Insys employees.

             I44.    Between August 2012 and May 2015, Insys paid RUAN and COUCH                    a


    combined total in excess of   $1   15,000.00. While this money was ostensibly paid for "speaking

    fees," it was actually paid to induce, and in exchange for, RUAN and COUCH prescribing high

    volumes of Subsys.

                                                OvrRr Acrs

             I45.    On or about March 1,2013, RUAN received check number 10479, payable to




                                                     J3
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 119
                                                Filed 04/28/16 Pageof35
                                                                     142ofPageID:
                                                                          51      3317



    Xiulu Ruan, in the amount of $2,400.00.

            146.     On or about }i4ay 9,2013, COUCH leceived check number'11090, payable to

    John Patrick Couch, in the amount of $3,200.00,

            147.     On or about February 13,2014, COUCH received check number 1920, payable

    to John Patlick Couch 1099, in the amount of $1,600.00.

            148.     On or about May 1, 2014, RUAN received check number 3057, payable to Xiulu

    Ruan   XLR Propefties, LLC., in the arnount of $6,000.00.

            I49.     On ol about October 31,2014, COUCH received check numbel 5091, payable to

    John Patlick Couch 1099, in the amount of $3,750.00.

            150.     On or about November 14,2014, RUAN leceived check numbet'5390, payable to

    Xiulu Ruan XLR Propefiies, LLC., in the amount of $3,750.00.

            151, All in violation of Title 18, United States Code, Section 371.
                                           COUNT EIGHTEEN

            152, The Grand July          incorporates numbered paragraphs      l-52 of this Second
    Supelseding Indictment as if fully set forth herein.

            153.     From in or about September 2014, and continuing through in or about February

    2015, in the Southern District of Alabama, Southern Division, and elsewheLe, the clefendants,

                                   JOHN PATRICK COUCH, M.D. and
                            .            XIULU RUAN, M.D.,

    did knowingly, willfr"rlly, and unlawfully combine, conspire, confederate, aud agree ivith   each

    other', and   with other persons, both known and unknown to the Grand Jury, to commit ceftain

    offenses against the United States to-wit:

                     to knowingly and willfully solicit and receive any remuneration
                     (including any kickback, bribe, ol rebate), dilectly or indirectly,
                     oveltly ol covertly, in cash or in kind in retum for referring an



                                                     34
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 120
                                                Filed 04/28/16 Pageof36
                                                                     142ofPageID:
                                                                          51      3318



                    individual to a person for the fuinishing or alranging for the
                    furnishing of any item or selvice for which payment may be made
                    in whole ol in part under a Federal health care program, and in
                    return for purchasing, leasing, ordering, and arranging for or
                    recommending pulchasing, leasing, and ordeling any good,
                    facility, service, ol item for which payment may be made in whole
                    ol in part under a Federal health care program. In violation of Title
                    42,United States Code, Section 1320a-7b(b).

                                     Os¡ncrrvB oF THE CoNsprnncv

            154. The objective of the conspiracy     lvas the unlawful receipt of illegal kickbacks by

    RUAN and COUCH, through C&R Pharmacy, as an inducement and in exchange for                     their'

    prescribing of the TIRF dlug Abstral to patients at PPSA.

                               MINNBR AND MEANS oF THE CoNsprRncv

            155. In January 2017, the FDA        approved a new TIRF drug under the bland name

    Abstral, Duling the tirne period alleged in this count, Abstral was manufactured by          Galena

    Biopharma, Inc.

            156.    The only FDA-approved indication for Abstral was for the "rnanagement of

    bleakthrough pain in cancer patients 18 years of age and older who are ah'eady receiving, and

    who are tolerant to, opioid therapy for their underlying persistent cancer pain." Abstt'al was

    marketed as a dissolvable oral tablet in dosage strengths of 1O0rncg,200mcg,300mcg, 400rncg,

    600mcg, and 800mcg.

            157. Due to both the extreme dangels          and expense    of Abstral, many healthcare
    providers required prior approval before they would reimburse             for a   patierrt's Abstral

    prescliption.

            158.    RUAN and COUCH began prescribing Abstlal in early 2011. I{owever, they          clid

    this very sparingly until October 2073.

            159.    Begiruring in the 4th quarter of 2013, RUAN and COUCH went fiom prescribing




                                                     35
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 121
                                                Filed 04/28/16 Pageof37
                                                                     142ofPageID:
                                                                          51      3319



    a fe\ / hundred micrograms of Abstlal per month to plesclibing millions of micrograms of

    Abstral per month. This meteoric lise in RUAN and COUCH prescribing Abstral coincided

    with each doctor purchasing approxirnately $800,000.00 of stock in Abstral's manufacturer,

    Galena Biopharma. After buying a cornbined total of approximately $1,600,000.00 in Galena

    stock, RUAN and COUCH quickly became the Number One and Nurnber Two prescribers,

    lespectively, of Abstral in the entire United States.

             160. Between    the 4th quartel of 2013 though the 4th quarter of 2014, apploximately

    30o/o   of all Abstral prescriptions written in the entire nation were written by RUAN          and

    COUCH, RUAN, alone, accounted for approximately 1 out of every 5 Abstral plescriptions

    wlitten duling this time period. Nearly all of the prescriptions RUAN and COUCH wlote           fcrr

    Abstral wele written off-label ftrl patients who did not have "underlying persistent cancel pain."

             161.   Despite leading the nation in Abstral plescribing in2014, RUAN and COUCH

    dlastically cut back the number of prescriptions they wrote between April and September' 2014.

    This dip from over 2,000,000 micrograms per month to less than 1,000,000 coincided with              a


    dramatic drop in the price of Galena stock.

             162.   On or about October 1,2074, after foul straight months in which neither RUAN

    nor COUCH presclibed mole than 1;000,000 rnicrograms of Abstlal, Galena enteled into                 a


    rebate agreement with C&R Phalmacy whereby, Galena would pay a scaled rebate based on the

    volume of Abstral purchased by C&R Pharrnacy. C&R Pharmacy was owned by RUAN and

    COUCH, and almost exclusively fìlled prescriptions wlitten by RUAN and COUCH.

             163. Immediately aftel entering into the rebate agreement, RUAN             and COUCH

    lesumed prescribing lalge volumes of Abstral.

             164. Theleafter, in Febluary 2015, C&R Pharmacy        received a payment of 597,924,A0




                                                     36
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 122
                                                Filed 04/28/16 Pageof38
                                                                     142ofPageID:
                                                                          51      3320



    as a rebate based on the volume of Abstlal purchased by the phannacy.

                                                 Ovnnr Acrs

            165. On or about October 1,2014, C&R Pharmacy, which is joiritly owned by RUAN
    and COUCH, entered into a rebate agreement with Galena Biophalma.

            166.    On or about February 78,2015, Galena Biopharma executed a wire ü'ansfer in the

    anrount of $97,924.00 to the C&R Pharmacy bank account ending in x7003.

            167. All in violation of Title 18, United States Code, Section 371.


                                               COUNT NINETEEN

            168. The Gland Jury incorporates number paragraphs l-52 of this Second Superseding
    Indictment as if fully set forth helein.

            169. From on or about January 1,2071 through in or about May 20,2015, in the
    Southern District of Alabarna, Southem Division, and elsewhere, the defendants,

                                  JOHN PATRICK COUCH, M.D. and
                                        XIULU RUAN, M.D.,

    did conspire with one anothel and others, both known and unknown to the Grand Jury, including

    co-conspirators Natalie Perhacs, Justin Thomas Palmer, and Bridgette Parker, none of whom are

    named as defendants herein, to execute and attempt to execute a scheme and artihce to defi'aud,

    described below, and     for obtaining money and property by means of false and fraudulent

    pretenses, representations, and promises,    to wit: (1) V/ire Fraud in violation of Title 18, United

    States Code, Section 7343, and (2) Mail Fraud          in violation of Title 18, United States Code,

    Section 1341.

                                        On.rncrlvr oF THE CoNsplRncy

            I70.    The objects of the conspiracy, among others, were to procure payments from



                                                      a-
                                                      JI
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 123
                                                Filed 04/28/16 Pageof39
                                                                     142ofPageID:
                                                                          51      3321



    healthcare providers       to which PPSA and the defendants were not entitled by false
                                                                                                     'Workels
    replesentations; and     to procure payments fbr dispensing Contlolled         Substances   to

    Compensation patients, which Controlled Substances were selected because                of the higher

    reimbursable to the defendants lathel than fol the needs of the patient.

                                   M¿.NNIN AND MEANS OF THE COT.ISPTRICY

                l7l.   The defendants COUCH and RUAN set up and maintained an online PPSA

    account with Blue Cross/Blue Shield ("BC/BS"), and other healthcare providers, so as to

    electronically submit medical clairns and so as to be reimbulsed electronically by BC/BS, and

    other healthcare providers.

                I72.   Members     of the conspiracy, both known and unknown to the Grand Jury,
    fi'audulently subrnitted claims for patient visits with COUCH ol RUAN, which had, in fact, been

    patient visits with a PPSA Physician Extender', rather than a doctol. The reirnbursements for this

    "up-coding" of seLvices resulted in PPSA being paid approximately      300lo   more per doctor visit by

    BCBS, and other healthcare providers, than the payment to which PPSA and the doctors were

    entitled.

                I73.   RUAN would verify by e-mail with co-conspirator Manfuso, who is not named           as


    a defendant herein; who worked for IPM and subsequently owned CRM, and who did not                 live in

    the State of Alabama, which Controlled Substances lesulted in higher reimbursables to PPSA

    and the defendants and, based on that fact, RUAN requested and ordered those Controlled

    Substances     to be delivered to PPSA's dispensary at the PPSA Springhill Avenue location in

    Mobile, Alabama.

                17.t. Controlled   Substances were delivered to the PPSA   Splinghill Avenue location in

    Mobile, Alabama, by a commercial interstate carrier, to include but not limited to FedEx, and the




                                                      38
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 124
                                                Filed 04/28/16 Pageof40
                                                                     142ofPageID:
                                                                          51      3322



    United States Postal Service. Thereafter', RUAN and COUCH and othel members of the

    conspiracy, would dispense the Controlled Substances based on the false representation that the

    Contlolled Substances, with liigher reirnbursables, were the medications necessaly to treat the
    'Worker'
               s Compensation patient.

               I75.   RUAN and COUCH were paid an agreed upon monthly amount fi'orn IPM, and

    subsequently frorn CRM, for dispensing the Controlled Substances. These rnonthly checks were

    delivered to RUAN and COUCH by an interstate commercial camier.

               176. In carrying out theil scherne, members of the conspiracy       would   Lrse   ol cause to   be

    used commelcial interstate carriers and the United States Postal Service, and would use or callse

    to be used interstate wire communications, that is e-mails and telephone calls, to be used for

    other purposes in furtherance of said scheme and arlifìce to deflaud.

               177.   Specifically, as part of said conspiracy, members of the conspiracy, both known

    and unknown to the Grand Jury, fraudulently procured electronic payment from BCBS, and othel

    healthcare providers, to which they were not entitled. The submission of bills to BCBS and the

    payrnent fì'om BCBS caused wire transmissions, to include e-mails, and electronic wire transfers,

    to be sent to and from the state of Alabama to places outside the state of Alabama, to include the

    Southern District of Alabama.

           I78.       Perhacs and others aided     RUAN and COUCH in subrnitting fàlse, fiaudulent, and

    materially rnisleading documentation           to patients'   insurance ploviders   in an effort to get
    reimbursed for the off-label prescribing of dangerous and expensive TIRF cancer drugs.

           ll9.       All in violation of Title   18, United States Code, Section 1349.

                                                  COUNT TWENTY

           180. The Grand Jury incorporates                numbeled paragraphs 1,-52        of this Second



                                                          39
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 125
                                                Filed 04/28/16 Pageof41
                                                                     142ofPageID:
                                                                          51      3323



    Superseding Indictrnent as if   fully   set forth herein.

            181. From on or about or about March                5, 2011, thlough in ol about li4ay 20, 2075, in

    the Southern District of Alabarna, Southern Division, and elsewhere, the defendant,

                                              XIULU RUAN, M.D.,

    aided and abetted by Chlistopher Manfuso, who is not named as a defendant helein, ancl by

    others, both known and unknown to the Gland Jury, did knowingly conspile, confèderate, and

    agree with other persons, both known and unknown to the Grand Jury, to commit an oflènse

    against the United States, in violation of Title 18, United States Code, Section 1957, to wit: to

    knowingly engage and attempt to engage, in monetary tlansactions by, through and to a hnancial

    institution, affecting interstate and foleign comlnerce, in criminally clelived ploperty of a value

    greater than $10,000, that is, alnong other means and methods, transfelring funds from bank

    accounts   to othel individuals by wile transfèrs,           such property having been derived from a

    specified unlawful activity, that is, violations of and conspilacies to violate Title 18, United

    States Code, Section 1349 (conspiracy to commithealthcare fraud), and Section 371 (conspiracy

    to violate the Anti-Kickback Statute); and Title 2I,United States Code, Section 846 (conspiracy

    to distribute Controlled Substances).

           182. In violation of Title 18, United States Code, Section            1956(h).

                          COUNTS TWENTY-ONE AND T\ryENTY-T\ryO

           183. The Gland Jury incorporates                 numbeled paragraphs        l-52 of this Second
    Supelseding Indictment as if    filly   set forth herein.

           184. On or about the dates set forth below, in the Southern District of Alabama,
    Southem Division, the defendant,

                                              XIULU RUAN, M.D.,




                                                          40
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 126
                                                Filed 04/28/16 Pageof42
                                                                     142ofPageID:
                                                                          51      3324



    aided and abetted by others, both known and unknown to the Grand Jury, knowingly engaged

    and attempted to engage in the following monetary transactions by, through and to a financial

    institution, affecting interstate or foreign commerce, in crirninally derived ploperty of a value

    greater than $10,000; that is the deposit, withdrawal, transfer, and exchange   of U,S. cunency,

    funds, ol monetaly instrurnents, such property having been derived tì'om a specified unlawful

    activity, namely violations of and conspiracies to violate Title 18, United States Code, Section

    1349(conspilacy to commit healthcare fraud), and 371(conspiracy to violate the anti-kickback

    statutes); and Title 21, United States Code, Section 846 (conspilacy    to distribute Controlled

    Substances).

            185. With respect to Counts Twenty-One         and Twenty-Two set forth below, RUAN

    caused funds    to be wired fiorn the bank accounts identifìed below to the individuals and   the

    accounts listed in the "Recipient" column.

      Count           Date            Originating Financial             Recipient            Amount
                                    Institution and Account
    TWENTY         0811412014    Wire transfèr from State Bank    JPMorgan Chase Bank,      sr24,355.87
    -ONE                         & Trust Acct. ending 5553, in    Acct. ending9273,
                                 the name of XLR Exotic           Dallas, Texas
                                 Autos LLC
                                 'Wire
    TV/ENTY        091261201,4         tlansfbl from State Bank   Comerica Bank Acct. #    $ 1 10,000.00
    -TWO                         & Trust Acct. ending 5553, in    ending 7629,ïan
                                 the name of XLR Exotic           Diego, California
                                 Autos LLC

           186. All in violation of Title 18, United States Code, Section 1957 and 2(a).
                                           FORFEITURE NOTICES

           Pursuant to Rule 32.2(a), Fed. R. Crim. P., the allegations contained     in   Counts One

   through Twenti,-Jv¿o of this Second Supelseding Indictrnent are hereby repeated, r'ealleged, and

    incorporated by reference herein as though fully set forth at length for the purpose of alleging

   forfeiture.




                                                    41
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 127
                                                Filed 04/28/16 Pageof43
                                                                     142ofPageID:
                                                                          51      3325



                                   RtcxBronnrNc Fonrurunn (CouNr               O¡qn)
                                            (RICO Cousrln,rcv)

             The defer:rdants, JOHN PATRICK COUCH and XIULU RUAN, are hereby notihed

    that, upon conviction of the violation of Title 18, United States Code, Section 7962, as charged

    in Count One of this Second Superseding Indictment, the defendants shall folfeit, pursuant                1o


    Title 18, United States Code, Section 1963:

             Ð         All   intelests acquired and maintained     in violation of Title 18, United
    States Code, Section 1962;

             b)        All interests in, securities of, clairns against,   and property and contractual

    rights   of any kind affording a source of           influence over, the enterprise named and
    desclibed herein which the defendant established, operated, controlled, conducted, and
    participated in the conduct of, in violation of Title 18, United States Code, Section 1962;
    and

             c)        All property constituting    and derived from proceeds obtained, directly and

    indirectly, from racketeering activity in violation of Title 18, Uriited States Code, Section
    1962.
             The property subject to folfeiture to the United States pursuant to Title 18, United States

    Code, Section 1963(a)(1), (a)(2)(A)         -   (D), (aX3), and Title 21, United States Code, Section
    853(a)(3), includes, but is not lirnited to, the following assets:
                  A. XIULU RUAN's Alabarna Medical License, number MD25262;
                  B. JOHN PATRICK COUCH's Alabama Medical License, nurnbel                     MD20444:
                  C. JOHN PATRICK COUCH's                Georgia Medical License, number 42552;
                  D. JOHN PATRICK COUCH's California Medical                   License, number 82209;
                  E. A    sum   of money in the amount of at least $40,000,000.00 in United               States

   currency, representing the total amount of proceeds obtained by the defendants, as a result of
   theil violation of Title 18, United States Code, Section 1962;
                  F.   The contents of the accounts and funds associated with PPSA and C&R Pharmacy
   as listed on Page 49,

                  G. The contents of the accounts      associated with   RUAN    as listed on Page 49-50.

                  H,   The contents of the accounts associated \¡/ith COUCH as listed on Page 49-50.



                                                          42
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 128
                                                Filed 04/28/16 Pageof44
                                                                     142ofPageID:
                                                                          51      3326



                L    The vehicles associatecl with RUAN, as listed on Page 50.
                J.   The vehicles associated with COUCH, as listed on Page 50.
                K. The leal property associated with RUAN,           as listed on Page 51.

                L.   The leal property associated with COUCH, as listed on Page 51.
            All pulsuant to Title 18, United States Code, Sections            1963(a)(l), (a)(2)(A)-(D), and

    (aX3), and Title 21, United States Code, Section 853(aX3).

      CoNsprR,rcy ro DrsrRrsurE AND DrspnNsr Fonrprrunp (Ç_qutrs- Tlvg rgngq,s¡r f'oun)
      Aun DrsrnrBurroN on n CoNTRoLLED SunstA¡Lcn lCouNts FryplunquçB FouBTEEN)

            The allegations contained in Counts Two through Fourteen of this Second Supelseding

    Indictment are heleby re-alleged and incorporated by refblence              fol the purpose of alleging
    folfeitule pursuant to Title 21, United States Code, Section 853(a)(1) and (a)(2).

            Upon conviction of an offense as set forth in Counts Two tlirough Foutteen of this

    Second Superseding Indictment, the defendants JOHN PATRICI( COUCH and XIULU

    RUAN shall forlèit to the United         States   of Arnerica, pursuant to Title 21, United States Code,

    Section 853(a)(1) and (a)(2), any property, real or personal, which constitutes or is derived fi'om

    any proceeds the defendants COUCH and RUAN, obtained, directly ol inclirectly, as the lesult

    of such violation(s), and any property used, or intended to be used, in any manner or palt, to

    commit, or to facilitate the commission of, such violation(s). The ploperty to be forfeited

    includes, but is not lirnited to, the following:

               A. XIULU RUAN's Alabama Medical License, number MD25262;
               B. JOHN PATRICK COUCH's Alabama Medical License, numbel MD20444;
               C. JOHN PATRICK COUCH's                    Georgia Medical License, number 42552;
               D, JOI{N PATRICK COUCH's Califolnia Medical                   License, number 82209;
              E. A money judgment against JOHN PATRICK COUCH and XIULU RUAN
   representing a surn of money equal to the proceeds the defendants obtained, dilectly or'
   indirectly, as a result of   a   violation of Title 21, U.S.C. $ 846.
               F.    The contents of the accounts associated with PPSA and C&R Pharmacy, as listed



                                                           43
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 129
                                                Filed 04/28/16 Pageof45
                                                                     142ofPageID:
                                                                          51      3327



            on Page 49.

                G, The contents of the accounts    associated with   RUAN,    as listed on Page 49-50.

                H.   The contents of the accounts associated with COUCH, as listed on Page 49-50
                I.   The vehicles associated with RUAN, as listed on Page 50.
                J.   The vehicles associated with COUCH, as listed on Page 50.
                K. T'he real property associated with RUAN,        as listed on Page 51,

                L.   The leal property associated with COUCH, as listed on Page 51.


    All pursuant to Title 21, United   States Code, Sections 853(a)(1) and (a)(2).


                     CoNsplucv ro VrolATE ANTr-Krcxe,Acr( Sr.lrurn FonpnrruRn
                               CouNrs SrxrnnN Tr{RouGH Ercnr

            The allegations contained in Counts Sixteen through Eighteen are hereby lealleged and

    incorpolated by leference    fol the purpose of alleging folfèiture      pursuant to Title 18, United

    States Code, Section 981(a)(l)(C), and Title 28, United States Code, Section 2461(c).

            Upon conviction of the offense in violation of Title 18, United States Code, Section 371

    set forth in Count Sixteen, Seventeen, ol Eighteen, of this Second Superseding Indictrnent, the

    defendants, JOHN      PATRICI( COUCH and XIULU RUAN shall folfeit to the United                 States,

    pulsuant to Title 18, United States Code, Section 98i(a)(1)(C), and Title 28, United States Code,

    Section 246I(c), any propelty, real or personal, which constitutes or is delived, from proceecls

    traceable to a violation of an offense constituting specihed unlawful activity, including an act or'

    activity constituting an offense involving a Federal healthcare offense under Title i 8, United

    States Code, Section 1956(oX7XF), or a conspiracy to cornmit such an offense. The property to

    be forfeited includes, but is not limited to, the following:

                A. A money judgment against COUCH            and RUAN representing a sum of money
    equal to the proceeds the defendants obtained as a lesult of such, or ploceeds traceable to such
   violation.
                B. The contents of the accounts associated with PPSA and C&R Pharmacy, as listed



                                                      44
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 130
                                                Filed 04/28/16 Pageof46
                                                                     142ofPageID:
                                                                          51      3328



    on Page 49

                  C.   The contents of the accounts associated with RUAN, as listed on Page 49-50.
                  D.   The contents of the accourrts associated with COUCH, as listed on Page 49-50.
                  E. The vehicles   associated with RUAN, as listed on Page 50.

                  F, The vehicles   associated    with COUCH,        as listed on Page 50.

                  G. The real property associated with RUAN,           as listed on Page 51.

                  H.   The leal property associated with COUCH, as listed on Page 51.


            All   pur:suant to the provisions of   Title   18, United States Code, Section 981(a)(1)(C), and

    Title 28, United States Code, Section 2461(c).

         CoNsplnncy ro Comurr Hollru CanB Fn.¡rur FoRrnrruRr (CouNr Frrr¡BN).,tNo
          CoNsptnrcy ro CoMMIT WIRE AND MArL Fn¡,un Fonnurunn (ÇounTN-lilnropN)

            The allegations contained in Counts Fifteen and Nineteen of this Second Supelseding

    Indictrnent are heleby le-alleged and incorpolated by leference                fol the purpose of   allegirig

    forfeiture. Pursuant to the provisions of Title 18, United States Code, Section 981(a)(1)(C)             anct


    Title 28, United States Code, Section 2461(c),           if   convicted of the offenses set tbrth in Count

    Fifteen or Count Nineteen, defendants JOHN PATRICK COUCH and XIULU RUAN shall

    forfeit pt'operty, real or personal, which constitutes or is dedved fiom proceeds traceable to the

    offense, or a conspiracy to commit such offense. The property to be folfeited includes, but is

    not limited to, the following:

               A, A money judgment against JOHN PATRICK COUCH and XIULU RUAN
    representing a sunì of money equal to the ploceeds the defendants obtained, dilectly or'
    indirectly, as a result of a violation of Title 18, U,S.C. $ 1349.
                  B. The contents of the accounts associated with PPSA            and C&R Pharmacy, as listed
    on Page 49.
                  C    The contents of the accounts associated with RUAN, as listed on Page 49-50.
                  D.   The contents of the accounts associated with COUCH, as listed on Page 49-50.
                  E, The vehicles   associatecl   witli XIULU RUAN,        as listed on Page 50.




                                                           45
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 131
                                                Filed 04/28/16 Pageof47
                                                                     142ofPageID:
                                                                          51      3329



                  F.   The vehicles associated with COUCH, as listed on Page 50.

                  G. The leal ploperty    associated with RUAN, as listed on Page 51,

                  H.   The real property associated with COUCH, as listed on Page 51.


            All pulsuant to the provisions of Title 18, United States Code, Section 981(a)(1)(C),         and

    Title28, United States Code, Section 2461(c).

         CoNsptRncy To Coumrr MoNBrnRy TRANSACTToNS Irrr Pnolanry DERTvED FRoM
               SpoclnrBo UNL,qwnuL Acrrvlry FoRrnrrunn (CquNt TwENTÐ; +Url
                                              NTS TwENrv-O¡{n nuo Twcr',¡rv-Two


           Pursuant to Title 18, United States Code, Section 982(a)(1),         if   defendant   XIULU RUAN

    is convicted of Count Twenty or Count Twerfy-One or Twenty-Two, lie shall forfeit to                   the

    United States all property, real    oL personal, involvecl   in such offense(s) and all ploperty tlaceable

    to such ploperly.

           The Propelty to be forfeited includes, but is not limited to, the following:

                 A. A     money judgment against RUAN, lepresenting a sum of money equal to all
    property, real or personal, involved         in such offense(s),    and all property traceable to such
    propefty.
                 B.    The contents of the accounts associated with PPSA and C&R Pharmacy, as listed
    on Page 49.

                 C.    The contents of the accounts associated with RUAN, as listed on Page 50.
                 D,    The vehicles associated witli RUAN, as listed on Page 51.
                 E.    The real property associated with RUAN, as listed on Page 51.

           All pursuant to Title     18, United States Code, Section 982(a)(1).

                                              SunsrrrurE      ASSETS


           If any of the property     described above as being subject to forfeiture, as a lesult of any act

    or omission of the defendarfs, JOHN PATRICK COUCH and XIULU RUAN,

           (a)         canuot be located upon the exercise ofdue diligence;
           (b)         has been transferred or sold to, or deposited with, a third party;




                                                         46
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 132
                                                Filed 04/28/16 Pageof48
                                                                     142ofPageID:
                                                                          51      3330



             (c)   has been placed beyond thejurisdiction  ofthe coult;
             (d)   has been substantially diminished in value; ol
             (e)   has been commingled with othel propelty which cannot be divided without
    difflrculty;

    it is the intent of the United   States, pursuant   to Title 18, United States Code, Section 1963Qn),

    and Section 982(b)(1), Title 21, United States Code, Section 853(p), as incorporated by 28

    U,S.C. ç 246I, and Rule 32.2 Fed, R. Crirn. P,, to seek forfeiture of any other property of said

    defendants up to the value of the forfeitable property described above.



                                                        TRUE BILL


                                                                                  GRAND JURY
                                                    S                  TRICT OF ALABAMA
    KENYEN R. BROWN
    UNITED STATES ATTORNEY

    By:



    DEBORAI] A. GRIFFIN
    Assistant United States



                      J         AR
    A                S        Attorney


           M        IS
    Assistant United States Attomey
    Chiet, Climinal Division                        APRIL 2016




                                                        47
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 133
                                                Filed 04/28/16 Pageof49
                                                                     142ofPageID:
                                                                          51      3331



    The accounts and funds associated with PPSA and C&R Pharmacv:

           1. V/ells Fargo account ending inx6971, in the name of PPSA;
           2. Wells Fargo account ending xl7I9, in the name of C&R, L.L.C.;
           3, Wells Falgo account ending x7003, in the narne of C&R Pharmacy, L.L.C.;

           4.     525,595.71 from JPMorganChase check ending 2682, payable to C&R Pharmacy; and
           5. 5175,773.13 fi'om Bank of Arnerica account ending      7563, payable to C&R Pharrnacy.


    The banl< and financial accounts associated with RUAN:

           1, State Bank & Trust (hereinafter'"SB&T)        account ending in x5553, in the name of
                      XLR Exotic Autos, L.L.C.;
          2. SB&T account ending inx5264, in the naÍìe of Ruan Companies,L.L.C;
          3, SB&T account ending inx6I97 in the name of Xiulu Ruan;
          4. V/ells Fargo account ending inxI92I, in the name of XLR Propefties, L.L.C.;
          5.      Wells Fargo account ending in x72I2, in the nanìe of Physicians Weight Loss and
                     Wellness, L.L.C.;
          6. Community Bank account ending in x9013, in the name of Xiulu Ruan;
          7   .   Capital One Shalebuilder Investment Account ending in x6197 -0I in Ruan's name;
          8. Voya Financial 401K account plan ending      inx7645 in Ruan's nalne;
          9. College Counts 529 Fund,      accounts ending inx3712

           10. College Counts 529 lìund, accounts ending in x3713.

    The contents of the following accounts associated with COUCH:

           1.        Wells Falgo account ending in x0015, in Couch's nalne;
          2.         Wells Fargo account ending in x6997, in the name of Physician's
                     Compounding Solutions, L.L.C,;
          3.         Wells Fargo Account ending inx9824, in Couch's nalne;
          4.         Wells Fargo account ending     in x6989, in the narre of JPC
                     Properties, L.L.C.;
          5.         Trustmark accouut ending in x0135, in Couch's name;
          6. &,7 E-Trade Investment accounts ending inx4755 andx8497;
          8.         Voya Financial 40lK account plan# ending inx7645;



                                                    49
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 134
                                                Filed 04/28/16 Pageof50
                                                                     142ofPageID:
                                                                          51      3332



           9. &, 10. AllianzAnnuity accounts ending inx6369          and x5389;

           11.   -   13. Coliege Counts 529 Fund, accounts ending inx2423, x8641 and
                      X2406, all owned by Couch.


    The followins vehicles associated with RUAN:


           1.         Aston Marlin DB9 Volante, VIN #SCFAB02AX6GB04617'
          2.          Audi R8 Spyder VIN #V/UATNAFG2BN002379
          J.          2007 Benlley Continerfal GT, VIN #SCBDR33V/47C048251;
          4.          1987    BMV/ M6, VIN #WBAEEI4OOH256O72T;
          5.          Ferrari F430 Convertible, VIN #ZFFEW59A070 1 5684 1,
          6.          Felrari 599 GTB, VIN #ZFFFC60A270|506I9;
          7           I 99   4 Lamborghini Diablo, VIN #ZA9DUO 7P2RL A12227       ;

          8.          2008 Larnborghini, VIN #ZHV/BU 47M7 8LA028 80 ;
          9.          2005 Mercedes SLR, VIN #WDDAJ76845M000070;
          10.         2011 Mercedes Model SLS AMG, VIN #WDDRJ7HA2BA002474;
          11.         2013 Mercedes SLS AMG GT, VIN #V/DDRK7JA0DA010048;
           12,        Shelby Series 1, VIN #5CXS41816XL000159;
          13.         Spyker C8 Laviolette VIN #XL98411G692363202;
          14.         2005 Bently Armage (VIN #SCBLC43FX5CXl0639);
          15.         2005 Bentley Continental GT (VIN SCBCR63W65C024205);
          i6.         2006 Saleen 57 (VIN 1S9S8181265000074);
          17.         2007 Porsche 91 1 GT3 (VINV/P0AC299975792687);

          18.         2005 Polsclie 9TC (VIN WP0C829965S675240)


    The followins vehiclqs associated with COUCH:

                      2008 Cadillac Escalade, VIN 1GYFK66848R221963;
          2.          20 1 3 Maserati,   VIN ZAM45VLA3D007257   4;

          3           2015 Porsche 911, VIN #WP0882496FS135380;
          4.          2006 Porsche   91i Cabriolet (VIN WP0C8299X6S165878)
          5           1969 Clrevrolet Corvette Sting Ray (VIN 1943795707748)




                                                     50
Case 2:17-cv-00929-JMV-JBC   Document
         Case 1:15-cr-00088-CG-B      104 Filed
                                  Document 269 02/18/21   Page 135
                                                Filed 04/28/16 Pageof51
                                                                     142ofPageID:
                                                                          51      3333



    The followine real propertv associ¿tlad'ui!h RUAN:
          1.     2800 Churchbell Ct. Mobile, Alabama;
          2.     1323 Lercy Stevens Road, Mobile, Alabama, 36695 (Mobile County), (Parcel
                 number R022707253000005.002), and which is more particularly described as:
                 Lot 2 Byrum Family Division Map Book 129 Page 35.


    The followins real properfy associated with COUCH:
          1      319 Woodbridge Drive Daphne, Alabama;
          2      Unit#7,25040 Perdido Beach Blvd Orange Beach, Alabama;
          J      Unit   C-804   ,28105 Perdido Beach Blvd Orange Beach, Alabama.




                                                  51
    Case 2:17-cv-00929-JMV-JBC    Document
              Case 1:15-cr-00088-CG-B      104 Filed
                                       Document 269-102/18/21   Page 136Page
                                                        Filed 04/28/16   of 142
                                                                             1 ofPageID:
                                                                                  1      3334

h
                                          PENALTY PAGE


        CASE STYLE:               UNITED STATES v. JOHN PATRICK COUCH, et.al.

        DEFENDANTS:               JOHN PATRTCK COUCH (COUNTS I - 7, 13 & 14,15 - 19)
                                  XIULU RUAN (COUNTS I - 4, I - 12, 15 - 22)

        USAO NO:                  13R00521

       AUSAs:                     Deborah A. GriffTn and Christopher Bodnar

       CODE VIOLATIONS:
       COUNT 1:                   18 U.S.C.   $1962(d), RICO Conspiracy
       COUNTS 2 . 4:              21 U.S.C.   $ 846, Drug Conspiracy
       COUNTS 5-14:               21 U.S.C.   $ 841(a)(1), Distribution of a Controlled Substance
       COUNT 15:                  18 U.S.C.   $ 1349, Healthcare Fraud Conspiracy
       COUNTS 16-18:              18 U.S.C.   $ 371, Conspiracy to Violate Anti-Kickback Statute
       COUNT 19:                  l8 U.S.C.   $ 1349, Wire ancl Mail Fraud Conspiracy
       COUNT 20:                  18 U.S.C.   S 1956(h), Conspiracy to Commit Money Laundering
       COUNTS 2I & 22:            18 U.S.C.   $ 1957, Money Laundering

       PENALTIES:

       COUNTS 1,2,4-10, &   19:   20 yrs/$250,000/5 yrs SRT/$100 SA
       COUNT 3:                   5 yrs to 40 yrs/$2,000,000/5 yrs SRT/$100 SA
       COUNTS 11-14:              20 yrs to life/$10,000,000/5 yrs SRT/$100 SA
       COUNTS 15,20 -22:          10 yrs/$250,000/3 yrs SRT/$100 SA
       COUNTS 16 - 18:            5 yrs/$250,000/3 yrs SRT/$100 SA




                                                   48
Case 2:17-cv-00929-JMV-JBC    Document
          Case 1:15-cr-00088-CG-B      104 Filed
                                   Document 269-302/18/21   Page 137Page
                                                    Filed 04/28/16   of 142
                                                                         1 ofPageID:
                                                                              1      3335




                         IN THE TJNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

     UNITED STATES OF AMERICA                          )       Criminal No. 15-00088
                                                       )
     v                                                 )
                                                       )
     JOHN PATRICK COUCH, M.D. and,                     )
     xrul-u RUAN, M.D.                                 )
                                                       )


                                    NOTICE TO THE COURT

            Comes now the United States of America, by and through Kenyen R. Brown, the

     United States Attorney for the Southern District of Alabama, and Assistant United    States

     Attorney Deborah A. Griffin, and in accordance with Criminal L.R. 7. provides the following

     brief statement describing the differences between the superseding and the          second

     superseding charges:

            1.     Counts Three and Four are new, as are Counts Eight through Fourteen. Counts

     Seventeen and Eighteen are also news.

            Respectfully submitted this the 28th day of Apnl,2016.

                                                KENYEN R. BROWN
                                                UNITED STATES ATTORNEY
                                                by:

                                                /s/ Deborah A. Griffin
                                                Deborah A. Griffin (GRIFD9200)
                                                Assistant United States Attorney
                                                63 S. Royal Street, Suite 600
                                                Mobile, Alabama 36602
                                                Telephone: (251) 441-5845
Case 2:17-cv-00929-JMV-JBC Document 104 Filed 02/18/21 Page 138 of 142 PageID: 3336




                          EXHIBIT 7
    Case 2:17-cv-00929-JMV-JBC    Document
              Case 1:15-cr-00088-CG-B      104 Filed
                                       Document 503-102/18/21   Page 139Page
                                                        Filed 02/24/17   of 142
                                                                             1 ofPageID:
                                                                                  2      3337
,

                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF AI,ABAMA
                              SOUTHERN DIVISION

     UNITED STATES OF AMERICA                  )
                                               )
    vs                                         )      CRIMINAL NO.   15.OOO88.CG
                                               )
    JOHN PATRICK COUCH, M.D.,                  )
                                               )
           Defendant.                          )

                                        VERDICTS

           WE, THE          FIND THE DEFENDANT, JOHN PATRICK COUCH, M.D.,

    GUIL        NOT         TY AS CHARGED IN COUNT ONE.

    GUIL        NOT         TY AS CHARGED IN COUNT TWO.

    GUIL        NOT         TY AS CHARGED IN COUNT THREE.

           If, and only if you fïnd the defendant guilty of Count Three, you
           must unanimously agree on whether the weight of the substance
           dispensed, Fentanyl, exceeded 40 grams or was 40 grams or below.
           Check the amount unanimously found:

                        More than 40 grams of Fentanyl were involved in the offense.

                        40 grams or less of Fentanyl were involved in the offense.


                NOT        TY AS CHARGED IN COUNT FOUR.

    GUILTY NOT             TY AS CHARGED IN COUNT FIVE.

    GUILTY NOT                 AS CHARGED IN COUNT SIX.

    GUIL        NOT        TY AS CHARGED       II\T   COUNT SEVEN.

    GUIL        NOT        TY AS CHARGED IN COUNT THIRTEEN.

    GUILTY NOT             TY AS CIIARGtrD IN COUNT FOURTEEN

    GUILTY NOT             TY AS CHARGED IN COUNT FIFTEEN
Case 2:17-cv-00929-JMV-JBC    Document
          Case 1:15-cr-00088-CG-B      104 Filed
                                   Document 503-102/18/21   Page 140Page
                                                    Filed 02/24/17   of 142
                                                                         2 ofPageID:
                                                                              2      3338



GUIL         NOT           TY AS CHARGED IN COUNT SIXTEEN.

GUILTY                     TY AS CHARGED IN COUNT SEVENTEEN.

GUILTY NOT G                 AS CHARGED IN COUNT NINETEEN.




                                                 REPERSON

                                                 23 É-[, l1
                                               DATE

F'LED rN           couRr   r'rs   doot
            'PEN
oF FuLwo,n                   .2017.
CHARLES O.    O'*T,         CLE

By
       DE            RK




                                           2
.t
Case 2:17-cv-00929-JMV-JBC    Document
          Case 1:15-cr-00088-CG-B      104 Filed
                                   Document 503-202/18/21   Page 141Page
                                                    Filed 02/24/17   of 142
                                                                         1 ofPageID:
                                                                              2      3339
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
vs                                          )   CRIMINAL NO. L5-00088-Cc
                                            )
XIULU RUAN, M.D.,                           )
                                            )
        Defendant.                          )

                                     VERDICTS

        WE, THE JURY, FIND THE DEFENDANT, XIULU RUAN, M.D.,

GUIL        NFMYAS              CHARGED IN COUNT ONE.

            NO-DEltrrq[YAS CHARGED rN COUNr rWO.

  UIL       N@A@VAS             CHARGED IN CoUNT THREE.

       If, and only if you fïnd the defendant guilty of Count Three, you
       must unanimously agree on whether the weight of the substance
       dispensed, Fentanyl, exceeded 40 grams or was 40 grams or below.
       Check the amount unanimously found:

                     More than 40 grams of Fentanyl were involved in the offense

                     40 grams or less of Fentanyl were involved in the offense.


GUIL        ÞeurrgirAs          cHARGED rN couNT FouR.

GUILTY      NÞ+eagltAs          cHARGED IN CoUNT EIcHT

GUIL        NSÞeUmrAS           CHARGED rN COUNT NrNE.

            NOT GUILTY          CHARGED IN COUT{T TEN.

GUILTY DEF€'TfiËTT AS CHARGED IN COUNT ELEVEN.

  UILTY ÑÐ+€{'*HEAS CHARGED IN COUNT TWELVE.
GUIL        NTFffTTHTAS         CHARGED IN COUN]T FIFTEEN.

GUIL        IÞGaISÑAS           CHARGED IN CoUNT SIXTEEN.
Case 2:17-cv-00929-JMV-JBC    Document
          Case 1:15-cr-00088-CG-B      104 Filed
                                   Document 503-202/18/21   Page 142Page
                                                    Filed 02/24/17   of 142
                                                                         2 ofPageID:
                                                                              2      3340


GUIL         -ffiAS           CHARGED IN COUNT SEVENTEEN

GUIL         I.IÆNVAS         CHARGED IN COUI{T NINETEEN

GUILTY NæcÜfüçil.As CHARGED IN coUNT TwENTY.

@            N@r:Trr-es       cHARcED rN cour{T rwENTy-oNE.

@            NEr€ffiDîçAS     cHARGED rN couNT TwENTy-Two.




                                               FOREPERSON

                                                 ¿3 r,   tr",   l-1
                                               DATE




FILED IN OPEN COURT THIS      JJd'O'
OF       b     VA          2017.

          R.        JR CLE

By
       DEPUTY




                                           2
